Exhibit 10.1

AGREEMENT AND PLAN OF MERGER
by and among
AICENT HOLDINGS CORPORATION,
SYNIVERSE TECHNOLOGIES, LLC,
PUTTER MERGERCO, INC.,
and
TA ASSOCIATES MANAGEMENT, L.P.,
as the Seller Representative
DATED: MAY 12, 2014








--------------------------------------------------------------------------------




Table of Contents
 
 
 
Page
ARTICLE 1 DEFINITIONS; CONSTRUCTION
2
 
Section 1.1
Definitions
2
 
Section 1.2
Construction
21
ARTICLE 2 MERGER
22
 
Section 2.1
The Merger.
22
 
Section 2.2
Effective Time.
22
 
Section 2.3
Certificate of Incorporation and By-Laws.
22
 
Section 2.4
Closing.
22
 
Section 2.5
Directors and Officers.
23
 
Section 2.6
Effect on Capital Stock.
23
 
Section 2.7
Options.
24
 
Section 2.8
Payments at Closing.
25
 
Section 2.9
Payment of Consideration; Surrender of Certificates.
25
 
Section 2.10
Escrow Account.
27
 
Section 2.11
Appraisal Rights.
28
 
Section 2.12
Post-Closing Adjustment
29
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY
31
 
Section 3.1
Organization.
31
 
Section 3.2
Authorization; Corporate Documentation.
32
 
Section 3.3
Capitalization; Subsidiaries.
32
 
Section 3.4
No Breach.
34
 
Section 3.5
Governmental Licenses and Permits.
34
 
Section 3.6
Compliance with Law.
35
 
Section 3.7
Title to Tangible Assets.
35
 
Section 3.8
Intellectual Property.
35
 
Section 3.9
Contracts.
40
 
Section 3.10
Litigation.
43
 
Section 3.11
Financial Statements.
44
 
Section 3.12
Tax Matters.
45
 
Section 3.13
Employee Benefit Plans
48
 
Section 3.14
Insurance.
51
 
Section 3.15
Environmental Matters.
51
 
Section 3.16
Customers, Distributors and Partners.
52
 
Section 3.17
Suppliers.
52
 
Section 3.18
Real Property.
53
 
Section 3.19
Transactions with Certain Persons.
54
 
Section 3.20
Employees; Labor Matters.
54


i



--------------------------------------------------------------------------------



 
Section 3.21
Brokers.
56
 
Section 3.22
Absence of Changes.
56
 
Section 3.23
Anticorruption Laws.
58
 
Section 3.24
Bank Accounts.
59
 
Section 3.25
Warranty Matters.
59
 
Section 3.26
Governmental Consents, etc.
59
 
Section 3.27
Import and Export Control Laws.
60
 
Section 3.28
State Takeover Statutes.
61
 
Section 3.29
Exclusivity of Representations.
61
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE BUYER PARTIES
61
 
Section 4.1
Organization.
62
 
Section 4.2
Authorization.
62
 
Section 4.3
Binding Agreement.
62
 
Section 4.4
No Breach.
62
 
Section 4.5
Litigation.
63
 
Section 4.6
Brokers.
63
 
Section 4.7
Sufficient Funds.
63
 
Section 4.8
Independent Investigation.
63
ARTICLE 5 COVENANTS
64
 
Section 5.1
Affirmative Covenants of the Company.
64
 
Section 5.2
Negative Covenants of the Company.
65
 
Section 5.3
Competing Transactions.
68
 
Section 5.4
Press Releases and Announcements; Confidentiality.
69
 
Section 5.5
Employees and Benefit Plans.
70
 
Section 5.6
280G Stockholder Approval.
71
 
Section 5.7
Regulatory Filing; Consents.
72
 
Section 5.8
Conditions.
73
 
Section 5.9
Director and Officer Liability, Indemnification and Insurance.
74
 
Section 5.10
Stockholder Consent.
75
 
Section 5.11
Tax Matters.
75
 
Section 5.12
Closing Deliverables.
77
 
Section 5.13
Delivery of Financial Statements.
77
 
Section 5.14
Financing Cooperation
78
ARTICLE 6 CONDITIONS TO BUYER PARTIES’ OBLIGATIONS
79
 
Section 6.1
Representations and Warranties.
79
 
Section 6.2
Compliance with Covenants.
80
 
Section 6.3
No Material Adverse Effect.
80
 
Section 6.4
Officer Certificate.
80
 
Section 6.5
Stockholder Approval.
80
 
Section 6.6
Governmental Authorizations.
80


ii



--------------------------------------------------------------------------------



 
Section 6.7
Absence of Legal Prohibition.
80
 
Section 6.9
Affiliate Agreements.
80
 
Section 6.10
Deviations from Financial Statements.
80
 
Section 6.12
Third Party Consents.
81
ARTICLE 7 CONDITIONS TO COMPANY’S OBLIGATIONS
81
 
Section 7.1
Representations and Warranties.
81
 
Section 7.2
Compliance with Covenants.
81
 
Section 7.3
Officer Certificate.
82
 
Section 7.4
Stockholder Approval.
82
 
Section 7.5
Governmental Authorizations.
82
 
Section 7.6
Absence of Legal Prohibition.
82
ARTICLE 8 TERMINATION
82
 
Section 8.1
Termination.
82
 
Section 8.2
Effect of Termination.
83
ARTICLE 9 HOLD HARMLESS; INDEMNIFICATION
83
 
Section 9.1
Survival.
83
 
Section 9.2
Indemnification.
84
 
Section 9.3
Indemnification Procedures.
87
 
Section 9.4
Seller Representative.
89
 
Section 9.5
Seller Representative Fund Amount.
92
 
Section 9.6
Indemnity Escrow Release.
92
 
Section 9.7
Adjustments to Purchase Price.
93
ARTICLE 10 MISCELLANEOUS
93
 
Section 10.1
Expenses.
93
 
Section 10.2
Amendment; Benefit; Assignability.
93
 
Section 10.3
Notices.
93
 
Section 10.4
Waiver.
95
 
Section 10.5
Entire Agreement.
95
 
Section 10.6
Counterparts.
95
 
Section 10.7
Headings.
95
 
Section 10.8
Exhibits and Schedule of Exceptions.
95
 
Section 10.9
Severability.
95
 
Section 10.10
Governing Law; Jurisdiction.
96
 
Section 10.11
Counsel.
96
 
Section 10.12
Waiver of Trial by Jury.
96
 
Section 10.13
Specific Enforcement; Consent to Jurisdiction.
96
 
Section 10.14
Waiver of Conflicts Regarding Representation.
97




iii



--------------------------------------------------------------------------------




AGREEMENT AND PLAN OF MERGER
THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is entered into as of the
12th day of May, 2014, by and among AICENT HOLDINGS CORPORATION, a Delaware
corporation (the “Company”), SYNIVERSE TECHNOLOGIES, LLC, a Delaware limited
liability company (“Buyer”), PUTTER MERGERCO, INC., a Delaware corporation
(“MergerCo,” and, together with Buyer, the “Buyer Parties”), and TA ASSOCIATES
MANAGEMENT, L.P., a Delaware limited partnership, as the Seller Representative
(the “Seller Representative”). Certain capitalized terms used herein are defined
in Section 1.1.
RECITALS
WHEREAS, Buyer, MergerCo and the Company wish to effect a business combination
through a merger (the “Merger”) of MergerCo with and into the Company on the
terms and conditions set forth in this Agreement and in accordance with the
General Corporation Law of the State of Delaware (as amended, the “DGCL”);
WHEREAS, the Board of Directors of the Company (the “Company Board”) has
determined that this Agreement, the Merger and the other transactions
contemplated by this Agreement are fair to and in the best interests of the
Stockholders, approved and declared advisable the execution, delivery and
performance of this Agreement and the transactions contemplated hereby,
including the Merger and recommended that the Stockholders adopt this Agreement;
WHEREAS, the Board of Directors of the MergerCo has approved this Agreement, the
Merger and the other transactions contemplated by this Agreement and recommended
that its sole stockholder adopt this Agreement;
WHEREAS, subject to the terms and conditions set forth herein, Buyer shall
acquire all shares of Company Capital Stock, or portions thereof, and all
Options will be terminated as of the Effective Time and Vested Options (other
than Out of the Money Options) will be converted into the right to receive the
cash consideration described herein, in each case as a result of the Merger and
the other transactions contemplated by this Agreement, on the terms and
conditions and for the consideration set forth herein;
WHEREAS, concurrently with the execution and delivery of this Agreement, each
Seller is executing and delivering to the Company and Buyer a letter agreement
(each, a “Seller Letter”); and
WHEREAS, in connection with, and as a condition to the Closing, Buyer, Seller
Representative and the Escrow Agent shall enter into an escrow agreement,
substantially in the form attached hereto as Exhibit A (the “Escrow Agreement”).

1



--------------------------------------------------------------------------------



NOW THEREFORE, in consideration of the mutual agreements and covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE 1

DEFINITIONS; CONSTRUCTION
Section 1.1    Definitions. As used in this Agreement, the following terms will
have the respective meanings set forth below:
“280G Approval” shall have the meaning set forth in Section 5.6(b).
“280G Waiver” shall have the meaning set forth in Section 5.6(a).
“401(k) Plan” shall have the meaning set forth in Section 5.5(b).
“Accounting Principles” means the US GAAP principles, procedures and elections
used in the preparation of the 2012 audited financial statements that are part
of the Financial Statements.
“Acquisition Engagement” shall have the meaning set forth in Section 10.14.
“Acquisition Proposal” means, other than that contemplated by this Agreement,
any inquiry, indication of interest, proposal or offer for any transaction or
series of related transactions involving (i) a transaction pursuant to which any
Person (or “group” of Persons as used in Rule 13d-5(b) of the Securities
Exchange Act of 1934, as amended), directly or indirectly, acquires or would
acquire beneficial ownership, or rights to acquire beneficial ownership, of
fifteen percent (15%) or more of the outstanding equity securities of the
Company or any Subsidiary of the Company, whether from the Company, any of its
Subsidiaries or otherwise, (ii) a merger, reorganization, share exchange,
consolidation or other business combination involving the Company or any of its
Subsidiaries, (iii) a transaction pursuant to which any Person (or such group of
Persons) acquires or would acquire control of all or any portion of the assets
(including for this purpose the outstanding equity securities of the Company or
any Subsidiary of the Company) of the Company or any of its Subsidiaries
representing more than fifteen percent (15%) of the fair market value of all the
assets, or more than fifteen percent (15%) of the net revenues, of the Company
and its Subsidiaries, taken as a whole, immediately prior to such transaction,
or (iv) any other transaction (including a transaction of the type referenced in
clauses (i) through (iii) that does not meet the requirements thereof) that is
conditioned or predicated on the transactions contemplated by this Agreement not
being completed in accordance with the terms of this Agreement,

2



--------------------------------------------------------------------------------



or is intended or is reasonably expected to result in such transactions not
being so completed.
“Adjustment Portion” means, with respect to each share of Company Capital Stock
that is converted into the right to receive the Per Share Cash Consideration
pursuant to Section 2.6(c) and each share of Company Capital Stock underlying
each Vested Option that is converted into the right to receive the Option
Consideration pursuant to Section 2.7, an amount, if any, equal to the quotient
obtained by dividing (A) the aggregate amount (if any) to be paid pursuant to
Section 2.12(e)(ii), by (B) the number of Fully Diluted Shares Outstanding.
“Affiliate” means any Person that, directly or indirectly, Controls, is
Controlled by, or is under common Control with or of, such entity. The term
“Control” (including, with correlative meaning, the terms “Controlled by” and
“under common Control with”), as used with respect to any entity, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise.
“Agreement” shall have the meaning set forth in the Preamble.
“Aggregate Option Cash Proceeds” means the aggregate amount of Option
Consideration payable to all Cash-Out Optionholders pursuant to Section 2.7.
“Aggregate Option Exercise Amount” means the sum of the exercise prices of all
Vested Options (excluding all Out of the Money Options).
“Aggregate Series A-1 Preference” means an amount equal to the Series A-1 Per
Share Preference, multiplied by the aggregate number of shares of Series A-1
Preferred Stock issued and outstanding immediately prior to the Effective Time.
“Aggregate Series A-2 Preference” means an amount equal to the Series A-2 Per
Share Preference, multiplied by the aggregate number of shares of Series A-2
Preferred Stock issued and outstanding immediately prior to the Effective Time.
“Aggregate Stockholder Cash Proceeds” means an amount equal to the sum of (A)
(i) the Common Per Share Cash Consideration, multiplied by (ii) the number of
shares of Common Stock (other than Dissenting Shares) issued and outstanding
immediately prior to the Effective Time, plus (B) (i) the Series A-1 Per Share
Cash Consideration, multiplied by (ii) the number of shares of Series A-1
Preferred Stock (other than Dissenting Shares) issued and outstanding
immediately prior to the Effective Time, plus (C) (i) the Series A-2 Per Share
Cash Consideration, multiplied by (ii) the number of shares of Series A-2
Preferred Stock (other than Dissenting Shares) issued and outstanding
immediately prior to the Effective Time; provided, however, notwithstanding

3



--------------------------------------------------------------------------------



anything herein to the contrary, the sum of the Aggregate Stockholder Cash
Proceeds plus the Aggregate Option Cash Proceeds shall never exceed the amount
of the Final Net Merger Consideration minus the Aggregate Option Exercise
Amount.
“Aggregate Stockholder Closing Proceeds” means an amount equal to the sum of (A)
(i) the Common Per Share Closing Consideration, multiplied by (ii) the number of
shares of Common Stock (other than Dissenting Shares) issued and outstanding
immediately prior to the Effective Time, plus (B) (i) the Series A-1 Per Share
Closing Consideration, multiplied by (ii) the number of issued and outstanding
shares of Series A-1 Preferred Stock (other than Dissenting Shares) immediately
prior to the Effective Time, plus (C) (i) the Series A-2 Per Share Closing
Consideration, multiplied by (ii) the number of shares of Series A-2 Preferred
Stock (other than Dissenting Shares) issued and outstanding immediately prior to
the Effective Time.
“Annual Payments” means payments made during the twelve (12) month period ending
as of March 31, 2014.
“Anticorruption Law” shall have the meaning set forth in Section 3.23.
“Appraisal Rights Provisions” shall have the meaning set forth in Section
2.11(a).
“Book-Entry Share” shall have the meaning set forth in Section 2.6(c).
“Business Day” means any calendar day other than a Saturday, Sunday or calendar
day on which banking institutions in San Francisco, California are authorized or
obligated by Law to be closed.
“Buyer” shall have the meaning set forth in the Preamble.
“Buyer Indemnified Parties” shall have the meaning set forth in Section 9.2(a).
“Buyer Parties” shall have the meaning set forth in the Preamble.
“Buyer Plans” shall have the meaning set forth in Section 5.5(a).
“Cash-Out Optionholders” shall have the meaning set forth in Section 2.7(a)(i).
“Certificate of Merger” shall have the meaning set forth in Section 2.2.
“Closing” shall have the meaning set forth in Section 2.4.
“Closing Cash” means (i) the sum of the cash, cash equivalents and marketable
securities of the Company and its Subsidiaries as of the opening of business on
the

4



--------------------------------------------------------------------------------



Closing Date (without giving effect to the consummation of the transactions
contemplated by this Agreement), whether or not kept “on site” or held in
deposit, checking, brokerage or other accounts of or in any safety deposit box
or other physical storage device provided by a financial institution, in each
case to the extent constituting “cash and cash equivalents” in accordance with
the Accounting Principles, minus (ii) the amount of any such cash, cash
equivalents and marketable securities held in accounts outside of the United
States in excess of $1,500,000; provided, that for all purposes of this
Agreement “Closing Cash” shall not be an amount in excess of $3,000,000.
“Closing Date” shall have the meaning set forth in Section 2.4.
“Closing Date Schedule” shall have the meaning set forth in Section 2.12(a).
“Closing Net Working Capital” means Working Capital as of the opening of
business on the Closing Date (without giving effect to the consummation of the
transactions contemplated by this Agreement).
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Per Share Cash Consideration” means, with respect to each share of
Common Stock that is issued and outstanding or, for purposes of calculating the
Option Consideration, issuable upon exercise of a Vested Option to purchase
shares of Common Stock, an amount, rounded to four decimal places, equal to (A)
the excess of (i) the Participation Per Share Cash Consideration, minus (ii) the
Seller Representative Fund Per Share Allocation, minus (iii) the Escrow Per
Share Allocation, and (B) the right to receive the (x) Seller Representative
Fund Portion attributable to such share, plus (y) the Escrow Portion
attributable to such share, plus (z) the Adjustment Portion attributable to such
share, in each case, as and when payable in accordance with the terms of this
Agreement. The amount set forth in clause (A) of this paragraph is referred to
herein as the “Common Per Share Closing Consideration.”
“Common Stock” means the Common Stock, par value $0.001 per share, of the
Company.
“Company” shall have the meaning set forth in the Preamble.
“Company Board” shall have the meaning set forth in the recitals hereto.
“Company Capital Stock” means the Preferred Stock and the Common Stock.
“Company Copyrights” shall have the meaning set forth in Section 3.8(a).

5



--------------------------------------------------------------------------------



“Company Employee Programs” shall have the meaning set forth in Section 3.13(a).
“Company Indemnitee” shall have the meaning set forth in Section 5.9(a).
“Company Intellectual Property Assets” shall have the meaning set forth in
Section 3.8(r)(i).
“Company Marks” shall have the meaning set forth in Section 3.8(a).
“Company Material Adverse Effect” means any fact, effect, event, condition,
occurrence, change, circumstance or development that, individually or in the
aggregate with all other facts, effects, events, conditions, occurrences,
changes, circumstances, or developments, has or would reasonably be expected to
have (a) a material adverse effect on or a material adverse change to the
business, financial condition, assets, liabilities or results of operations of
the Company and its Subsidiaries, taken as a whole or (b) a material adverse
effect on or a material adverse change in or to the ability of the Company to
consummate the transactions contemplated by this Agreement or to perform its
obligations under this Agreement; provided, however, that no effect or change
resulting from any one or more of the following shall be deemed to be or
constitute a “Company Material Adverse Effect” for purposes of clauses (a) or
(b), and no effect or change result from any one or more of the following shall
be taken into account when determining whether a “Company Material Adverse
Effect” has occurred or may, would or could occur for purposes of clauses (a) or
(b): (i) changes to the industry in which the Company and its Subsidiaries
operate, to the extent such changes do not disproportionately affect and would
not be reasonably expected to disproportionately affect the Company and its
Subsidiaries, taken as a whole, relative to any companies of similar size and
scope in the same or similar industry as the Company and its Subsidiaries, (ii) 
the announcement or disclosure or pendency of the transactions contemplated
herein, (iii) general economic, regulatory or political conditions or changes,
to the extent such conditions or changes do not disproportionately affect and
would not be reasonably expected to disproportionately affect the Company and
its Subsidiaries, taken as a whole, relative to any companies of similar size
and scope in the same or similar industry as the Company and its Subsidiaries,
(iv) conditions (or changes in such conditions) in the financial markets, credit
markets or capital markets, including (A) changes in interest rates or exchange
rates for the currencies of any countries and (B) any suspension of trading in
securities (whether equity, debt, derivative or hybrid securities) generally on
any securities exchange or over-the-counter market, (v) earthquakes, hurricanes,
tsunamis, tornadoes, floods, mudslides, wild fires or other natural disasters,
weather conditions and other force majeure events, (vi) military action or any
act of terrorism, (vii) changes in applicable Law or GAAP after the date hereof,
to the extent such changes do not disproportionately affect and would not be
reasonably

6



--------------------------------------------------------------------------------



expected to disproportionately affect the Company and its Subsidiaries, taken as
a whole, relative to any companies of similar size and scope in the same or
similar industry as the Company and its Subsidiaries, (viii)  the taking of any
action required or contemplated by, this Agreement, or the failure to take any
action prohibited by this Agreement, or (ix) any failure by the Company to meet
any internal budgets, plans or forecasts of its revenues, earnings or other
financial performance or results of operations, in and of itself (but not, in
each case, the underlying cause of such changes or failures, unless such changes
or failures would otherwise be excepted from this definition).
“Company Registered IP” shall have the meaning set forth in Section 3.8(c).
“Company Parties” shall have the meaning set forth in Section 10.14.
“Company Patents” shall have the meaning set forth in Section 3.8(a).
“Company Trade Secrets” shall have the meaning set forth in Section 3.8(l).
“Competition Authority” means any Governmental Authority that has authority to
review mergers, acquisitions, joint ventures, and other combinations of
businesses pursuant to a Competition Law.
“Competition Law” means any federal, state, or foreign merger review
legislation, implementing rules and regulations, guidelines, and related
materials.
“Confidentiality Agreement” shall have the meaning set forth in Section 5.4.
“Contingent Workers” shall have the meaning set forth in Section 3.20(b).
“Contracts” means all contracts, agreements, bonds, notes, indentures,
mortgages, debt instruments, licenses (or other agreements concerning
Intellectual Property Assets or Systems), sublicenses, purchase orders (except
for purchase orders issued under agreements constituting Contracts under this
definition), franchises, leases, subleases and other instruments or obligations
of any kind, written or oral (including any amendments and other modifications
thereto), to which a Person is a party or that are binding upon such Person or
such Person’s assets.
“Copyrights” shall have the meaning set forth in Section 3.8(r)(ii).
“Covered Employees” shall have the meaning set forth in Section 5.5(a).
“D&O Tail Policy” shall have the meaning set forth in Section 5.9(b).
“Data Room” means any electronic data room established by the Company or its
Representatives in connection with the transactions contemplated by this
Agreement to

7



--------------------------------------------------------------------------------



which Buyer had continuous access during the period beginning ten (10) Business
Days prior to the date of this Agreement and ending on the Closing Date.
“Deductible” shall have the meaning set forth in Section 9.2(b)(i).
“Delivered” means posted no later than 1:00 p.m. Pacific time on the date of
this Agreement (and not subsequently removed or modified) in a Data Room.
“Dispute Notice” shall have the meaning set forth in Section 2.12(b).
“Dissenting Shares” shall have the meaning set forth in Section 2.11(a).
“Drag Letter” means the letter agreement by and between TA XI, L.P. and Buyer,
dated the date hereof.
“Effective Time” shall have the meaning set forth in Section 2.2.
“Eligible Refund” means a refund related to overpayment of Taxes with respect to
a Pre-Closing Taxable Period, but only to the extent that such refund would be
available, determined without giving effect to the consummation of the
transactions contemplated by this Agreement (including without giving effect to
any deductions attributable to the Vested Options and amounts required to be
paid at the Closing under the management transaction incentive plan and other
arrangements described on Section 1.1(a) of the Schedule of Exceptions).
“Employee Program” shall have the meaning set forth in Section 3.13(l)(i).
“Employment Transaction Taxes” means any employer-side employment or payroll
Taxes payable as a result of the payments to Cash-Out Optionholders or as a
result of any other compensatory payments made in connection with the
transactions contemplated by this Agreement.
“Enterprise Value” means Two Hundred Ninety Million Dollars ($290,000,000.00)
minus, if applicable, the FY13 EBITDA Adjustment.
“Environmental Laws” shall have the meaning set forth in Section 3.15.
“ERISA” shall have the meaning set forth in Section 3.13(l)(ii).
“ERISA Affiliate” shall have the meaning set forth in Section 3.13(l)(iv).
“Escrow Account” shall have the meaning set forth in Section 2.10.
“Escrow Agent” means Bank of America, N.A.

8



--------------------------------------------------------------------------------



“Escrow Agreement” shall have the meaning set forth in the recitals.
“Escrow Amount” means Fifteen Million Dollars ($15,000,000.00).
“Escrow Per Share Allocation” means, with respect to each share of Company
Capital Stock that is converted into the right to receive the Per Share Cash
Consideration pursuant to Section 2.6(c) and each share of Company Capital Stock
underlying each Vested Option that is converted into the right to receive the
Option Consideration pursuant to Section 2.7, an amount equal to the quotient
obtained by dividing (A) the Escrow Amount, by (B) the number of Fully Diluted
Shares Outstanding.
“Escrow Portion” means, with respect to each share of Company Capital Stock that
is converted into the right to receive the Per Share Cash Consideration pursuant
to Section 2.6(c) and each share of Company Capital Stock underlying each Vested
Option that is converted into the right to receive the Option Consideration
pursuant to Section 2.7, an amount, if any, equal to the quotient obtained by
dividing (A) the aggregate amount to be paid out of the Escrow Account, as and
when payable in accordance with Article 7, by (B) the number of Fully Diluted
Shares Outstanding.
“Estimated Closing Cash” shall have the meaning set forth in Section 2.8(b).
“Estimated Closing Date Schedule” shall have the meaning set forth in Section
2.8(b).
“Estimated Net Working Capital” shall have the meaning set forth in Section
2.8(b).
“Excluded Claims” shall have the meaning set forth in Section 9.1.
“Export Approvals” shall have the meaning set forth in Section 3.27(a).
“Final Net Merger Consideration” means an amount equal to (i) the Enterprise
Value, plus (ii) the Aggregate Option Exercise Amount, plus (iii) the Closing
Cash Amount reflected on the Final Closing Date Schedule, plus (iv) if the
Closing Net Working Capital reflected on the Final Closing Date Schedule exceeds
$6,500,000, the amount by which the Closing Net Working Capital reflected on the
Final Closing Date Schedule exceeds $6,500,000, minus (v) if the Closing Net
Working Capital reflected on the Final Closing Date Schedule is less than
$5,500,000, the amount by which $5,500,000 exceeds the Closing Net Working
Capital reflected on the Final Closing Date Schedule, minus (vi) the amount of
the Funded Indebtedness reflected on the Final Closing Date Schedule, minus
(vii) the aggregate amount of the Unpaid Transaction Expenses reflected on the
Final Closing Date Schedule. For the avoidance of doubt, the Final Net Merger
Consideration shall not be adjusted based on the Closing Net Working Capital if
the

9



--------------------------------------------------------------------------------



Closing Net Working Capital reflected on the Final Closing Date Schedule is
equal to at least $5,500,000 and not more than $6,500,000.
“Final Closing Date Schedule” shall have the meaning set forth in Section
2.12(d).
“Financial Statements” shall have the meaning set forth in Section 3.11(a).
“Free or Open Source Software” shall have the meaning set forth in Section
3.8(r)(iii).
“Fully Diluted Shares Outstanding” means the sum of (i) the number of shares of
Common Stock issued and outstanding immediately prior to the Effective Time plus
(ii) the number of shares of Common Stock issuable upon conversion of shares of
Preferred Stock issued and outstanding immediately prior to the Effective Time,
plus (iii) the number of shares of Common Stock issuable upon exercise of all
Vested Options to purchase shares of Common Stock (excluding all Out of the
Money Options) outstanding immediately prior to the Effective Time, plus
(iv) the number of shares of Common Stock issuable upon conversion of shares of
Series A-2 Preferred Stock issuable upon exercise of all Vested Options to
purchase shares of Series A-2 Preferred Stock (excluding all Out of the Money
Options) outstanding immediately prior to the Effective Time.
“Funded Indebtedness” means, without duplication, with respect to the Company
and its Subsidiaries, as of the opening of business on the Closing Date (without
giving effect to the consummation of the transactions contemplated by this
Agreement) (i) any indebtedness for borrowed money, (ii) any indebtedness
evidenced by any note, bond, debenture or other debt security, (iii) any
liabilities under leases recorded for accounting purposes by the applicable
Person as capitalized leases with respect to which a Person is liable,
contingently or otherwise, as obligor, guarantor or otherwise, (iv) any other
liability or obligation required by GAAP to be reflected as indebtedness on a
consolidated balance sheet of such Person as of the relevant date prepared in
accordance with GAAP, and (v) any accrued and unpaid interest on, and any
prepayment premiums, penalties or similar contractual charges in respect of, any
of the foregoing obligations computed as though payment is being made in respect
of the Indebtedness described in clauses (i) through (iv) on the Closing Date.
Notwithstanding the foregoing, “Funded Indebtedness” expressly excludes the
Unpaid Transaction Expenses.
“FY13 Audited Balance Sheet” shall have the meaning set forth in Section
5.13(b).
“FY13 Audited Financial Statements” shall have the meaning set forth in Section
5.13(b).

10



--------------------------------------------------------------------------------



“FY13 Balance Sheet” shall have the meaning set forth in Section 3.11(a)(i).
“FY13 Delivered Financial Statements” shall have the meaning set forth in
Section 6.9.
“FY13 Draft Audited Balance Sheet” shall have the meaning set forth in Section
5.13(a).
“FY13 Draft Audited Financial Statements” shall have the meaning set forth in
Section 5.13(a).
“FY13 EBITDA” means consolidated operating income of the Company for the year
ended December 31, 2013 plus (i) interest expense and other - net, (ii) benefit
(provision) for income taxes, (iii) depreciation of property and equipment, (iv)
amortization of intangibles, (v) goodwill or intangible asset impairment
charges, (vi) expenses associated with stock based compensation, and (vii)
non-recurring expenses associated with the CEO transition described in Section
1.1(b) of the Schedule of Exceptions during the year ended December 31, 2013, in
each case, of the Company on a consolidated basis and determined from the FY13
Statement, the FY13 Draft Audited Financial Statements or the FY13 Audited
Financial Statements, as the case may be.
“FY13 EBITDA Adjustment” means (i) zero, if the FY13 EBITDA as calculated using
the applicable amounts set forth in the FY13 Delivered Financial Statements is
greater than the amount set forth on Section 1.1(c) of the Schedule of
Exceptions; (ii) $5,000,000, if the FY13 EBITDA as calculated using the
applicable amounts set forth in the FY13 Delivered Financial Statements is equal
to the amount set forth on Section 1.1(c) of the Schedule of Exceptions; (iii)
$10,000,000, if the FY13 EBITDA as calculated using the applicable amounts set
forth in the FY13 Delivered Financial Statements is equal to the amount set
forth on Section 1.1(d) of the Schedule of Exceptions; and (iv) an amount equal
to the sum of (A) $5,000,000 plus (B) the product of (1) five and (2) the excess
of (x) the amount set forth on Section 1.1(c) of the Schedule of Exceptions over
(y) the FY13 EBITDA as calculated using the applicable amounts set forth in the
FY13 Delivered Financial Statements, if the FY13 EBITDA as calculated using the
applicable amounts set forth in the FY13 Delivered Financial Statements is less
than the amount set forth on Section 1.1(c) of the Schedule of Exceptions but
greater than the amount set forth on Section 1.1(d) of the Schedule of
Exceptions. In calculating FY13 EBITDA using the applicable amounts set forth in
the FY13 Delivered Financial Statements, the effects of any of the matters set
forth on Section 1.1(e) of the Schedule of Exceptions shall be disregarded to
the extent such matters would otherwise result in a difference in the FY13
EBITDA as calculated using the applicable amounts set forth in the FY13
Delivered Financial Statements and as calculated using the applicable amounts
set forth in the FY13 Financial Statements.

11



--------------------------------------------------------------------------------



“FY13 Financial Statements” shall have the meaning set forth in Section
3.11(a)(i).
“FY13 Statements” shall have the meaning set forth in Section 3.11(a)(i).
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Government Official” means (i) any official, officer, employee or
representative of, or Person acting on behalf of, any Governmental Authority or
state-owned or state-controlled enterprise, any political party or official or
candidate for political office or (ii) any public international organization.
“Governmental Authority” means any federal, state, provincial, local, municipal,
foreign or other governmental or administrative body, instrumentality,
department or agency, any self-regulatory body or any court, tribunal,
administrative hearing body, arbitration panel, commission, or other similar
dispute-resolving panel, or quasi-governmental body exercising any regulatory,
expropriation or Taxing authority under or for the account of any of the
foregoing, including any subdivisions of any of the foregoing. For the avoidance
of doubt, telecommunications carriers and other companies that are owned in
whole or in part by any Governmental Authority shall not be considered a
“Governmental Authority.”
“Governmental Licenses” means all permits, licenses, registrations, grants,
easements, consents, approvals, authorizations, exemptions, waivers, franchises,
certificates, filings, registrations, qualifications, orders, programs,
directives, policies, guidelines or other rights or privileges obtained or
required to be obtained for the conduct of the Company’s or its Subsidiaries
respective businesses from any Governmental Authority.
“Hazardous Material” shall have the meaning set forth in Section 3.15.
“Indebtedness” of any Person means, without duplication, (i) any indebtedness
for borrowed money, (ii) any indebtedness evidenced by any note, bond, debenture
or other debt security, (iii) any indebtedness for the deferred purchase price
of property with respect to which a Person is liable, contingently or otherwise,
as obligor or otherwise, (iv) any commitment by which a Person assures a
creditor against loss (including, contingent reimbursement liability with
respect to letters of credit), (v) any indebtedness or other obligations of any
other Person (other than such Person’s Subsidiaries) guaranteed in any manner by
such Person (including, guarantees in the form of an agreement to repurchase or
reimburse), (vi) any liabilities under leases recorded for accounting purposes
by the applicable Person as capitalized leases with respect to which a Person is
liable, contingently or otherwise, as obligor, guarantor or otherwise, (vii) any

12



--------------------------------------------------------------------------------



other liability or obligation required by GAAP to be reflected as indebtedness
on a consolidated balance sheet of such Person as of the relevant date prepared
in accordance with GAAP, and (viii) any accrued and unpaid interest on, and any
prepayment premiums, penalties or similar contractual charges in respect of, any
of the foregoing obligations computed as though payment is being made in respect
of the Indebtedness described in clauses (i) through (viii) on the applicable
date. Notwithstanding the foregoing, “Indebtedness” expressly excludes the
Unpaid Transaction Expenses.
“Indemnifying Parties” shall have the meaning set forth in Section 9.2(a).
“Intellectual Property Assets” shall have the meaning set forth in Section
3.8(r)(ii).
“Interim Statement” shall have the meaning set forth in Section 3.11(a)(iii).
“IRS” means the United States Internal Revenue Service.
“Knowledge” means (i) in the case of an individual, the actual knowledge of such
individual, (ii) in the case of the Company, the actual knowledge of each of
Marc Zionts, David Zhang, Kallen Chan, Mun-Kein Chang and Shu Gan and (iii) in
the case of any other Person that is not an individual, the actual knowledge, of
the chief executive officer and chief financial officer (or persons serving in
similar capacities) of such Person.
“Law” means any law, statute, regulation, ordinance, code, directive, rule,
Order or governmental requirement enacted, promulgated, entered into, or imposed
by, any Governmental Authority.
“Leased Real Property” means all of the right, title and interest of the Company
and its Subsidiaries under all written leases, subleases, licenses, concessions
and other agreements (written or oral), pursuant to which the Company or its
Subsidiaries holds a leasehold or sub-leasehold estate in, or is granted the
right to use or occupy, any land or building (excluding co-location facilities
for routers and switches used in the Company’s networking services) which is
used in the operation of their respective businesses.
“Leased Premises” shall have the meaning set forth in Section 3.18(a).
“Letter of Transmittal” shall have the meaning set forth in Section 2.9(a).
“Leases” shall have the meaning set forth in Section 3.18(a).
“Liability” or “Liabilities” means any liability or obligation of any nature,
whether accrued, absolute, contingent, asserted, unasserted or otherwise.
“Licenses In” shall have the meaning set forth in Section 3.8(a).

13



--------------------------------------------------------------------------------



“Licenses Out” shall have the meaning set forth in Section 3.8(a).
“Liens” means all claims, charges, mortgages, deeds of trust, collateral
assignments, security interests, conditional or other sales agreements, liens,
pledges, hypothecations, servitudes, easements, ownership or title retention
agreements, deemed trusts and any other rights or encumbrances of any kind on
any assets of a Person.
“Losses” shall have the meaning set forth in Section 9.2(a).
“Loss Payment” shall have the meaning set forth in Section 9.2(b)(vi).
“Maintains” shall have the meaning set forth in Section 3.13(l)(iii).
“Malware” shall have the meaning set forth in Section 3.8(n).
“Marks” shall have the meaning set forth in Section 3.8(r)(ii).
“Mass Termination” shall have the meaning set forth in Section 3.20(c).
“Material Contracts” shall have the meaning set forth in Section 3.9(a).
“Merger” shall have the meaning set forth in the recitals hereto.
“MergerCo” shall have the meaning set forth in the Preamble.
“Minimum Loss Amount” shall have the meaning set forth in Section 9.2(b).
“Multiemployer Plan” shall have the meaning set forth in Section 3.13(l)(v).
“Net Merger Consideration” means an amount equal to (i) the Enterprise Value,
plus (ii) the Aggregate Option Exercise Amount, plus (iii) the Estimated Closing
Cash reflected on the Estimated Closing Date Schedule, plus (iv) if the
Estimated Closing Net Working Capital reflected on the Estimated Closing Date
Schedule exceeds $6,500,000, the amount by which the Estimated Closing Net
Working Capital reflected on the Estimated Closing Date Schedule exceeds
$6,500,000, minus (v) if the Estimated Closing Net Working Capital reflected on
the Estimated Closing Date Schedule is less than $5,500,000, the amount by which
$5,500,000 exceeds the Estimated Closing Net Working Capital reflected on the
Estimated Closing Date Schedule, minus (vi) the amount of Funded Indebtedness
reflected on the Estimated Closing Date Schedule, minus (vii) the aggregate
amount of the Unpaid Transaction Expenses reflected on the Estimated Closing
Date Schedule. For the avoidance of doubt, the Net Merger Consideration shall
not be adjusted based on the Estimated Closing Net Working Capital if the
Estimated Closing Net Working Capital reflected on the Estimated Closing Date
Schedule is equal to at least $5,500,000 and not more than $6,500,000.

14



--------------------------------------------------------------------------------



“Neutral Accountant” means AlixPartners.
“Notices” shall have the meaning set forth in Section 10.3.
“NQDC Plan” shall have the meaning set forth in Section 3.13(i).
“OFAC” shall have the meaning set forth in Section 3.27.
“Option” means any option to purchase shares of Company Capital Stock issued
under the Option Plans or any other compensation plan or arrangement of the
Company.
“Option Consideration” means, with respect to each share of Company Capital
Stock underlying each Vested Option (other than an Out of the Money Option), an
amount, rounded to four decimal places, equal to (A) the excess of (1) (a) in
the case of each such share of Common Stock, the Common Per Share Closing
Consideration and (b) in the case of each such share of Series A-2 Preferred
Stock, the Series A-2 Per Share Closing Consideration, in either case, over (2)
the exercise price per share of Company Capital Stock issuable upon exercise of
such Vested Option, and (B) the right to receive (x) the Seller Representative
Fund Portion attributable to such share, plus (y) the Escrow Portion
attributable to such share, plus (z) the Adjustment Portion attributable to such
share, in each case, as and when payable in accordance with the terms of this
Agreement on the same terms and conditions as the Stockholders (but in no event
later than five years following the Closing Date). The amount set forth in
clause (A) of this paragraph is referred to herein as the “Option Closing
Consideration.”
“Option Plans” means the Company’s 2011 Stock Option and Grant Plan, the Aicent,
Inc. 2010 Equity Incentive Plan and the Aicent, Inc. 2000 Stock Option Plan.
“Optionholder” means each holder of an Option.
“Order” shall have the meaning set forth in Section 3.4.
“Organizational Documents” means: (a) the certificate of incorporation, articles
of incorporation or articles of association of any corporation; (b) the
partnership agreement and any statement of partnership of a general partnership;
(c) the limited partnership agreement and the certificate of limited partnership
of a limited partnership; (d) the certificate of formation and operating
agreement of any limited liability company; (e) any charter or similar document
adopted or filed in connection with the creation, formation, or organization of
a Person; and (f) any amendment to any of the foregoing.
“Out of the Money Option” means any Vested Option (or portion thereof) that has
a per share exercise price equal to or greater than the Participation Per Share
Cash Consideration.

15



--------------------------------------------------------------------------------



“Outside Date” means the date which is six months after the date hereof (the
“Initial Outside Date”); provided, however, if as of the Initial Outside Date,
any of the conditions to Closing contained in Section 6.6, Section 6.7, Section
7.5 or Section 7.6 has not been satisfied, then either Buyer or the Company may
elect, by written notice to the other party, to extend the Outside Date to the
date which is nine months after the date hereof (the “Extended Outside Date”);
provided, however, if as of the Extended Outside Date, any of the conditions to
Closing contained in Section 6.6, Section 6.7, Section 7.5 or Section 7.6 has
not been satisfied, then either Buyer or the Company may elect, by written
notice to the other party, to extend the Outside Date to the date which is
twelve months after the date hereof.
“Participation Per Share Cash Consideration” means an amount equal to the
quotient obtained by dividing (A) the excess of the Net Merger Consideration
minus the sum of (1) the Aggregate Series A-1 Preference plus (2) the Aggregate
Series A-2 Preference, by (B) the number of Fully Diluted Shares Outstanding.
“Patents” shall have the meaning set forth in Section 3.8(r)(ii).
“Paying Agent” shall have the meaning set forth in Section 2.9(a).
“Payment Fund” shall have the meaning set forth in Section 2.9(b).
“Payoff Letter” shall have the meaning set forth in Section 2.8.
“Per Share Cash Consideration” means the Common Per Share Cash Consideration,
the Series A-1 Per Share Cash Consideration or the Series A-2 Per Share Cash
Consideration, as applicable.
“Per Share Closing Consideration” means the Common Per Share Closing
Consideration, the Series A-1 Per Share Closing Consideration or the Series A-2
Per Share Closing Consideration, as applicable.
“Permitted Liens” means any: (a) Liens in respect of Taxes not yet due and
payable; (b) statutory landlord’s, mechanic’s, carrier’s, workmen’s, repairmen’s
or other similar Liens arising or incurred in the ordinary course of business,
the existence of which does not, and would not reasonably be expected to,
materially impair the marketability, value or use and enjoyment of the asset
subject to such Lien; (c) conditions, easements and reservations of rights,
including rights of way, for sewers, electric lines, telegraph and telephone
lines and other similar purposes, and affecting the real property leased by the
Company that are of record as of the date of this Agreement and the existence of
which does not, and would not reasonably be expected to, materially impair the
use or enjoyment of such real property; (d) with respect to the Leased Premises,
zoning, building codes and other land use Laws regulating the use or

16



--------------------------------------------------------------------------------



occupancy of such Leased Premises or the activities conducted thereon that are
imposed by any Governmental Authority having jurisdiction over such Leased
Premises, the existence of which does not, and would not reasonably be expected
to, materially impair the use or enjoyment of such Leased Premises as currently
conducted; (e) pledges or deposits to secure obligations under workers’
compensation Laws or similar legislation or to secure public or statutory
obligations; (f) pledges and deposits to secure the performance of bids, trade
contracts, leases, surety and appeal bonds, performance bonds and other
obligations of a similar nature, in each case in the ordinary course of
business; and (g) statutory, common law or contractual liens (or other
encumbrances of any type) of landlords or liens against the interests of the
landlord or owner of any Leased Real Property unless caused by the Company or
any of its Subsidiaries.
“Person” means any individual, partnership, joint venture, corporation, trust,
unincorporated organization, limited liability company, unlimited liability
company, group, Governmental Authority, and any other person or entity.
“Pre-Closing Taxable Period” shall have the meaning set forth in Section
5.11(b).
“Preferred Stock” means the Series A-1 Preferred Stock and the Series A-2
Preferred Stock.
“Products” shall have the meaning set forth in Section 3.8(a).
“Representative” means, as to any Person, such Person’s Affiliates and its and
their directors, officers, employees, agents, advisors (including financial
advisors, counsel and accountants) and direct and indirect controlling Persons.
“Required Jurisdictions” shall have the meaning set forth in Section 6.6.
“Review Period” shall have the meaning set forth in Section 2.12(a).
“Schedule of Exceptions” shall have the meaning set forth in the first paragraph
of Article 3.
“Seller Letter” shall have the meaning set forth in the Recitals.
“Seller Representative” shall have the meaning set forth in the Preamble.
“Seller Representative Fund Amount” shall have the meaning set forth in Section
9.5.
“Seller Representative Fund Per Share Allocation” means, with respect to each
share of Company Capital Stock that is converted into the right to receive the
Per Share

17



--------------------------------------------------------------------------------



Cash Consideration pursuant to Section 2.6(c) and each share of Company Capital
Stock underlying each Vested Option that is converted into the right to receive
the Option Consideration pursuant to Section 2.7, an amount equal to the
quotient obtained by dividing (A) the Seller Representative Fund Amount, by (B)
the number of Fully Diluted Shares Outstanding.
“Seller Representative Fund Portion” means, with respect to each share of
Company Capital Stock that is converted into the right to receive the Per Share
Cash Consideration pursuant to Section 2.6(c) and each share of Company Capital
Stock underlying each Vested Option that is converted into the right to receive
the Option Consideration pursuant to Section 2.7, an amount equal to the
quotient obtained by dividing (A) the aggregate amount to be paid out of the
Seller Representative Fund Amount, as and when payable in accordance with this
Agreement, by (B) the number of Fully Diluted Shares Outstanding.
“Sellers” shall mean Lynn Liu, Marc Zionts, David Zhang, Kallen Chan, Mun-Kein
Chang and Shu Gan.
“Series A-1 Per Share Preference” means, with respect to each share of Series
A-1 Preferred Stock that is issued and outstanding, an amount equal to $2.6049
plus all declared but unpaid dividends (if any) on such share of Series A-1
Preferred Stock.
“Series A-1 Per Share Cash Consideration” means, with respect to each share of
Series A-1 Preferred Stock that is issued and outstanding, an amount, rounded to
four decimal places, equal to (A) the sum of (1) the Series A-1 Per Share
Preference, plus (2) the Participation Per Share Cash Consideration, minus (3)
the Seller Representative Fund Per Share Allocation, minus (4) the Escrow Per
Share Allocation, and (B) the right to receive (x) the Seller Representative
Fund Portion attributable to such share, plus (y) the Escrow Portion
attributable to such share, plus (z) the Adjustment Portion attributable to such
share, in each case, as and when payable in accordance with the terms of this
Agreement. The amount set forth in clause (A) of this paragraph is referred to
herein as the “Series A-1 Per Share Closing Consideration.”
“Series A-1 Preferred Stock” means the Series A-1 Preferred Stock, par value
$0.001 per share, of the Company.
“Series A-2 Per Share Preference” means, with respect to each share of Series
A-2 Preferred Stock that is issued and outstanding or, for purposes of
calculating the Option Consideration, issuable upon exercise of a Vested Option
to purchase shares of Series A-2 Preferred Stock, an amount equal to $2.5168
plus all declared but unpaid dividends (if any) on such share of Series A-2
Preferred Stock.

18



--------------------------------------------------------------------------------



“Series A-2 Per Share Cash Consideration” means, with respect to each share of
Series A-2 Preferred Stock that is issued and outstanding or, for purposes of
calculating the Option Consideration, issuable upon exercise of a Vested Option
to purchase shares of Series A-2 Preferred Stock, an amount, rounded to four
decimal places, equal to (A) the sum of (1) the Series A-2 Per Share Preference,
plus (2) the Participation Per Share Cash Consideration, minus (3) the Seller
Representative Fund Per Share Allocation, minus (4) the Escrow Per Share
Allocation, and (B) the right to receive (x) the Seller Representative Fund
Portion attributable to such share, plus (y) the Escrow Portion attributable to
such share, plus (z) the Adjustment Portion attributable to such share, in each
case, as and when payable in accordance with the terms of this Agreement. The
amount set forth in clause (A) of this paragraph is referred to herein as the
“Series A-2 Per Share Closing Consideration.”
“Series A-2 Preferred Stock” means the Series A-2 Preferred Stock, par value
$0.001 per share, of the Company.
“Share Claim” means the amount of any payment made in respect of any Dissenting
Share in excess of the applicable Per Share Cash Consideration, plus the amount
of all other costs or expenses (including specifically, but without limitation,
reasonable attorneys’ fees, costs and expenses in connection with any action or
proceeding or in connection with any investigation) in respect of any claim
relating to the transactions contemplated by this Agreement asserted by or on
behalf of a Person who as of immediately prior to the Closing is a holder of
Company Capital Stock or an Option.
“Standard In License” shall have the meaning set forth in Section 3.8(r)(iv).
“Standard Out License” shall have the meaning set forth in Section 3.8(r)(v).
“Stock Certificate” shall have the meaning set forth in Section 2.6(c).
“Stockholder” means a holder of Company Capital Stock.
“Stockholder Approvals” shall have the meaning set forth in Section 3.2.
“Stockholder Written Consents” shall have the meaning set forth in Section 5.10.
“Subsidiary” means, with respect to the Company, any corporation, association,
partnership, limited liability company, trust or other entity of which fifty
percent (50%) or more of the total voting power, whether by way of contract or
otherwise, of shares of capital stock or other equity interests (including
limited liability company or partnership interests) entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled,

19



--------------------------------------------------------------------------------



directly or indirectly (e.g., through another Subsidiary), by (a) the Company
(b) the Company and one or more of its Subsidiaries, or (c) one or more
Subsidiaries of the Company. For the avoidance of doubt, a Subsidiary of the
Company includes direct and indirect Subsidiaries (e.g., a Subsidiary of a
Subsidiary).
“Supplier” shall have the meaning set forth in Section 3.17.
“Surviving Corporation” shall have the meaning set forth in Section 2.1.
“Survival Period” shall have the meaning set forth in Section 9.1.
“Systems” shall have the meaning set forth in Section 3.8(q).
“Tax” (including with correlative meaning the terms “Taxes”, “Taxing” and
“Taxable”) includes, without limitation, all taxes, duties, fees, premiums,
assessments, imposts, levies and other charges of any kind whatsoever, whether
disputed or not, imposed by any Governmental Authority, together with all
interest, penalties, fines, additions to tax or other additional amounts imposed
in respect thereof, including, without limitation, those levied on, or measured
by, or referred to as income, earnings, profits, gross receipts, sales, use, ad
valorem, value added, intangible, unitary, transfer, franchise, license,
payroll, employment, estimated, excise, environmental, stamp, occupation,
premium, property, unclaimed property, prohibited transactions, windfall or
excess profits, customs, duties, import and export, capital, corporate,
transfer, land transfer, goods and services, withholding, business, real or
personal property, wage, employer health, social services, severance, utility,
education and social security taxes, all surtaxes, and all unemployment
insurance, health insurance and government pension plan premiums, workers’
compensation levies, retirement contributions, including those imposed by any
Governmental Authority, or other similar taxes.
“Tax Contest” shall have the meaning set forth in Section 3.12(c).
“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, election, estimate or declaration of
estimated tax relating to, or required to be filed with any Governmental
Authority in connection with the determination, assessment, collection or
payment of, any Tax.
“Third Party IP Assets” shall have the meaning set forth in Section 3.8(g).
“Third Party Claims” shall have the meaning set forth in Section 9.3(b).
“Top 10 Distributors” shall have the meaning set forth in Section 3.16.
“Top 5 Partners” shall have the meaning set forth in Section 3.16.

20



--------------------------------------------------------------------------------



“Top 20 Customers” shall have the meaning set forth in Section 3.16.
“Trade Secrets” shall have the meaning set forth in Section 3.8(r)(ii).
“Transaction Documents” means this Agreement and each agreement, instrument or
document attached hereto as an Exhibit.
“Transfer Taxes” means all transfer, documentary, sales, use, stamp,
registration, value added and other similar taxes and fees (including any
penalties and interest) incurred in connection with transactions contemplated by
this Agreement (including any real property transfer tax and any similar tax and
any indirect capital gains taxes imposed by any non-U.S. taxing authority with
respect to a deemed indirect transfer of any Subsidiary of the Company).
“Unpaid Transaction Expenses” means the sum of (i) all of the fees and expenses
incurred by the Company at or prior to the Closing that are specifically related
to the transactions contemplated by this Agreement and the Transaction Documents
that are payable to any financial advisors, brokers, finders, outside counsel,
outside accountants or similar persons engaged by the Company or any of its
Subsidiaries in connection with such transactions, in each case, to the extent
unpaid as of the opening of business on the Closing Date, (ii) the amount of the
premium paid (or required to be paid) by the Company for the D&O Tail Policy
purchased by the Company in accordance with Section 5.9, and (iii) amounts
required to be paid at the Closing under the management transaction incentive
plan and other arrangements described on Section 1.1(a) of the Schedule of
Exceptions. Unpaid Transaction Expenses shall not include Transfer Taxes or
Employment Transaction Taxes, which shall be the responsibility of Buyer.
“Unvested Option” shall mean each Option (or portion thereof) that is
outstanding immediately prior to the Effective Time and is not a Vested Option.
“Vested Option” shall mean each Option (or portion thereof) (i) that is
outstanding and vested immediately prior to the Effective Time or (ii) that
shall vest in accordance with its terms at the Effective Time under the Aicent,
Inc. 2010 Equity Incentive Plan, the Aicent, Inc. 2000 Stock Option Plan or any
other compensation plan or arrangement of or agreement with the Company or any
of its Subsidiaries.
“WARN Act” shall have the meaning set forth in Section 3.20(c).
“Working Capital” means, as of a specified time, the amount by which current
assets of the Company and its Subsidiaries, exceed (or are less than), the
current liabilities of the Company and its Subsidiaries, as determined in
accordance with the Accounting Principles, but subject to the adjustments
specified on Section 1.1(f) of the Schedule of Exceptions.

21



--------------------------------------------------------------------------------



“WSGR” shall have the meaning set forth in Section 10.14.
Section 1.2    Construction
(a)    For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include the
masculine and feminine genders.
(b)    As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”
(c)    Except as otherwise indicated, all references in this Agreement to
Sections, Schedules, and Exhibits are intended to refer to Sections of this
Agreement and Schedules and Exhibits to this Agreement.
(d)    Any capitalized terms used in any Schedule or Exhibit, but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
reference to $ in this agreement shall mean U.S. dollars.
ARTICLE 2    

MERGER
Section 2.1    The Merger. Subject to the terms and conditions of this Agreement
and in accordance with the DGCL, at the Effective Time, the Company and MergerCo
shall consummate the Merger pursuant to which (a) MergerCo shall be merged with
and into the Company and the separate corporate existence of MergerCo shall
thereupon cease, (b) the Company shall be the surviving corporation in the
Merger (the ”Surviving Corporation”) and shall continue to be governed by the
Laws of the State of Delaware and (c) the separate corporate existence of the
Company with all its rights, privileges, immunities, powers and franchises shall
continue unaffected by the Merger. The Merger shall have the effects specified
in the DGCL.
Section 2.2    Effective Time. On the Closing Date, the Company shall duly
execute the certificate of merger (the “Certificate of Merger”) and file such
Certificate of Merger with the Secretary of State of the State of Delaware in
accordance with the DGCL. The Merger shall become effective at such time as the
Certificate of Merger, accompanied by payment of the filing fee (as provided in
the DGCL), has been examined

22



--------------------------------------------------------------------------------



by, and received the endorsed approval of, the Secretary of State of the State
of Delaware, or at such subsequent time as Buyer and Company shall agree and
shall specify in the Certificate of Merger (the date and time the Merger becomes
effective being the, “Effective Time”). Among other things, the Certificate of
Merger shall effect the changes to the certificate of incorporation and by-laws
of MergerCo set forth in Section 2.3.
Section 2.3    Certificate of Incorporation and By-Laws. Upon effectiveness of
the Certificate of Merger, the Certificate of Incorporation of the Surviving
Corporation shall be amended and restated to be the same as the Certificate of
Incorporation of MergerCo until thereafter amended, restated, repealed or
otherwise modified as provided by Law and by the terms of such certificate of
incorporation. Immediately following the Effective Time, the board of directors
of the Surviving Corporation shall amend and restate the bylaws of the Surviving
Corporation to be the same as the bylaws of MergerCo immediately prior to the
Effective Time. Notwithstanding the foregoing, the name of the Surviving
Corporation shall be “Aicent Holdings Corporation” and the certificate of
incorporation and bylaws of the Surviving Corporation shall so provide.
Section 2.4    Closing. The closing of the Merger (the “Closing”) shall occur as
promptly as practicable (but in no event later than the third (3rd) Business
Day) after all of the conditions set forth in Article 6 and Article 7 (other
than conditions which by their terms are required to be satisfied or waived at
the Closing) shall have been satisfied or, if permissible, waived by the party
entitled to the benefit of the same, and, subject to the foregoing, shall take
place at such time and on a date to be specified by the parties (the “Closing
Date”). The Closing shall take place at the offices of Debevoise & Plimpton LLP,
919 Third Avenue, New York, New York 10022, or at such other place as agreed to
by the parties hereto.
Section 2.5    Directors and Officers. The directors of MergerCo immediately
prior to the Effective Time shall be the initial directors of the Surviving
Corporation and the officers of the Company immediately prior to the Effective
Time shall be the initial officers of the Surviving Corporation, each to hold
office in accordance with the certificate of incorporation and bylaws of the
Surviving Corporation.
Section 2.6    Effect on Capital Stock. As of the Effective Time, by virtue of
the Merger and without any action on the part of the holders of any shares of
capital stock of the Company or MergerCo:
(a)    Each share of common stock, par value $0.001 per share, of MergerCo
issued and outstanding immediately prior to the Effective Time shall, by virtue

23



--------------------------------------------------------------------------------



of the Merger and without any action on the part of the holder thereof, be
converted into one (1) fully paid and nonassessable share of common stock, par
value $0.001 per share, of the Surviving Corporation following the Merger.
(b)    Each share of capital stock of the Company that is owned by the Company,
by any Subsidiary of the Company, by Buyer, by MergerCo, or by any other wholly
owned Subsidiary of Buyer, shall automatically be cancelled and retired and
shall cease to exist, and no cash or other consideration shall be delivered or
deliverable in exchange therefor.
(c)    Each share of Company Capital Stock issued and outstanding immediately
prior to the Effective Time (other than shares to be cancelled in accordance
with Section 2.6(b) and any Dissenting Shares) will, by virtue of the Merger and
without any action on the part of the holder thereof, be converted into the
right to receive the following in accordance with the terms and conditions of
this Agreement:
(i)    with respect to each such share of Common Stock, an amount per share in
cash equal to the Common Per Share Cash Consideration;
(ii)    with respect to each such share of Series A-1 Preferred Stock, an amount
per share in cash equal to the Series A-1 Per Share Cash Consideration; and
(iii)    with respect to each such share of Series A-2 Preferred Stock, an
amount per share in cash equal to the Series A-2 Per Share Cash Consideration.
As of the Effective Time, all such shares of Company Capital Stock shall no
longer be outstanding and shall automatically be cancelled and shall cease to
exist, and each holder of a certificate (a ”Stock Certificate”) or book-entry
share (a “Book-Entry Share”) representing any such shares of Company Capital
Stock shall cease to have any rights with respect thereto, except the right to
receive the applicable Per Share Cash Consideration in respect of each such
share of Company Capital Stock upon surrender of such Stock Certificate or
Book-Entry Share in accordance with Section 2.9.
Section 2.7    Options. As soon as practicable following the date of this
Agreement, the Board of Directors of the Company (or, if appropriate, any
committee administering the Option Plans), shall adopt such resolutions or take
such other actions (including obtaining any required consents and/or providing
any required notices), as may be required to effect the following:

24



--------------------------------------------------------------------------------



(a)    Vested Options.
(i)    No Vested Options shall be assumed by Buyer.
(ii)    At the Effective Time, except as otherwise provided in Section
2.7(a)(iii), each Vested Option (or portion thereof) shall be cancelled and
terminated, with the holder of each Vested Option becoming entitled to receive
an amount in cash, less applicable Tax withholding, equal to the product of (A)
the Option Consideration multiplied by (B) the number of shares of Common Stock
underlying such Vested Option (such holders of Vested Options receiving Option
Consideration in cash, the “Cash-Out Optionholders”).
(iii)    At the Effective Time, each Out of the Money Option shall be cancelled
and terminated without any payment of consideration therefor.
(b)    Unvested Options.
(iv)    No Unvested Options shall be assumed by Buyer.
(v)    At the Effective Time, each Unvested Option (or portion thereof) shall be
cancelled and terminated without any payment of consideration therefor.
(c)    The Company shall take such action as shall be required to cause,
pursuant to the Option Plans or any other compensation plan or arrangement with
the Company, as applicable, each Option to be cancelled as of the Effective Time
and to no longer represent the right to purchase Common Stock or any other
equity security of the Company or the right to receive any other consideration,
or have any other further force or effect except as provided herein. In no event
shall the Company permit or cause any acceleration of vesting of any Option,
except to the extent that such Option accelerates in accordance with its terms,
as in effect on the date hereof, or the terms of the Aicent, Inc. 2010 Equity
Incentive Plan or the Aicent, Inc. 2000 Stock Option Plan, as applicable, under
which such Option was granted or another plan or arrangement of or agreement
with the Company or any of its Subsidiaries. The Company shall take such action
as shall be required to cause, pursuant to the Option Plans or any other
compensation plan or arrangement with the Company, as applicable, each Option
Plan to be cancelled as of the Effective Time.
Section 2.8    Payments at Closing.

25



--------------------------------------------------------------------------------



(a)    At least three (3) Business Days prior to the Closing Date, the Company
shall obtain (A) an invoice from each Person to whom any of the amounts
described in clauses (i) and (ii) of the definition of Unpaid Transaction
Expenses is owed and (B) a payoff and (if applicable) lien release letter, in
customary form, from all lenders of Funded Indebtedness (each, a “Payoff
Letter”) and deliver a copy of each such Payoff Letter to Buyer. At Closing, the
Company shall cause to be made the payments referenced in such Payoff Letters on
the Closing Date in order to discharge the Unpaid Transaction Expenses and
Funded Indebtedness covered thereby in their entireties.
(b)    At least three (3) Business Days prior to the Closing Date, the Company
shall prepare and deliver to Buyer a certificate (the “Estimated Closing Date
Schedule”) setting forth its calculation of the Aggregate Option Exercise Amount
and the number of Fully Diluted Shares Outstanding and its good faith estimate
in reasonable detail of (i) the amount of Closing Cash (the “Estimated Closing
Cash”), (ii) the Closing Net Working Capital (the “Estimated Closing Net Working
Capital”), (iii) Funded Indebtedness, (iv) the Unpaid Transaction Expenses, and
(v) the computation of the Net Merger Consideration based on the foregoing, in
each case in form reasonably satisfactory to Buyer.
Section 2.9    Payment of Consideration; Surrender of Certificates.
(a)    Illinois Stock Transfer Company (the “Paying Agent”) shall act as paying
agent. At least 30 days prior to the anticipated Closing Date, Buyer shall cause
the Paying Agent to mail to each holder of record of a Stock Certificate or
Book-Entry Share that immediately prior to the Effective Time represented
outstanding shares of Company Capital Stock, a letter of transmittal and
instructions in customary form to be mutually agreed between Buyer and the
Company prior to the Closing Date (the “Letter of Transmittal”).
(b)    At the Effective Time, subject to Section 9.5, Buyer shall deposit with
the Paying Agent, for the benefit of the holders of shares of Company Capital
Stock outstanding immediately prior to the Effective Time (other than Dissenting
Shares), for payment through the Paying Agent in accordance with this Section
2.9, cash in an amount equal to the Aggregate Stockholder Closing Proceeds (less
any amounts that Buyer shall cause the Surviving Corporation to deposit with the
Paying Agent on Buyer’s behalf immediately after the Effective Time) (the
“Payment Fund”). The Paying Agent shall, pursuant to irrevocable instructions
from the Seller Representative, make the payments provided for in Section 2.6
out of the Payment Fund. The Payment Fund shall not be used for any other
purpose, except as provided in this Agreement. Upon surrender of a

26



--------------------------------------------------------------------------------



Stock Certificate or Book-Entry Share, as applicable, for cancellation to the
Paying Agent, together with such Letter of Transmittal duly completed and
validly executed in accordance with the instructions thereto, the holder of such
Stock Certificate or such Book-Entry Share shall be entitled to receive in
exchange therefor (subject to the provisions of Section 2.11) the applicable Per
Share Cash Consideration payable in respect of each share of Company Capital
Stock previously represented by such Stock Certificate or such Book-Entry Share,
and the Stock Certificate or Book-Entry Share so surrendered shall immediately
be cancelled. In the event of a transfer of ownership of Company Capital Stock
which is not registered in the transfer records of the Company, payment may be
made to a Person other than the Person in whose name the Stock Certificate or
Book-Entry Share so surrendered is registered, if such Stock Certificate or such
Book-Entry Share is presented to the Paying Agent, accompanied by all documents
reasonably required to evidence and effect such transfer and by evidence that
any applicable stock transfer taxes have been paid. Until surrendered as
contemplated by this Section 2.9, subject to the provisions of Section 2.11,
each Stock Certificate or Book-Entry Share, as applicable, shall be deemed at
any time after the Effective Time to represent only the right to receive, upon
such surrender, the applicable Per Share Cash Consideration in respect of each
share of Company Capital Stock represented by such Stock Certificate or such
Book-Entry Share. No interest shall be paid or accrue on any cash payable upon
surrender of any Stock Certificate or Book-Entry Share. The applicable Per Share
Cash Consideration delivered upon the surrender for exchange of Stock
Certificates (or affidavit of loss in lieu thereof) or Book-Entry Shares in
respect of each share of Company Capital Stock previously represented by such
Stock Certificates or such Book-Entry Shares in accordance with the terms hereof
shall be deemed to have been delivered (and paid) in full satisfaction of all
rights pertaining to such shares of Company Capital Stock, and from and after
the Effective Time, the stock transfer books of the Company shall be closed and
thereafter there shall be no further registration of transfers on the stock
transfer books of the Surviving Corporation of the shares of Company Capital
Stock which were outstanding immediately prior to the Effective Time. If, after
the Effective Time, Stock Certificates or Book-Entry Shares are presented to the
Surviving Corporation or the Paying Agent for any reason, they shall be
cancelled and exchanged as provided in this Article 2.
(c)    Each holder of Vested Options, but excluding any Out of the Money
Options, shall be entitled to receive from the Surviving Corporation in exchange
therefor the aggregate Option Consideration payable in respect of the shares of
Common Stock underlying such Vested Option. The aggregate Option Consideration
delivered in respect of each such Vested Option (whether paid by the Surviving
Corporation to such Optionholder or payable in accordance with the terms of this
Agreement and the Escrow Agreement) shall be deemed to have been delivered (and
paid) in full satisfaction of all rights pertaining to such Vested Option.

27



--------------------------------------------------------------------------------



(d)    Any portion of the Payment Fund that remains undistributed to the holders
of Stock Certificates or Book-Entry Shares six (6) months after the Effective
Time shall be delivered to Buyer, upon demand, and any holder of a Stock
Certificate or a Book-Entry Share who has not previously complied with this
Section 2.9 prior to the end of such six (6) month period shall thereafter look
only to Buyer for payment of its claim for the applicable Per Share Cash
Consideration in respect of each share of Company Capital Stock represented by
such Stock Certificate or such Book-Entry Share.
(e)    To the extent permitted by applicable Law, none of any Buyer Party, the
Company, the Surviving Corporation or the Paying Agent or any of their
respective Affiliates shall be liable to any Person in respect of any portion of
the Net Merger Consideration delivered to a public official pursuant to the
requirements of any applicable abandoned property, escheat or similar Law.
(f)    The Paying Agent shall invest any cash included in the Payment Fund as
directed by Buyer with the consent of the Seller Representative (which consent
shall not be unreasonably withheld, conditioned or delayed). Any net profit
resulting from, or interest or income produced by, such investments shall be
placed in the Payment Fund and be payable to Buyer.
(g)    Each of the Buyer Parties, the Company, the Surviving Corporation, the
Paying Agent and any Affiliate of the foregoing shall be entitled to deduct and
withhold from the Net Merger Consideration or consideration otherwise payable
pursuant to this Agreement to any Stockholder, Cash-Out Optionholder or other
Person, such amounts as such payor reasonably determines that it is required to
deduct and withhold with respect to the making of such payment under the Code,
or any other applicable provision of Law. To the extent that amounts are so
withheld by any Buyer Parties, the Company, the Surviving Corporation, the
Paying Agent or any of their Affiliates, as the case may be, such deducted and
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the Person, in respect of which such deduction and withholding was
made by such Buyer Parties, the Company, the Surviving Corporation, the Paying
Agent or any of their Affiliates, as the case may be.
Section 2.10    Escrow Account. Prior to or simultaneously with the Effective
Time, Buyer and the Seller Representative shall enter into the Escrow Agreement
with the Escrow Agent. At the Effective Time, Buyer shall deposit by wire
transfer of immediately available funds to the account designated by the Escrow
Agent at least three (3) Business Days prior to Closing (the “Escrow Account”),
the Escrow Amount. Distributions of any cash from the Escrow Account shall be
governed by the terms and conditions of this Agreement and the Escrow Agreement.

28



--------------------------------------------------------------------------------



Section 2.11    Appraisal Rights.
(a)    Notwithstanding anything in this Agreement to the contrary, but without
limiting the consequence of any notice delivered pursuant to the Drag Letter,
any shares of Company Capital Stock that are issued and outstanding immediately
prior to the Effective Time and that are held by Stockholders who, in accordance
with Section 262 et seq. of the DGCL (the ”Appraisal Rights Provisions”)
(i) have not voted in favor of adopting this Agreement or consented thereto in
writing and (ii) shall have demanded properly in writing appraisal for such
shares in accordance with the Appraisal Rights Provisions, and not effectively
withdrawn, lost or failed to perfect their rights to appraisal (collectively,
the ”Dissenting Shares”), will not be converted as described in Section 2.6, but
at the Effective Time, by virtue of the Merger and without any action on the
part of the holder thereof, shall be cancelled and shall cease to exist and
shall represent the right to receive only those rights provided under the
Appraisal Rights Provisions; provided, however, that all shares of Company
Capital Stock held by Stockholders who shall have failed to perfect or who
effectively shall have withdrawn or lost their rights to appraisal of such
shares of Company Capital Stock under the Appraisal Rights Provisions shall
thereupon be deemed to have been cancelled and retired and to have been
converted, as of the Effective Time, into the right to receive the applicable
Per Share Cash Consideration, without interest, in the manner provided in
Section 2.6. Persons who have perfected statutory rights with respect to
Dissenting Shares as aforesaid will not be paid by the Surviving Corporation as
provided in this Agreement and will have only such rights as are provided by the
Appraisal Rights Provisions with respect to such Dissenting Shares. If, after
the Effective Time, any such Stockholder fails to perfect or effectively
withdraws or loses such right, such Dissenting Shares shall thereupon cease to
be Dissenting Shares, including for purposes of Section 2.6, and shall be deemed
to have been converted into, at the Effective Time, the right to receive the Per
Share Cash Consideration as provided for in Section 2.6. The Company shall give
Buyer prompt notice of any demands received by the Company for the exercise of
appraisal rights with respect to shares of Common Stock. Prior to the Effective
Time, the Company shall not, except with the prior written consent of Buyer,
make any payment with respect to, or settle or offer to settle, any such
demands. From and after the Effective Time, neither any of the Buyer Parties nor
the Company shall make, except with the prior written consent of the Seller
Representative (which consent shall not be unreasonably withheld, conditioned or
delayed), any payment with respect to, or settle or offer to settle, any such
demands for which the Indemnifying Parties would be required to provide
indemnification under Section 9.2(a), unless Buyer agrees in writing to
irrevocably forego indemnification on behalf of the Buyer Indemnified Parties
for such payment and any related Losses.
(b)    Each dissenting Stockholder who becomes entitled under the Appraisal
Rights Provisions to payment for Dissenting Shares shall receive payment

29



--------------------------------------------------------------------------------



therefor after the Effective Time from the Surviving Corporation (but only after
the amount thereof shall have been agreed upon or finally determined pursuant to
the Appraisal Rights Provisions), and such shares of Company Capital Stock shall
be cancelled.
Section 2.12    Post-Closing Adjustment
(a)    Delivery of Closing Date Schedule. Within seventy-five (75) days
following the Closing Date, Buyer, at its expense, shall prepare and deliver to
the Seller Representative a statement (the “Closing Date Schedule”) setting
forth, in reasonable detail (i) the Closing Net Working Capital, (ii) the
Closing Cash (the “Closing Cash Amount”), (iii) the Funded Indebtedness, (iv)
the Unpaid Transaction Expenses and (v) the computation of the Final Net Merger
Consideration based on the foregoing. The Closing Date Schedule will be prepared
in good faith, in accordance with the Accounting Principles. Provided the
Company has available such information that is reasonably necessary to allow
Buyer to prepare the Closing Date Schedule, if Buyer does not deliver the
Closing Date Schedule prior to 75th day following the Closing Date, the Net
Merger Consideration (together with all components thereof), as set forth on the
Estimated Closing Date Schedule, shall be determinative for purposes of this
Section 2.12 and shall be final, binding and non-appealable on all of the
parties to this Agreement. The Seller Representative shall have the right to
review the Closing Date Schedule for a period of thirty (30) days following the
delivery of the Closing Date Schedule by Buyer (the “Review Period”). During the
Review Period in connection with its review of the Closing Date Schedule, Buyer
shall grant reasonable access to the Seller Representative and its accountants
to the work papers, back-up materials and books and records used in preparing
the Closing Date Schedule, at reasonable times and upon reasonable notice
subject to the execution by the Seller Representative of a customary access
letter, and any delay in making such documents and materials available shall
result in an automatic extension of the Review Period by a number of days equal
to such delay.
(b)    Objections. The Seller Representative shall have the right to object to
any amount or computation appearing in the Closing Date Schedule on the basis of
mathematical error or failure to prepare the Closing Date Schedule in accordance
with this Agreement, by notifying Buyer in writing (such notice, a “Dispute
Notice”) of such objections and setting forth in reasonable detail each disputed
item, the amount disputed and the basis for the Seller Representative’s
disagreement therewith, together with supporting calculations and the Seller
Representative’s position as to the proper calculation of the Final Net Merger
Consideration, prior to the expiration of the Review Period. If the Seller
Representative does not deliver any Dispute Notice prior to the expiration of
the Review Period, the Final Net Merger Consideration (together with all

30



--------------------------------------------------------------------------------



components thereof), as set forth on the Closing Date Schedule, shall be
determinative for purposes of this Section 2.12 and shall be final, binding and
non-appealable on all of the parties to this Agreement.
(c)    Resolution of Disputes. If the Seller Representative delivers a Dispute
Notice prior to the expiration of the Review Period, the Seller Representative
and Buyer shall, during the thirty (30) day period following the delivery of the
Dispute Notice, attempt in good faith jointly to resolve the matters set forth
in the Dispute Notice. In the event the Seller Representative and Buyer cannot
resolve all of such matters by the end of such thirty (30) day period, either
party may immediately engage the Neutral Accountant to resolve any items that
remain in dispute. Each of Buyer and the Seller Representative shall present its
position on the disputed items to the Neutral Accountant in writing within
fifteen (15) days of the engagement of the Neutral Accountant, and the parties
shall require the Neutral Accountant, within fifteen (15) days thereafter,
acting as an expert and not an arbitrator, to resolve, based only on the
presentations by Buyer and the Seller Representative and not by independent
review, only the matters raised in the Dispute Notice and not resolved by the
Seller Representative and Buyer including the revisions, if any, to be made to
the Closing Date Schedule and the Final Net Merger Consideration. The resolution
by the Neutral Accountant of such matters shall be within the range of the
amounts claimed by the Seller Representative and Buyer in their written
submissions to the Neutral Accountant and the Neutral Accountant shall be bound
by the relevant definitions set forth in this Agreement. All fees, costs and
expenses of the Neutral Accountant in connection with any dispute under this
Section 2.12 shall be borne in the same proportion as the aggregate amount of
the disputed items that is unsuccessfully disputed by each party (as determined
by the Neutral Accountant) bears to the total amount of the disputed items
submitted to the Neutral Accountant.
(d)    Final Closing Date Schedule. The Closing Net Working Capital, Closing
Cash Amount, the Funded Indebtedness, and the Unpaid Transaction Expenses
finally determined pursuant to this Section 2.12, and the Final Net Merger
Consideration based thereon, shall be determinative for purposes of this Section
2.12 and shall be final and binding on all of the parties to this Agreement. All
components, and the amounts of such components, necessary to compute the final
and binding Closing Net Working Capital, the Closing Cash Amount, the amount of
the Funded Indebtedness, the Unpaid Transaction Expenses and the Final Net
Merger Consideration based thereon are referred to herein, collectively, as the
“Final Closing Date Schedule.”
(e)    Payment.
(i)    If the Final Net Merger Consideration as reflected on the Final Closing
Date Schedule is less than the Net Merger Consideration, then the

31



--------------------------------------------------------------------------------



Seller Representative and Buyer shall cause the Escrow Agent to disburse, from
the Escrow Account, an aggregate amount equal to such shortfall to Buyer or its
designee via wire transfer of immediately available funds no later than the
fifth (5th) Business Day following the completion of the Final Closing Date
Schedule, but only to the extent of any funds then remaining in the Escrow
Account.
(ii)    If the Final Net Merger Consideration as reflected on the Final Closing
Date Schedule exceeds the Net Merger Consideration, then Buyer shall pay to the
Paying Agent for the benefit of the holders of shares of Company Capital Stock
and Vested Options (other than Out of the Money Options), and shall cause the
Paying Agent (or, to the extent applicable, the payroll agent of Buyer or the
Surviving Corporation) to disburse to such holders, an amount equal to such
excess via wire transfer of immediately available funds no later than the fifth
(5th) Business Day following the completion of the Final Closing Date Schedule.
(f)    Final and Binding Working Capital Adjustment. Each party hereto
acknowledges and agrees that the adjustment provisions set forth in this Section
2.12 shall be final and binding on Buyer and the Seller Representative with
respect to (i) determining whether or not any adjustment is required be made to
the Net Merger Consideration pursuant to this Agreement and (ii) determining the
amount of any such adjustment. Without limiting the generality of the foregoing,
it is expressly understood and agreed that no Buyer Indemnified Party shall be
entitled to indemnification pursuant to Article 9 for any item taken into
account in the determination of the Final Net Merger Consideration (including
any item to the extent reflected on the Closing Date Schedule but not so
reflected on the Final Closing Date Schedule) under this Article 2; provided,
however, the foregoing shall not be construed to affect any Buyer Indemnified
Party’s rights to obtain indemnification under Article 9 with respect to any
factual matters unrelated to the issue of whether or not the item should have
been included in the determination of components of Final Net Merger
Consideration under this Article 2 based upon the methodologies set forth
herein.
ARTICLE 3    

REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Subject to the disclosures set forth in the Schedule of Exceptions of the
Company delivered to Buyer concurrently with the parties’ execution of this
Agreement (the “Schedule of Exceptions”) (each of which disclosures shall relate
to and modify only the representation and warranty under which such disclosure
is made and any other representation and warranty where the relevance of such
disclosure to such other

32



--------------------------------------------------------------------------------



representation or warranty is reasonably apparent on its face), the Company
hereby represents and warrants to the Buyer Parties the following matters:
Section 3.1    Organization. The Company is a corporation duly incorporated,
validly existing and in good standing under the Laws of its jurisdiction of
incorporation. The Company has full corporate power and authority to own or
lease its properties and to conduct its businesses in the manner and in the
places where such properties are owned or leased and where such businesses are
currently conducted. The copies of the Company’s Organizational Documents, each
as amended to date and each heretofore Delivered, are complete and correct, and
no amendments thereto are pending. The Company is duly licensed and qualified to
do business and in good standing in each jurisdiction in which the properties
owned or leased by it or the operation of its business makes such licensing or
qualification to do business necessary, except where the failure to be so
licensed or qualified would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.
Section 3.2    Authorization; Corporate Documentation. The Company has full
corporate power and authority to enter into this Agreement and each Transaction
Document to which it is or will be a party and to carry out the transactions
contemplated hereby and thereby in accordance with the terms hereof and thereof.
The execution and delivery of this Agreement and each Transaction Document to
which the Company is or will be a party and the performance of the Company’s
obligations hereunder and thereunder have been duly authorized by all necessary
corporate action on the part of the Company other than obtaining the Stockholder
Approval. This Agreement and each Transaction Document to which the Company is
or will be a party will constitute valid and binding obligations of the Company,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar Laws affecting creditors’
rights generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding at Law or in
equity). The affirmative vote of (i) holders of a majority of the outstanding
shares of Company Capital Stock (with the Series A-1 Preferred Stock and Series
A-2 Preferred Stock voting with the Common Stock on an as converted basis) and
(ii) holders of a majority of Series A-1 Preferred Stock, by written consent of
stockholders in lieu of meeting (the “Stockholder Approvals”) is the only vote
of the holders of any class or series of capital stock of the Company necessary
to adopt this Agreement and approve the Merger and the other transactions
contemplated by this Agreement.
Section 3.3    Capitalization; Subsidiaries.

33



--------------------------------------------------------------------------------



(a)    Section 3.3(a) of the Schedule of Exceptions accurately sets forth as of
the date of this Agreement the authorized and outstanding capital stock of the
Company and the name of each Stockholder and number and class or series of
shares of capital stock held thereby. All of the issued and outstanding shares
of capital stock of the Company have been duly authorized, are validly issued,
fully paid and nonassessable and have been offered, issued, sold and delivered
in compliance in all material respects with applicable federal and state
securities Laws, without giving rise to preemptive rights, rights of first
refusal or other similar rights. The relative rights, preferences and other
provisions relating to the capital stock of the Company are as set forth in the
Company’s certificate of incorporation. There are no declared and unpaid
dividends on the Series A-1 Preferred Stock or Series A-2 Preferred Stock.
(b)    Section 3.3(b) of the Schedule of Exceptions sets forth as of the date of
this Agreement the name of each holder of Options, together with the number and
class of shares for which such Options are exercisable, and with respect to each
holder, the applicable vesting schedule (if any) and the applicable exercise
price for each of such holder’s Options. Except as set forth on Section 3.3(a)
of the Schedule of Exceptions or Section 3.3(b) of the Schedule of Exceptions,
there are no outstanding shares of capital stock or other voting or equity
interests, options, warrants, rights to subscribe, conversion rights or other
agreements or commitments to which the Company is a party or which are binding
upon the Company providing for the issuance, disposition or acquisition of any
of its equity or any rights or interests exercisable therefor. There is no
outstanding or authorized equity appreciation, phantom stock or similar rights
with respect to the Company. There are no agreements of any kind that may
obligate the Company to purchase, redeem or otherwise acquire any of its capital
stock or other equity securities. None of the Options set forth in Section
3.3(b) of the Schedule of Exceptions is subject to accelerated vesting by reason
of the transactions contemplated hereby or any subsequent sale (or change in
control) of the Company or the Surviving Corporation.
(c)    There are (i) no preemptive rights, rights of first refusal, put or call
rights or obligations or anti-dilution rights to which the Company is a party or
which are binding upon the Company with respect to the issuance, sale or
redemption of the Company’s capital stock or any interests therein, (ii) no
rights to have the Company register for sale to the public any of its capital
stock in connection with the Laws of any jurisdiction and (iii) no documents,
instruments or agreements to which the Company is a party or which are binding
upon the Company relating to the voting of the Company’s voting securities or
the governance, sale or transfer of the Company’s capital stock (including
restrictions on the transfer of the Company’s capital stock). There are no
declared or accrued but unpaid dividends with respect to any shares of the
Company’s Capital Stock.

34



--------------------------------------------------------------------------------



(d)    Section 3.3(d) of the Schedule of Exceptions sets forth a true, complete
and correct list of the Company’s Subsidiaries, along with their jurisdiction of
organization and the number of authorized and outstanding shares of capital
stock and other equity interests. All of the issued and outstanding shares of
capital stock or other equity securities of such Subsidiaries are, directly or
indirectly, owned by the Company, free and clear of all Liens, other than
Permitted Liens, and have been duly authorized and validly issued and are fully
paid and nonassessable. Each of the Company’s Subsidiaries is validly existing
and in good standing under the Laws of its jurisdiction of formation and is
qualified to do business as a foreign entity in each jurisdiction in which the
failure to be so qualified would have a Company Material Adverse Effect. Each
such Subsidiary has all corporate or other relevant organizational power and
authority necessary to own or lease and operate its assets and to carry its
business in the manner and in the places where such properties and assets are
owned, leased and operated and such business is conducted. There are no
outstanding options, warrants, rights or other securities exercisable or
exchangeable for any capital stock of such Subsidiaries, any other commitments
or agreements to which such Subsidiary or the Company is a party or which are
binding upon such Subsidiary or the Company providing for the issuance of
additional shares, the sale of treasury shares, or for the repurchase or
redemption of shares of such Subsidiaries’ capital stock, or any agreements of
any kind to which such Subsidiary is a party or which are binding upon such
Subsidiary or the Company which may obligate any Subsidiary of the Company to
issue, purchase, register for sale, redeem or otherwise acquire any of its
capital stock. The Company has previously Delivered true, correct and complete
copies of the Organizational Documents of its Subsidiaries and no amendments to
such Organizational Documents are pending. None of the Company or any of the
Company’s Subsidiaries holds any equity or other voting interests in any Person
other than the Companies Subsidiaries.
Section 3.4    No Breach. The execution, delivery and performance by the Company
of this Agreement, each Transaction Document to which it is or will be a party,
and the consummation of the transactions contemplated hereby do not and will not
violate, conflict with, result in a breach of, constitute a default (whether
after the giving of notice, lapse of time or both) under, result in a violation
of, result in a loss of benefit under, accelerate any obligation under, give
rise to a right of termination or cancellation of, or require the Company or any
of its Subsidiaries to give any notice to or obtain any approval, consent or
waiver of any Person under the Organizational Documents of the Company or any of
the Company’s Subsidiaries, subject to obtaining the Stockholder Approval.
Subject to the matters described in Section 3.26 and to obtaining the
Stockholder Approval, the execution, delivery and performance by the Company of
this Agreement, each Transaction Document to which it is or will be a party, and
the consummation of the transactions contemplated hereby do not and will not
materially violate, materially conflict with, result in a material breach of,
constitute a default

35



--------------------------------------------------------------------------------



(whether after the giving of notice, lapse of time or both) under, result in a
material violation of, result in a material loss of benefit under, accelerate
any material obligation under, give rise to a right of termination or
cancellation of, or require the Company or any of its Subsidiaries to give any
notice to or obtain any approval, consent or waiver of any Person under (A) any
order, writ, judgment, injunction, decree, determination or award (collectively,
an ”Order”), Law, Material Contract, Lien (other than a Permitted Lien) or
Governmental License to which the Company or any of its Subsidiaries is a party
or by which the property of the Company or any of its Subsidiaries is bound, or
(B) any other Contract to which the Company or any of its Subsidiaries is a
party or by which the property of the Company or any of its Subsidiaries is
bound, except in the case of this clause (B) for any such violation, conflict,
breach, default, loss of benefit, acceleration, right of termination,
cancellation, approval, consent or waiver that would not be, individually or in
the aggregate, material to the Company and its Subsidiaries, taken as a whole.
Section 3.5    Governmental Licenses and Permits. Section 3.5 of the Schedule of
Exceptions contains a complete listing of all material Governmental Licenses
used in the conduct of its business. The Company and its Subsidiaries own or
possess all right, title and interest in and to all of the material Governmental
Licenses that are necessary to own and operate the business as presently
conducted and they are in full force and effect in all material respects. The
Company and each of its Subsidiaries are, and since September 29, 2011 have
been, in compliance in all material respects with the terms and conditions of
such material Governmental Licenses. There is not now pending or, to the
Knowledge of the Company, threatened actions by or before any Governmental
Authority to revoke, cancel, rescind, modify or refuse to renew any such
material Governmental Licenses.
Section 3.6    Compliance with Law. The Company and its Subsidiaries are, and
since September 29, 2011 have been, in compliance in all material respects with
all applicable Laws promulgated by any Governmental Authority. No written notice
has been received by the Company or any of its Subsidiaries since September 29,
2011 alleging a material violation of or material liability or material
potential responsibility under any such Law.
Section 3.7    Title to Tangible Assets. The Company or one of its Subsidiaries
own good, marketable and valid title, free and clear of all Liens, other than
Permitted Liens, to all of the material personal property and assets shown on
the FY13 Balance Sheet or acquired subsequent to December 31, 2013, that such
material personal property and assets are in reasonably good operating condition
and repair (reasonable wear and

36



--------------------------------------------------------------------------------



tear excepted), and are suitable for their intended use. Nothing in this Section
3.7 shall be deemed a representation or warranty regarding Intellectual Property
Rights.
Section 3.8    Intellectual Property.
(h)    Section 3.8(a) of the Schedule of Exceptions contains a complete and
accurate list of all (i) Patents that are Company Registered IP (“Company
Patents”), registered and material unregistered Marks owned by the Company or
any of its Subsidiaries (“Company Marks”) and registered Copyrights owned by the
Company or any of its Subsidiaries or exclusively licensed by the Company or any
of its Subsidiaries (“Company Copyrights”), (ii) products and/or services
currently or previously, performed, licensed, sold, distributed and/or otherwise
made commercially available by or on behalf of the Company or any of its
Subsidiaries (the “Products”), (iii) licenses, sublicenses or other agreements
under which the Company or any of its Subsidiaries is granted rights by third
Persons in Intellectual Property Assets of such third Persons (including any
material agreements under which the Company or any of its Subsidiaries is
granted rights to a third Person’s Marks for purposes of co-branding Products)
other than Standard In Licenses (“Licenses In”), and (iv) licenses, sublicenses
or other agreements under which the Company or any of its Subsidiaries has
granted rights to third Persons in Company Intellectual Property Assets other
than Standard Out Licenses (“Licenses Out”). Except as set forth in Section
3.8(a)(v) of the Schedule of Exceptions, the Company or any of its Subsidiaries
is not a party to any exclusive Licenses In or exclusive Licenses Out. The
Company has made available to Buyer an accurate copy the Company’s currently
anticipated Product roadmap.
(i)    With respect to the Company Intellectual Property Assets purported to be
owned by the Company or any of its Subsidiaries, the Company or such Subsidiary
exclusively owns such Company Intellectual Property Assets and, without payment
to a third party (other than registration and maintenance fees due to
Governmental Authorities), the Company or such Subsidiary possesses valid and
enforceable rights to such Company Intellectual Property Assets, free and clear
of all Liens, other than Permitted Liens. With respect to Intellectual Property
Assets of third parties used by the Company or any of its Subsidiaries under
Licenses In (other than Standard In Licenses), such Contracts are valid and in
full force and effect and constitute legal, valid and binding obligations of the
Company or a Subsidiary of the Company and, to the Knowledge of the Company, the
other parties thereto, are enforceable against the Company or such Subsidiary in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar Laws affecting creditors’
rights generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding at Law or in
equity).

37



--------------------------------------------------------------------------------



(j)    The Company and its Subsidiaries own or have a valid right to use all
material Intellectual Property Assets necessary to conduct the business as
conducted as of the date hereof. For the avoidance of doubt, nothing set forth
in this Section 3.8(c) is intended to, or shall constitute, a representation or
warranty regarding infringement, dilution, violation or misappropriation of any
Third Party IP Assets, which is solely addressed in Section 3.8(g) and Section
3.8(h) below.
(k)    All Company Intellectual Property Assets that have been issued by, or
registered with, or the subject of an application filed with, as applicable, the
U.S. Patent and Trademark Office, the U.S. Copyright Office or any similar
office or agency anywhere in the world (“Company Registered IP”) are currently
in compliance with formal legal requirements (including, as applicable, payment
of filing, examination and maintenance fees, inventor declarations, proofs of
working or use, timely post-registration filing of affidavits of use and
incontestability, and renewal applications), and, to the Knowledge of Company,
are valid and enforceable.
(l)    None of the Company Registered IP is subject to any maintenance fees or
taxes or actions falling due within 90 days after the date of this Agreement.
(m)    Since September 29, 2011 through the date of this Agreement, none of the
Company Registered IP has been, or currently is, subject to any proceedings or
actions before any court or tribunal (including the U.S. Patent and Trademark
Office, U.S. Copyright Office or equivalent authority anywhere in the world) to
which the Company or any of its Subsidiaries is a party or in which claims are
raised relating to the validity, enforceability, scope, ownership, infringement,
dilution or violation of any of the Company Registered IP (including any
interference, reissue, reexamination or opposition proceeding). To the Knowledge
of the Company, there is no patent or patent application of any third Person
that potentially interferes with a Company Patent. All products made, used or
sold under the Company Patents have been marked with the proper patent notice.
(n)    Since September 29, 2011 through the date of this Agreement, there has
not been, nor are there currently, any pending or, to the Knowledge of the
Company, threatened claims against the Company or any of its Subsidiaries
alleging (i) that any of the operation of the business of the Company or any of
its Subsidiaries, or the manufacture, sale, offer for sale, importation, and/or
use of any Product infringes, misappropriates, dilutes or violates (or in the
past infringed, misappropriated, diluted or violated) the rights of third
Persons in or to any Intellectual Property Assets (“Third Party IP Assets”), or
(ii) that any of the Company Intellectual Property Assets are invalid or
unenforceable.

38



--------------------------------------------------------------------------------



(o)    Neither the Company nor any of its Subsidiaries have entered into any
agreement to indemnify any other Person against any claim of infringement,
misappropriation, dilution or violation of any Intellectual Property Assets,
except in the ordinary course of business. Neither the operation of the business
of the Company or any of its Subsidiaries, nor the manufacture, use,
importation, offer for sale and/or sale of any Product infringes, dilutes or
violates (or since September 29, 2011 through the date of this Agreement
infringed, diluted or violated) or constitutes a misappropriation of (or since
September 29, 2011 through the date of this Agreement constituted a
misappropriation of) (A) any Third Party IP Asset, other than the rights of any
third Person under any Patent, and (B) to the Knowledge of the Company, the
rights of any third Person under any Patent.
(p)    Neither the Company nor any of its Subsidiaries are a party to any
settlements, covenants not to sue, consents, judgments, or orders or similar
obligations (other than licenses of the Company Intellectual Property Assets
granted by the Company in the ordinary course of business) that: (i) restrict in
any material respect the Company’s or any of its Subsidiaries’ rights to use any
Company Intellectual Property Asset(s), (ii) restrict in any material respect
the Company’s or any of its Subsidiaries’ respective businesses, in order to
accommodate the use of a third Person’s Intellectual Property Assets, or (iii)
permit, as a term, condition or obligation of such settlements, covenants not to
sue, consents, judgments, or orders or similar obligations (other than licenses
of the Company Intellectual Property Assets granted by the Company in the
ordinary course of business), third Persons to use any Company Intellectual
Property Assets(s).
(q)    All former and current employees, consultants and contractors of the
Company or any of its Subsidiaries that were or are involved in or contributed
to the development of any Company Intellectual Property Assets or Products have
executed written instruments with the Company or such Subsidiary that assign to
the Company or such Subsidiary all rights, title and interest in and to any and
all (i) inventions, improvements, ideas, discoveries, writings and other works
of authorship relating at the time of conception, development or reduction to
practice to the business of, and invented in connection with performing services
for, the Company or such Subsidiary and (ii) Intellectual Property Assets
therein; in each case where any Company Registered IP is held by Company or any
of its Subsidiaries by assignment, the assignment has been duly recorded with
the U.S. Patent and Trademark Office, U.S. Copyright Office and all similar
offices and agencies anywhere in the world that require the same in which
foreign counterparts are registered or issued.
(r)    To the Knowledge of the Company, there is no, nor has there been since
September 29, 2011 through the date of this Agreement, any infringement,
misappropriation or violation by any third Person of any of the Company
Intellectual Property Assets or the Company’s or any of its Subsidiaries’ rights
therein or thereto.

39



--------------------------------------------------------------------------------



(s)    The Company and its Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all Trade Secrets owned by
the Company or any of its Subsidiaries that the Company or any of its
Subsidiaries intend to maintain as a Trade Secret (the “Company Trade Secrets”)
or which the Company or any of its Subsidiaries has a legal obligation to
maintain as confidential, including requiring each Company or Subsidiary
employee and consultant and any third Person with access to such Trade Secrets
to execute a written confidentiality agreement, all copies or forms of which
have been Delivered and, to the Company’s Knowledge, there has not been any
material breach by any party to any such confidentiality agreements.
(t)    Neither the Company nor any of its Subsidiaries have granted, directly or
indirectly, any current or contingent rights, licenses or interests in or to any
source code of any of the Products. Neither the Company nor any of its
Subsidiaries have provided or disclosed any source code of any Product to any
third Person or entity.
(u)    To the Knowledge of the Company, the software and information technology
systems used by the Company or any of its Subsidiaries do not contain any
“viruses”, “worms”, “time bombs”, “key-locks”, “Trojan horses”, “spyware”,
“malicious code”, (collectively “Malware”) or any other similar devices designed
to, without the knowledge and authorization of the Company, disrupt, disable,
harm or interfere with the operation of the business, including any Intellectual
Property Assets and the integrity of data or any information produced by such
software or information technology systems.
(v)    Neither the Company nor any of its Subsidiaries have inserted, directed
or authorized any third Person to insert, into any Products any Malware, or any
other devices or programs that disrupt or interfere with the operation of the
Products or equipment upon which the Products operate, or the integrity of the
data, information or signals the Products produce in a manner that does not
conform with or is not intended by the design specifications of such Products.
(w)    (A) All Products contain, incorporate, link or call to or otherwise use
Free or Open Source Software, and (B) except as set forth on Section 3.8(p) of
the Schedule of Exceptions, any incorporation, linking, calling or other use by
the Company or any of its Subsidiaries of any Free or Open Source Software does
not obligate the Company or any of its Subsidiaries to disclose, make available,
license, offer or deliver any portion of the source code of any Product or any
proprietary software material to the business of the Company and its
Subsidiaries (other than third party components thereof) to any third Person, or
impose any restriction on the consideration to be charged for the distribution
of any Product.

40



--------------------------------------------------------------------------------



(x)    The computer, information technology and data processing systems,
facilities and services used by the Company or any of its Subsidiaries,
including all software, hardware, networks, communications facilities, platforms
and related systems and services in the custody or control of the Company or
such Subsidiaries (collectively, “Systems”), are reasonably sufficient for the
existing operations of the Company and its Subsidiaries as conducted through the
Closing Date.
(y)    For purposes of this Agreement,
(i)    “Company Intellectual Property Assets” means all Intellectual Property
Assets owned by the Company or any of its Subsidiaries or exclusively licensed
to the Company or any of its Subsidiaries for which the Company or any such
Subsidiary has the first right to prosecute and enforce. “Company Intellectual
Property Assets” includes, without limitation, Company Patents, Company Marks,
Company Copyrights and Company Trade Secrets.
(ii)    “Intellectual Property Assets” means any and all of the rights in the
following, as they exist throughout the world: (A) patents, patent applications
of any kind, patent rights, and rights in inventions, discoveries and invention
disclosures (whether or not patented) (collectively, “Patents”); (B) rights in
registered and unregistered trademarks, service marks, trade names, trade dress,
logos, packaging design, slogans and Internet domain names, and registrations
and applications for registration of any of the foregoing (collectively,
“Marks”); (C) copyrights in both published and unpublished works, including
without limitation all compilations, databases, software and computer programs,
manuals and other documentation and all copyright registrations and
applications, and all derivatives, translations, adaptations and combinations of
the above (collectively, ”Copyrights”); (D) rights in trade secrets, know-how,
confidential or proprietary information (collectively, “Trade Secrets”); and
(E) any and all goodwill and other intellectual property rights and/or
proprietary rights relating to any of the foregoing.
(iii)    “Free or Open Source Software” means any software (in source or object
code form) licensed from a third party under (A) a license or other agreement
commonly referred to as an open source, free software, copyleft or community
source code license (including but not limited to any code or library licensed
under the GNU General Public License, GNU Lesser General Public License, BSD
License, Apache Software License, or any other public source code license
arrangement) or (B) any other license or other agreement that requires, as a
condition of the use, modification or distribution of software subject

41



--------------------------------------------------------------------------------



to such license or agreement, that such software or other software combined or
distributed with such software be (1) disclosed, distributed, made available,
offered, licensed or delivered in source code form, (2) licensed for the purpose
of making derivative works, (3) licensed under terms that allow reverse
engineering, reverse assembly, or disassembly of any kind, or (4)
redistributable at no charge.
(iv)    “Standard In License” means Contracts under which the Company or its
Subsidiaries: (A) obtains licenses to commercial off the shelf software in
executable code form which is made available for a total cost of less than
$25,000 per year for a license for a single user or work station, (B) enters
non-disclosure agreements in the ordinary course of business, (C) obtains
non-exclusive licenses from service providers in the ordinary course of business
for Intellectual Property Assets that are not embodied in the Products, and (D)
obtains Free or Open Source Software.
(v)    “Standard Out License” means the following Contracts under which the
Company or its Subsidiaries: (A) grants non-exclusive end user licenses to its
Products in the ordinary course of business, (B) grants non-exclusive licenses
to service providers in the ordinary course of business solely to enable such
service provider to perform services for the Company or its Subsidiaries, (C)
enters non-disclosure agreements in the ordinary course of business.
Section 3.9    Contracts.
(a)    Except for Contracts listed on Section 3.9(a) of the Schedule of
Exceptions (true and complete copies of which have been Delivered)
(collectively, the “Material Contracts”), as of the date of this Agreement,
neither the Company nor any Subsidiary of the Company is a party to or subject
to:
(i)    any employment Contract or Contract for employment services that requires
Annual Payments of more than $250,000 in total cash compensation and that is not
terminable on thirty (30) or fewer calendar days’ notice by the Company or a
Subsidiary of the Company without liability for any penalty or severance
payment;
(ii)    any Contract or group of related Contracts for the purchase of any
commodity, material or equipment with respect to which the Company or any of its
Subsidiaries made Annual Payments in excess of $250,000;

42



--------------------------------------------------------------------------------



(iii)    any other Contracts or group of related Contracts creating any
obligation of the Company or of its Subsidiaries with respect to which the
Company or any of its Subsidiaries made Annual Payments in excess of $250,000;
(iv)    any Contract or group of Contracts requiring the purchase of all or
substantially all of its requirements of a particular product from a vendor or
supplier;
(v)    any Contract relating to capital expenditures and involving payments in
excess of $250,000;
(vi)    any Contract containing continuing delivery obligations with dealers,
distributors or sales representatives;
(vii)    any Contract containing covenants limiting the freedom of the Company
or any Subsidiary of the Company to compete in any line of business or with any
Person (including non-solicitation and similar clauses);
(viii)    any Contract pursuant to which the Company or any of its Subsidiaries
has agreed to provide “most favored nation” pricing or other similar terms and
conditions to any Person;
(ix)    any Contract related to Indebtedness of the Company or any of its
Subsidiaries of more than $250,000;
(x)    any Contract under which any Person (other than the Company or any of the
Company’s Subsidiaries) has directly or indirectly guaranteed any liabilities or
obligations of the Company or any of the Company’s Subsidiaries, other than
endorsements for the purpose of collection in the ordinary course of business;
(xi)    any Contract under which the Company or any of its Subsidiaries has made
advances or loans to any other Person (which shall not include advances made to
a non-officer employee of the Company or any of its Subsidiaries in the ordinary
course of business consistent with past practice);
(xii)    any Contract containing restrictions with respect to payment of
dividends or any other distributions in respect of the capital stock or other
equity interests of any Subsidiary of the Company;
(xiii)    any lease or agreement under which it is the lessee of, holds or
operates any personal property owned by any other party, for which the annual

43



--------------------------------------------------------------------------------



rental exceeds $250,000 or lease or agreement under which it is the lessor of or
permits any third party to hold or operate any property, real or personal, for
which the annual rent exceeds $250,000;
(xiv)    any Contract or group of related Contracts with any of the Top 20
Customers, Top 10 Distributors or Top 5 Partners, other than purchase orders
with any of the Top 20 Customers involving Annual Payments of not more than
$500,000 or with any of the Top 10 Distributors or Top 5 Partners involving
Annual Payments of not more than $250,000;
(xv)    any Contract with any officer, director or Affiliate of the Company or
any of its Subsidiaries, other than any Company Employee Program;
(xvi)    any shareholder, limited liability company, joint venture, partnership,
manufacturer, development or supply agreement or other similar Contract which
involves a sharing of revenues or profits by the Company or any Subsidiary of
the Company with any other Person;
(xvii)    any royalty or similar Contract requiring the payment of the revenues
or profits of the Company or any Subsidiary of the Company to a third party;
(xviii)    any Contract involving fixed price or fixed volume arrangements not
entered into in the ordinary course of business;
(xix)    any Contract constituting an In License or an Out License.
(xx)    any acquisition, merger, disposition, sale or other agreement relating
to the acquisition or disposition of any business (including by way of asset
acquisition) or capital stock of any Person or any real property;
(xxi)    any Contract under which the Company or any of its Subsidiaries have
any remaining obligation with respect to an “earn-out,” contingent purchase
price, or similar contingent payment obligation in connection with any
consulting arrangement or any acquisition, merger, disposition, sale or other
agreement relating to the acquisition or disposition of any business (including
by way of asset acquisition) or capital stock of any Person or any real
property; or
(xxii)    any Contract with any Governmental Authority.
(b)    All Material Contracts are valid and in full force and effect and
constitute legal, valid and binding obligations of the Company or a Subsidiary
of the

44



--------------------------------------------------------------------------------



Company and, to the Knowledge of the Company, the other parties thereto, are
enforceable against the Company or such Subsidiary in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at Law or in equity). As of the date of
this Agreement, neither the Company nor any Subsidiary of the Company is in
default in any material respect in complying with any provisions of any Material
Contract, nor has the Company or any Subsidiary of the Company received written
notice of any such default since January 1, 2014 through the date of this
Agreement. As of the Closing, neither the Company nor any Subsidiary of the
Company is in default in complying with any provisions of any Material Contract,
nor has the Company or any Subsidiary of the Company received written notice of
any such default since the date of this Agreement through the Closing, except
for any such default that, individually or in the aggregate, would not be
material to the Company and its Subsidiaries, taken as a whole. As of the date
of this Agreement, neither the Company nor any of its Subsidiaries has received
any written notice or written threat to terminate any Material Contract since
January 1, 2014 through the date of this Agreement. As of the Closing, neither
the Company nor any of its Subsidiaries has received any written notice or
written threat to terminate any Material Contract since the date of this
Agreement through the Closing, except for any such termination that,
individually or in the aggregate, would not be material to the Company and its
Subsidiaries, taken as a whole.
(c)    No claim for indemnification for a breach of representation or warranty
was asserted pursuant to the Agreement and Plan of Merger, dated August 26,
2011, among the Company and the other parties named therein, by “Buyer” (as
defined therein).
Section 3.10    Litigation. As of the date of this Agreement, there is no, and
since September 29, 2011 there has not been any, litigation, proceeding
(arbitral or otherwise), claim, action, suit, judgment, decree, settlement, rule
or order or investigation of any nature by or before any Governmental Authority
pending, or, to the Knowledge of the Company, threatened against the Company or
any of its Subsidiaries. As of the Closing, neither the Company nor any
Subsidiary of the Company shall be subject to any matter of a type described in
the immediately preceding sentence arising since the date of this Agreement,
except for any such matter that, individually or in the aggregate, would not be
material to the Company and its Subsidiaries, taken as a whole. There are no
writs, injunctions, decrees, arbitration decisions, unsatisfied judgments or
similar orders outstanding against the Company or any of its Subsidiaries.

45



--------------------------------------------------------------------------------



Section 3.11    Financial Statements.
(g)    Section 3.11(a) of the Schedule of Exceptions contains the following
financial statements (the “Financial Statements”):
(i)    the unaudited consolidated balance sheet of the Company as of
December 31, 2013 (the “FY13 Balance Sheet”) and the related unaudited
consolidated statements of income, retained earnings and cash flows for the
annual period then ended (the “FY13 Statement” and together with the FY13
Balance Sheet, the “FY13 Financial Statements”);
(ii)    the audited consolidated balance sheet of the Company as of December 31,
2012 and 2011, and the related audited consolidated statements of income,
retained earnings and cash flows for the annual periods then ended (including
the auditor’s reports thereon); and
(iii)    the unaudited balance sheet of the Company as of March 31, 2014, and
the related unaudited statements of income, retained earnings and cash flows for
the three-month period then ended (the “Interim Statement”).
(h)    The foregoing Financial Statements, and, when provided pursuant to
Section 5.13, the financial statements referred to therein, present fairly in
all material respects the consolidated financial condition as of the date
thereof and the results of operations of the Company throughout the periods
covered thereby, in each case determined in accordance with GAAP consistently
applied throughout the periods indicated (except that (i) the FY13 Financial
Statements, the Interim Statement and the monthly financial statements provided
pursuant to Section 5.13 lack footnote disclosures and other presentation items
that are in conformity with GAAP, and do not include certain GAAP adjustments
normally booked in conjunction with the year-end audit, none of which,
individually or in the aggregate, shall be material to the Company and its
Subsidiaries taken as a whole and (ii) the FY13 Draft Audited Financial
Statements, when provided pursuant to Section 5.13, may not be in conformity
with GAAP with respect to the matters listed on Section 5.13 of the Schedule of
Exceptions). Neither the Company nor any of its Subsidiaries has entered into
any securitization transactions, off-balance sheet arrangements, synthetic
leases, sale/leaseback arrangements or arrangements providing for the factoring
of receivables or entered into any transaction involving the use of special
purposes entities for any of the foregoing.
(i)    The accounts receivable of the Company reflected in the Financial
Statements, and all accounts receivable arising subsequent to the date of the
FY13

46



--------------------------------------------------------------------------------



Balance Sheet, (i) arose from bona fide transactions in the ordinary course of
business consistent with past practice and (ii) are recorded in accordance with
GAAP. The reserve set forth on the FY13 Balance Sheet against the accounts
receivable for bad debts has been calculated in a manner consistent with GAAP
and with the past practices of the Company. The accounts receivable reflected on
the FY13 Balance Sheet (net of allowances for doubtful accounts as reflected
therein) are valid receivables, are not subject to any set-off or counterclaim.
Neither the Company nor any Subsidiary of the Company has any accounts
receivable or loans receivable from any Person which is affiliated with it or
any of its directors, officers or any stockholders. No representation or
warranty set forth in this Section 3.11(c) shall be construed as a guarantee of
collectability of any accounts receivable of the Company or any of its
Subsidiaries.
(j)    The Company has not received any written correspondence from any
independent accounting firm that has conducted a review or audit of the
financial statements for the Company that identifies any “material weakness” or
“significant deficiency” with respect to the accounting practices, procedures or
policies of, or internal accounting controls employed by, the Company.
(k)    The Company has no Liabilities except for (i) the Liabilities reflected
or adequately reserved against on the FY13 Balance Sheet or Interim Statement,
(ii) Liabilities incurred in the ordinary course of business since the date of
the FY13 Balance Sheet, (iii) Liabilities incurred in connection with the
transactions contemplated hereby, (iv) Liabilities for executory obligations
under the Contracts of the Company or any of its Subsidiaries, and (v)
Liabilities that are not material to the Company and its Subsidiaries, taken as
a whole. The Company has not guaranteed, and is not otherwise liable for, any
material Indebtedness of any other Person (other than a Subsidiary of the
Company).
(l)    The Company and its Subsidiaries maintain a set of policies that, to the
Knowledge of the Company, are sufficient to provide reasonable assurance that in
all material respects: (i) transactions are executed in accordance with the
Company’s policies; and (ii) access to assets is permitted in accordance with
management’s general or specific authorization.
Section 3.12    Tax Matters.
(a)    The Company and each Subsidiary of the Company has filed all Tax Returns
required to be filed by the Company and its Subsidiaries. All such Tax Returns
have been prepared in accordance with the provisions of the applicable Tax Laws
and are true, correct and complete in all material respects.

47



--------------------------------------------------------------------------------



(b)    The Company and each Subsidiary of the Company has timely paid or caused
to be paid all Taxes of the Company and each Subsidiary of the Company (whether
or not shown as due on any Tax Return). The unpaid Taxes of the Company and its
Subsidiaries (i) do not exceed the reserve for Tax liability (rather than any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the Interim Statement of the Company and its
Subsidiaries and (ii) will not exceed the reserve as adjusted for the passage of
time through the Closing Date in accordance with the past customs and practice
of the Company and its Subsidiaries in filing its Tax Returns. The Company and
each Subsidiary of the Company has (x) properly withheld or collected all
amounts required to be withheld or collected and remitted by it in respect of
any amounts paid or owing by the Company or any of its Subsidiaries to any
employee, independent contractor, creditor, shareholder or other third party and
(y) has remitted, or will remit on a timely basis, such amounts to the
appropriate Governmental Authority.
(c)    (i) There has not been any audit investigation, examination, assessment
or other administrative or judicial proceeding with respect to any Tax of the
Company or any of its Subsidiaries, or of any Tax Return filed by or with
respect to the Company or any Subsidiary of the Company (each, a “Tax Contest”)
for which the applicable statute of limitations has not expired, no Tax Contest
is in progress, and, to the Knowledge of the Company, no such Tax Contest is
contemplated or pending and (ii) no claim has been made by any Governmental
Authority in a jurisdiction where the Company or any of its Subsidiaries does
not file Tax Returns that the Company or any of its Subsidiaries is or may be
subject to taxation by that jurisdiction.
(d)    Neither the Company nor any Subsidiary of the Company (i) has been a
member of an “Affiliated Group” filing a combined, consolidated, or unitary Tax
Return other than an Affiliated Group of which the Company is the parent or
(ii) has liability for the Taxes of any Person under Treasury Regulation
Section 1.1502-6 (or any similar provision of state, local, or foreign Law) as a
transferee or successor, by contract or otherwise.
(e)    Neither the Company nor any Subsidiary of the Company has been a party to
any Tax allocation, indemnification or sharing agreement that will have
continuing effect after the Closing. There are no Liens for Taxes (other than
Taxes not yet due and payable) upon any of the assets of the Company or any of
its Subsidiaries.
(f)    Neither the Company nor any Subsidiary of the Company is currently the
beneficiary of any extension of time within which to file any Tax Return (other
than any automatic extension for which approval of a Governmental Authority is
not required).

48



--------------------------------------------------------------------------------



(g)    The Company has made available to the Buyer Parties all income and other
material Tax Returns filed by it or any of its Subsidiaries after December 31,
2010.
(h)    Neither the Company nor any of its Subsidiaries has waived any statute of
limitations nor been requested to waive any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to an assessment or
deficiency with respect to Taxes.
(i)    The Company has not been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code.
(j)    Each of the Company and its Subsidiaries is, and has always been, an
accrual method taxpayer. Neither Company nor any of its Subsidiaries will be
required to include any item of income in, or exclude any deduction from,
taxable income for any taxable period (or portion thereof) ending after the
Closing Date as a result of any (i) change in method of accounting for a taxable
period ending on or prior to the Closing Date, (ii) ”closing agreement” as
described in Section 7121 of the Code (or any corresponding or similar provision
of state, local or foreign Tax Law) executed on or prior to the Closing Date,
(iii) intercompany transactions or any excess loss account described in Treasury
Regulations under Section 1502 of the Code (or any corresponding or similar
provision of state, local or foreign Tax Law), (iv) installment sale or open
transaction disposition made on or prior to the Closing Date, (v) prepaid amount
received on or prior to the Closing Date or (vi) election under Code
Section 108(i) (or any corresponding or similar provision of state, local or
foreign Tax Law).
(k)    Neither the Company nor any Subsidiary of the Company has participated in
a “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b) (or any corresponding or similar provision of state, local
or foreign Tax Law).
(l)    Section 3.12(l) of the Schedule of Exceptions sets forth all countries,
states, provinces, cities, and other jurisdictions in which the Company and each
of its Subsidiaries currently files or, at any time during the past four year,
has filed Tax Returns.
(m)    Neither the Company nor any of its Subsidiaries has, within the past six
years, participated in a transaction described in Section 355 of the Code.
(n)    All transactions occurring between the Company and its Subsidiaries, or
between any of the Subsidiaries, are in material compliance with all

49



--------------------------------------------------------------------------------



“transfer pricing” rules promulgated by any Governmental Authority under which
such transactions are subject (including, but not limited to, Section 482 of the
Code).
(o)    The aggregate amount of accrued but unpaid Taxes of the Company and its
Subsidiaries as of the Closing Date do not exceed the provision for Taxes
reflected as current or non-current liabilities in the Final Closing Date
Schedule.
(p)    No closing agreements, private letter rulings, technical advice memoranda
or similar agreements or rulings relating to Taxes have been entered into or
issued by a Governmental Authority with or in respect of the Company or any of
its Subsidiaries.
Section 3.13    Employee Benefit Plans
(a)    Section 3.13(a) of the Schedule of Exceptions sets forth a true, complete
and correct list as of the date of this Agreement of every material Company
Employee Program. As used in this Agreement, “Company Employee Program” means
each Employee Program that is Maintained by the Company or any ERISA Affiliate,
or with respect to which the Company of any of its Subsidiaries has or may have
any liability.
(b)    True, complete and correct copies of the following documents, with
respect to each Company Employee Program, where applicable, have previously been
Delivered: (i) all documents embodying or governing such Company Employee
Program and any funding medium for the Company Employee Program; (ii) the most
recent IRS determination or opinion letter; (iii) the most recently filed IRS
Form 5500; (iv) the most recent actuarial valuation report; (v) the most recent
summary plan description (or other descriptions provided to employees) and all
modifications thereto; and (vi) all non-routine correspondence to and from any
state or federal agency.
(c)    Each Company Employee Program that is intended to qualify under
Section 401(a) or 501(c)(9) of the Code has received a favorable determination
or approval letter from the IRS with respect to such qualification, or may rely
on an opinion letter issued by the IRS with respect to a prototype plan adopted
in accordance with the requirements for such reliance, and has time remaining
for application to the IRS for a determination of the qualified status of such
Company Employee Program for any period for which such Company Employee Program
would not otherwise be covered by an IRS determination, and, to the Knowledge of
the Company, no event has occurred that would adversely affect the qualification
of such Company Employee Program.

50



--------------------------------------------------------------------------------



(d)    Each Company Employee Program is, and has been operated in material
compliance with applicable Laws and regulations and is and has been administered
in all material respects in accordance with applicable Laws and regulations and
with its terms. No litigation or governmental administrative proceeding, audit
or other proceeding (other than those relating to routine claims for benefits)
is pending or, to the Knowledge of the Company, threatened with respect to any
Company Employee Program or any fiduciary or service provider thereof. All
payments and/or contributions required to have been made with respect to all
Company Employee Programs have been made and all payments and contributions not
yet due have been made or paid or have been accrued in accordance with GAAP,
consistently applied, in each case in accordance with the terms of the
applicable Company Employee Program and applicable Law.
(e)    No Company Employee Program is a single employer pension plan (within the
meaning of Section 4001(a)(15) of ERISA) for which the Company or any ERISA
Affiliate could incur liability under Section 4063 or 4064 of ERISA or a plan
maintained by more than one employer as described in Section 413(c) of the Code.
(f)    Neither the Company nor any ERISA Affiliate has ever Maintained any
Company Employee Program that is or was subject to Title IV of ERISA,
Section 412 of the Code, Section 302 of ERISA or that is or was a Multiemployer
Plan.
(g)    None of the Company Employee Programs provides health care or any other
non-pension benefits to any employees after their employment is terminated
(other than as required by Part 6 of Subtitle B of Title I of ERISA or similar
state Law) and neither the Company nor any of its Subsidiaries has ever promised
to provide such post-termination benefits.
(h)    Each Company Employee Program that is a “plan” within the meaning of
Section 3(3) of ERISA may be amended, terminated, or otherwise modified after
the Closing to the greatest extent permitted by applicable Law, including the
elimination of any and all future benefit accruals thereunder and no employee
communications or provision of any Company Employee Program has failed to
effectively reserve the right of the Company or the ERISA Affiliate to so amend,
terminate or otherwise modify such Company Employee Program. Neither the Company
nor any of its ERISA Affiliates has announced its intention to modify or
terminate any Company Employee Program or adopt any arrangement or program
which, once established, would come within the definition of a Company Employee
Program.
(i)    The per share exercise price of each Option is no less than the fair
market value of a share of Company Common Stock on the date of grant of such
Option (and as of each later modification thereof within the meaning of
Section 409A of the

51



--------------------------------------------------------------------------------



Code) determined in a manner consistent with Section 409A of the Code. Since
December 31, 2004 and through December 31, 2008, each Company Employee Program
that constitutes in any part a nonqualified deferred compensation plan within
the meaning of Section 409A of the Code (each, a “NQDC Plan”) has been operated
and Maintained in accordance with a good faith, reasonable interpretation of
Section 409A of the Code with respect to amounts deferred (within the meaning of
Section 409A of the Code) after December 31, 2004. From and after January 1,
2009, each NQDC Plan has been, in all material respects, operated and Maintained
in operational and documentary compliance with Section 409A of the Code and
applicable guidance thereunder. No payment to be made under any Company Employee
Program is, or to the Knowledge of the Company, will be, subject to the
penalties of Section 409A(a)(1) of the Code.
(j)    Except as set forth on Section 3.13(j) of the Schedule of Exceptions, no
Company Employee Program is subject to the Laws of any jurisdiction outside the
United States (each such Company Employee Program, a “Foreign Company Employee
Program”). With respect to any Foreign Company Employee Program, (i) all Foreign
Company Employee Programs have been established, Maintained and administered in
material compliance with their terms and all applicable statutes, Laws,
ordinances, rules, orders, decrees, judgments, writs, and regulations of any
controlling Governmental Authority or instrumentality; and (ii) all Foreign
Company Employee Programs that are required to be funded are fully funded, and
with respect to all other Foreign Company Employee Programs, adequate reserves
therefore have been established on the accounting statements of the Company or
the applicable Subsidiary of the Company in accordance with GAAP, consistently
applied.
(k)    Neither the execution and delivery of this Agreement, the shareholder
approval of this Agreement, nor the consummation of the transactions
contemplated hereby could (either alone or in conjunction with any other event)
(i) result in, or cause the accelerated vesting payment, funding or delivery of,
or increase the amount or value of, any payment or benefit to any employee,
officer, director or other service provider of the Company or any of its
Subsidiaries; (ii) limit the right of the Company or any of its Subsidiaries to
amend, merge, terminate or receive a reversion of assets from any Company
Employee Program or related trust; (iii) result in any “parachute payment” as
defined in Section 280G(b)(2) of the Code (whether or not such payment is
considered to be reasonable compensation for services rendered); or (iv) result
in a requirement to pay any tax “gross-up” or similar “make-whole” payments to
any employee, director or consultant of the Company or a Subsidiary of the
Company.
(l)    For purposes of this Agreement:

52



--------------------------------------------------------------------------------



(i)    “Employee Program” means (A) an employee benefit plan within the meaning
of Section 3(3) of ERISA whether or not subject to ERISA; (B) stock option
plans, stock purchase plans, bonus or incentive award plans, severance pay
plans, programs or arrangements, deferred compensation arrangements or
agreements, employment agreements, executive compensation plans, programs,
agreements or arrangements, change in control plans, programs or arrangements,
supplemental income arrangements, vacation plans, and all other employee benefit
plans, agreements, and arrangements, not described in (A) above; and (C) plans,
agreements or arrangements providing compensation to employee and non-employee
directors or other individual service providers. In the case of a Company
Employee Program funded through a trust described in Section 401(a) of the Code
or an organization described in Section 501(c)(9) of the Code, or any other
funding vehicle, each reference to such Employee Program shall include a
reference to such trust, organization or other vehicle.
(ii)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(iii)    An entity “Maintains” an Employee Program if such entity sponsors,
contributes to, or provides benefits under or through such Employee Program, or
has any obligation to contribute to or provide benefits under or through such
Employee Program, in all cases other than with respect to Section 3.13(f), for
or on behalf of any current or former employee, officer, director or other
service provider of the Company or any Subsidiary of the Company (or their
spouses, dependents, or beneficiaries).
(iv)    An entity is an “ERISA Affiliate” of the Company if it would have ever
been considered a single employer with the Company under Section 4001(b) of
ERISA or part of the same “controlled group” as the Company for purposes of
Section 302(d)(3) of ERISA.
(v)    “Multiemployer Plan” means an employee pension or welfare benefit plan to
which more than one unaffiliated employer contributes and which is maintained
pursuant to one or more collective bargaining agreements.
Section 3.14    Insurance. Section 3.14 of the Schedule of Exceptions lists all
insurance policies (by policy number, insurer, location of property insured,
annual premium, premium payment dates, expiration date and type of coverage)
held by

53



--------------------------------------------------------------------------------



Company or any Subsidiary of the Company, copies of which have been Delivered.
All such insurance policies (or other insurance policies providing substantially
similar insurance coverage) have been in effect continuously since September 29,
2011 and all such insurance policies are in full force and effect. There are
currently no claims pending against the Company or any of its Subsidiaries under
any insurance policies currently in effect and covering their respective
businesses, and all premiums due and payable with respect to such policies have
been paid to date. To the Knowledge of the Company, there is no threatened
termination of any such policies or arrangements and no written notice of any
such termination has been received as of the date hereof.
Section 3.15    Environmental Matters. The Company and its Subsidiaries have
obtained and possess all Government Licenses required under applicable Laws
concerning pollution or protection of the environment, in each case in effect on
or prior to the date of this Agreement, including all such Laws relating to the
emission, discharge, release or threatened release of any petroleum, pollutants,
contaminants or hazardous or toxic materials, substances or wastes into air,
surface water, groundwater or lands (“Environmental Laws”). The Company and its
Subsidiaries are and since September 29, 2011 have been in compliance in all
material respects with all terms and conditions of such Government Licenses and
are and have been in compliance in all material respects with all other
Environmental Laws. No hazardous waste, substance or material, and no oil,
petroleum, petroleum product, asbestos, toxic substance, pollutant or
contaminant (collectively, “Hazardous Material”) has been generated, used,
handled, stored, treated, piled, released, discharged, disposed, or transported
by any activity of the Company or any of its Subsidiaries, on, in, under or from
any real property owned, leased or operated by the Company or any of its
Subsidiaries, except in compliance in all material respects with the terms and
conditions of applicable Government Licenses and Environmental Laws.
Section 3.16    Customers, Distributors and Partners. Section 3.16 of the
Schedule of Exceptions sets forth the name of the top twenty (20) customers and
the top ten (10) distributors of the Company and its Subsidiaries based on the
revenues of the Company (on a consolidated basis) for the fiscal year ended
December 31, 2013 and the 3-months ended March 31, 2014 (the “Top 20 Customers”
and “Top 10 Distributors,” respectively) together with the names of the top five
(5) persons or entities with which the Company or any of its Subsidiaries has a
material strategic partnership or similar relationship based on the revenues of
the Company (on a consolidated basis) for the fiscal year ended December 31,
2013 (the “Top 5 Partners”). As of the date of this Agreement, since January 1,
2014 through the date of this Agreement, none of the Top 20 Customers, Top 10
Distributors or Top 5 Partners has cancelled or otherwise terminated its
relationship with the Company or any of its Subsidiaries or has materially
decreased

54



--------------------------------------------------------------------------------



its usage or purchase of the services or products of the Company or any of its
Subsidiaries. As of the Closing, since the date of this Agreement through the
Closing, none of the Top 20 Customers, Top 10 Distributors or Top 5 Partners has
cancelled or otherwise terminated its relationship with the Company or any of
its Subsidiaries or has materially decreased its usage or purchase of the
services or products of the Company or any of its Subsidiaries, except for any
such termination or decrease that, individually or in the aggregate, would not
be material to the Company and its Subsidiaries, taken as a whole. As of the
date of this Agreement, since September 29, 2011 through the date of this
Agreement, none of the Top 20 Customers, Top 10 Distributors or Top 5 Partners
has, to the Knowledge of the Company, any plan or intention to terminate, cancel
or otherwise materially and adversely modify its relationship with the Company
or its Subsidiaries or to materially decrease or limit its usage, purchase or
distribution of the services or products of the Company and its Subsidiaries. As
of the Closing, since the date of this Agreement through the Closing, none of
the Top 20 Customers, Top 10 Distributors or Top 5 Partners has, to the
Knowledge of the Company, any plan or intention to terminate, cancel or
otherwise materially and adversely modify its relationship with the Company or
its Subsidiaries or to materially decrease or limit its usage, purchase or
distribution of the services or products of the Company and its Subsidiaries,
except for any such termination, cancellation, modification, decrease or
limitation that, individually or in the aggregate, would not be material to the
Company and its Subsidiaries, taken as a whole.
Section 3.17    Suppliers. As of the date of this Agreement and within the last
twelve (12) months prior to the date of this Agreement, no supplier that the
Company or any of its Subsidiaries has paid or is under contract to pay $500,000
or more (“Suppliers”) has cancelled, materially modified, or otherwise
terminated its relationship with the Company or its Subsidiaries, or materially
decreased its services, supplies or materials to the Company or its
Subsidiaries, nor to the Knowledge of the Company, does any Supplier have any
plan or intention to do any of the foregoing. As of the Closing, since the date
of this Agreement through the Closing, no Supplier has cancelled, materially
modified, or otherwise terminated its relationship with the Company or its
Subsidiaries, or materially decreased its services, supplies or materials to the
Company or its Subsidiaries, nor to the Knowledge of the Company, does any
Supplier have any plan or intention to do any of the foregoing, except for any
such cancellation, modification, termination or decrease that, individually or
in the aggregate, would not be material to the Company and its Subsidiaries,
taken as a whole.
Section 3.18    Real Property.
(a)    Section 3.18(a) of the Schedule of Exceptions sets forth the address of
each Leased Real Property facility of the Company and its Subsidiaries (“Leased
Premises”) and identifies each lease, license, sublease or other occupancy

55



--------------------------------------------------------------------------------



agreements and all amendments, modifications, supplements, and assignments
thereto, together with all exhibits, addendum, riders and other documents
constituting a part thereof for each Leased Premises (the “Leases” and, each
individually, a “Lease”). The Company or one of its Subsidiaries holds a valid
and existing leasehold interest under each such Lease free and clear of any
Liens, except Permitted Liens. The Company has Delivered true and complete
copies of each of the Leases.
(b)    With respect to each of the Leases: (i) such Lease is legal, valid,
binding and enforceable against the Company or one of its Subsidiaries, as
applicable, and, to the Knowledge of the Company, the other party or parties
thereto, and is in full force and effect, (ii) the transactions contemplated
hereby do not require the consent of any other party to such Lease and will not
result in a material breach of or default under such Lease, and (iii) neither
the Company nor any of its Subsidiaries, and to the Knowledge of the Company, no
other party to such Lease is in material breach or default under any such Lease.
(c)    The rental set forth in each Lease relating to the premises covered by
such Lease is the actual rental being paid, and there are no other agreements or
understandings with respect to the same. To the extent that the buildings and
other improvements located upon or used in connection with the premises are
operated by the Company or its Subsidiaries, such buildings and other
improvements are operated in conformity in all material respects with all
applicable Laws and regulations and are in reasonably good condition and repair,
except for reasonable wear and tear.
(d)    The Leased Real Property identified in Section 3.18(a) of the Schedule of
Exceptions comprises all of the real property used in the operation of the
Company’s business. Neither the Company nor any Subsidiary of the Company owns
any real property or any interest in any real property, other than the Leased
Real Property identified in Section 3.18(a) of the Schedule of Exceptions.
Section 3.19    Transactions with Certain Persons.
(a)    No officer of the Company or any of its Subsidiaries and, to the
Knowledge of the Company, no immediate relative or spouse (or immediate relative
of such spouse) who resides with, or is a dependent of, any such officer (i) has
any material financial interest in any creditor, competitor, manufacturer,
agent, representative, distributor, provider, supplier or customer of the
Company or any of its Subsidiaries; or (ii) owns, directly or indirectly, in
whole or in part, or has any other interest in, any tangible or intangible
property that the Company or any Subsidiaries uses in the conduct of their
respective businesses, except, in each case, for any such ownership or interest
resulting from the ownership of not more than one percent (1%) of the
outstanding capital stock of a public company.

56



--------------------------------------------------------------------------------



(b)    No director, officer or employee of the Company or any of its
Subsidiaries or holder of shares of Company Capital Stock representing more than
5% of the Fully Diluted Shares Outstanding, or to the Knowledge of the Company,
member of the immediate family of any such Person, or to the Knowledge of the
Company, any corporation, partnership, trust or other entity which is an
Affiliate of such Person or of any such immediate family member is a party to
any transaction with the Company or any of its Subsidiaries, including any
Contract or other arrangement providing for the employment of, furnishing of
services by, rental of real or personal property from or otherwise requiring
payments to any such Person or firm, other than any Company Employee Program
listed on Section 3.13(a) of the Schedule of Exceptions and Delivered.
Notwithstanding anything to the contrary set forth in this Agreement, no
representation or warranty is being made pursuant to this Section 3.19 with
respect to any such transaction, Contract or arrangement with any of the
portfolio companies of TA XI, L.P. to the extent such transaction, Contract or
arrangement contain material terms that were negotiated on an arm’s length
basis.
Section 3.20    Employees; Labor Matters.
(a)    Section 3.20(a) of the Schedule of Exceptions sets forth a complete and
accurate list of all of the respective directors, officers and employees of the
Company and each of its Subsidiaries, identifying for each such individual his
or her employer (whether the Company and/or any of its Subsidiaries), his or her
position, whether classified as exempt or non-exempt for wage and hour purposes,
date of hire, business location, annual base salary, whether paid on a salary,
hourly or commission basis and the actual rates of compensation, full-time or
part-time status and active/inactive status (and if inactive, the type of leave
and estimated return date).
(b)    Neither the Company nor any of its Subsidiaries employs any independent
contractors, temporary employees, leased employees or any other servants or
agents that received Annual Payments of more than $50,000 and are compensated
other than through reportable wages paid by the Company or any of its
Subsidiaries (collectively, “Contingent Workers”). To the extent the Company or
its Subsidiaries utilizes Contingent Workers, the Company and its Subsidiaries
have properly classified and treated them in accordance with applicable Laws and
for purposes of all Employee Programs and perquisites.
(c)    Neither the Company nor any of its Subsidiaries is delinquent in payments
to any of its employees or Contingent Workers for any wages, salaries,
commissions, bonuses, severance, termination pay, consulting fees or other
direct compensation or remuneration for any services performed therefore or
amounts required

57



--------------------------------------------------------------------------------



to be reimbursed to such employees or Contingent Workers. Each of the Company
and its Subsidiaries is, and since September 29, 2011 has been, in compliance in
all material respects with all applicable Laws and regulations respecting labor,
employment, fair employment practices, human rights, pay equity, terms and
conditions of employment, occupational safety and health, workers’ compensation,
and wages and hours. There are no charges of employment discrimination or unfair
labor practices or strikes, slowdowns, stoppages of work, or any other concerted
interference with normal operations existing, pending or, to the Knowledge of
the Company, threatened against or involving the Company or any of its
Subsidiaries. Each of the Company and its Subsidiaries is, and since September
29, 2011 has been, in compliance in all material respects with the requirements
of the Immigration Reform Control Act of 1986. Neither the Company nor any of
its Subsidiaries has ever implemented any plant closing or mass layoff of
employees as those terms are defined in the Worker Adjustment Retraining and
Notification Act of 1988, as amended (the “WARN Act”), mass termination
provisions of any applicable employment standards legislation
(the ”Mass Termination” provisions) or any similar federal, state, provincial or
local Law or regulation and no layoffs that could implicate such Laws or
regulations up through and including the Closing Date are currently contemplated
or have been effected within the six (6) months prior to Closing; provided, that
Buyer does not terminate the employment of a sufficient number of the employees
of the Company and its Subsidiaries so as to trigger WARN Act obligations or
Mass Termination obligations. Neither the Company nor any Subsidiary of the
Company has a written policy, practice, plan or program of paying severance pay
or any written form of severance compensation in connection with the termination
of employment. There are no grievances, complaints or charges that have been
filed against the Company or any Subsidiary of the Company under any dispute
resolution procedure (including any proceedings under any dispute resolution
procedure under any collective bargaining agreement) that have not been
dismissed. There are no collective bargaining agreements, Contracts or
understandings with a labor union or labor organization that are in effect or
are currently being negotiated by the Company or any Subsidiary of the Company.
No labor union, labor organization, or works council represents or has
represented any employees of the Company or its Subsidiaries. Neither the
Company nor any Subsidiary of the Company is subject to any charge, demand,
petition or representation proceeding seeking to compel, require or demand it to
bargain with any labor union or labor organization nor is there pending or, to
the Knowledge of the Company, threatened in writing, any material labor strike,
dispute, walkout, work stoppage, slow-down or lockout involving the Company or
any Subsidiary of the Company. As of the date of this Agreement, neither the
Company nor any Subsidiary of the Company has received written notice of the
pending or threatened resignation of any officer of the Company or any employee
listed on Section 3.20(a) of the Schedule of Exceptions.
Section 3.21    Brokers. There are no claims for brokerage commissions, finder’s
fees or similar compensation in connection with the transactions contemplated by
this

58



--------------------------------------------------------------------------------



Agreement based on any arrangement or agreement made or alleged to have been
made by or on behalf of the Company, any of its Subsidiaries or any of their
respective Affiliates.
Section 3.22    Absence of Changes. Since December 31, 2013, (x) the Company and
its Subsidiaries have conducted their respective businesses in all material
respects only in the ordinary and usual course of business consistent with past
practice, and (y) there has not been any Company Material Adverse Effect. Except
as expressly contemplated by this Agreement, since December 31, 2013, neither
the Company nor any of its Subsidiaries has:
(a)    incurred or assumed any Indebtedness, or issued, sold or amended any
Indebtedness or made any loans or advances (other than routine advances for
travel or business expenses to employees of the Company and its Subsidiaries in
the ordinary course of business consistent with past practice);
(b)    mortgaged, pledged or subjected to any Lien, any of the Company’s or its
Subsidiaries’ material tangible assets, except Permitted Liens;
(c)    sold, leased, exchanged, assigned, disposed of or otherwise transferred
any of its material assets or entered into any agreement or arrangement for the
purchase, sale, lease, exchange, assignment, disposition or other transfer of
any of its material tangible assets;
(d)    amended or authorized the amendment of any Organizational Documents of
the Company or any of its Subsidiaries;
(e)    suffered any material losses (whether or not covered by insurance) or
waived any rights of material value;
(f)    declared, set aside or paid any dividends or made any distributions on or
with respect to the Company’s equity interests or other equity securities or
directly or indirectly redeemed, purchased or otherwise reacquired any of the
Company’s equity interests or other equity securities (other than any dividends
or distributions in cash paid prior to the opening of business on the Closing
Date);
(g)    issued, pledged, granted, delivered, awarded or sold (including the grant
of any encumbrances) (or authorized or agreed to the same) of any capital stock
or other equity securities of the Company or any securities convertible into or
exercisable or exchangeable for any such shares, or any rights, warrants or
options to acquire, any such shares, other than issuances and sales in
connection with the exercise of any Option or the conversion of any Preferred
Stock;

59



--------------------------------------------------------------------------------



(h)    (i) suffered any claim of unfair labor practices, (ii) implemented or
approved any change in the compensation payable or to become payable by it to
any of its officers other than normal merit increases to officers in accordance
with its usual practices or that are reflected in the base salary disclosed on
Section 3.20(a) of the Schedule of Exceptions and any bonus payment or
arrangement made to or with any of such officers and employees set forth on
Section 3.22(h) of the Schedule of Exceptions or (iii) established or created
any employment, deferred compensation or severance arrangement or employee
benefit plan with respect to any officers or employees or the amendment of any
of the foregoing;
(i)    suffered any resignation, termination or removal of any officer or
material loss of personnel or material change in the terms and conditions of the
employment of any officer or key employee;
(j)    incurred any contingent material liability as guarantor or otherwise with
respect to the obligations of others or any cancellation of any material debt or
claim owing to, or waiver of any material right of, such Person, including any
write-off or compromise of any accounts receivable other than in the ordinary
course of business consistent with past practice;
(k)    paid, discharged or satisfied any material claims, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), except the payment, discharge or satisfaction of liabilities or
obligations in the ordinary course of business consistent with past practice or
in accordance with the terms thereof, or waived, released granted or transferred
any rights of material value, in each case, other than in the ordinary course of
business consistent with past practice;
(l)    incurred any material damage, destruction or loss to any of its material
tangible properties, whether or not covered by insurance;
(m)    made any loans or advances to any of its officers, directors,
stockholders or employees (other than routine advances for travel or business
expenses to employees in the ordinary course of business and consistent with
past practice);
(n)    undertaken any change in accounting methods or practices, collection
policies, pricing policies or payment policies, reclassification of assets or
liabilities, other than changes required by GAAP;
(o)    terminated, or amended or modified in a manner that is materially adverse
to the Company or any of its Subsidiaries, or waived any material rights under,
any Material Contract or Lease;

60



--------------------------------------------------------------------------------



(p)    made any capital expenditures, capital additions or capital improvements
other than expenditures in the ordinary course of business consistent with past
practice in amounts not exceeding $500,000;
(q)    transferred or sold any Intellectual Property Assets or entered into any
license agreement (other than Standard Out Licenses and Standard In Licenses),
distribution agreement, security agreement, assignment or other conveyance or
option for the foregoing, with respect to the Intellectual Property Assets with
any Person, other than in the ordinary course of business;
(r)    made or changed any Tax election, changed any annual accounting period,
adopted or changed any accounting method, filed any amended Tax returns, entered
into any closing agreement, settled any Tax claim or assessment, surrendered any
right to any claim or Tax refund, or consented to any extension or waiver of the
limitation period applicable to any Tax claim or assessment;
(s)    acquired or agreed to acquire by purchasing an equity interest in or a
material portion of the assets of, or by any other manner, any business or any
corporation, partnership, association or other business organization or division
thereof, or made or committed to make any investments, other than investments
that do not exceed $100,000 in the aggregate for all such investments since
December 31, 2013;
(t)    made any payment to, or entered into any new, or amended or otherwise
modified any agreement with, an Affiliate, except compensation or benefits to
employees in the ordinary course of business; or
(u)    entered into any agreement or understanding whether in writing or
otherwise, for the Company or any of its Subsidiaries to take any of the actions
specified in paragraphs (a) through (t) above;
except, in the case of clauses (e), (i), (j), (l) and (o) above, for any of the
matters described therein occurring from the date of this Agreement through the
Closing, as would not, individually or in the aggregate, be material to the
Company and its Subsidiaries, taken as a whole.
Section 3.23    Anticorruption Laws. Neither the Company nor any of its
Subsidiaries (including any of their officers, directors, agents, distributors,
consultant employees or other Person acting on their behalf) has, directly or
indirectly, taken, authorized or promised to take any action which would cause
it to be in violation of the Foreign Corrupt Practices Act of 1977, as amended,
or any rules or regulations thereunder, the UK Bribery Act of 2010, or any
similar anti-corruption or anti-bribery Laws applicable to the Company or any of
its Subsidiaries in any jurisdiction (in each

61



--------------------------------------------------------------------------------



case, as in effect at the time of such action) (collectively, the
“Anticorruption Law”), or used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity,
made, offered or authorized any unlawful payment to any foreign or domestic
Government Official or any other Person, whether directly or indirectly for the
purpose of inducing any improper action, inaction or use of influence by such
Person or for the purpose of securing an improper advantage or in order to
obtain or retain business. Since September 29, 2011, none of the Company or any
of its Subsidiaries has received any written notice alleging any such violation
with respect to any actual, potential or alleged violation of Anticorruption
Laws and, to the Knowledge of the Company, there is no dispute, allegation,
request for information, investigation, inquiry or other facts that would
reasonably be expected to lead to such notice. Since September 29, 2011, none of
the Company or any of its Subsidiaries has conducted or initiated any internal
investigation or made a voluntary, directed, or involuntary disclosure to any
Government Authority or similar agency with respect to any alleged act or
omission arising under or relating to any noncompliance with any Anticorruption
Law. No officer, director or, to the Knowledge of the Company, any employee or
consultant of the Company or any of its Subsidiaries is a Government Official.
Section 3.24    Bank Accounts. Section 3.24 of the Schedule of Exceptions sets
forth the names and addresses of all banks, trust companies, savings and loan
associations and other financial institutions at which each of the Company and
each of its Subsidiaries maintains an account, deposit, safe deposit box, lock
box or other arrangement for the collection of accounts receivable or line of
credit or other loan facility relationship, or account of any nature, and the
names of all Persons authorized to draw there, make withdrawals therefrom or
have access thereto.
Section 3.25    Warranty Matters. Section 3.25 of the Schedule of Exceptions
sets forth a complete list of (a) all claims in excess of $25,000 under
warranties or guaranties provided by Company or its Subsidiaries pending or, to
the Knowledge of the Company, threatened and (b) all claims in excess of $25,000
under such warranties or guaranties made since September 29, 2011.
Section 3.26    Governmental Consents, etc. Except for the applicable
requirements of any applicable Competition Law and for the filing and
recordation of the Certificate of Merger, no Governmental License, consent,
approval or authorization of, or declaration to or filing with, any Governmental
Authority is required in connection with the execution, delivery or performance
of this Agreement or the other Transaction Documents by the Company or the
consummation by the Company of any other transaction contemplated hereby or
thereby.

62



--------------------------------------------------------------------------------



Section 3.27    Import and Export Control Laws. The Company and its Subsidiaries
have at all times as to which the applicable statute of limitations has not yet
expired, conducted their import and export transactions in accordance with (x)
all applicable U.S. import, export and re-export controls, including the United
States Export Administration Act and Regulations and all Laws implemented by the
Office of Foreign Assets Control of the Department of the Treasury (“OFAC”) and
(y) all other applicable import/export controls in other countries in which the
Company and its Subsidiaries conducts business. Without limiting the foregoing:
(a)    the Company and its Subsidiaries have obtained, and are in material
compliance with, all export licenses, license exceptions and other consents,
notices, waivers, approvals, orders, authorizations, registrations,
declarations, classifications and filings with any Governmental Authority
required for (i) the export and re-export of products, services, software and
technologies and (ii) releases of technologies and software to foreign nationals
located in the United States and abroad (“Export Approvals”);
(b)    there are no pending or, to the Knowledge of the Company, threatened
claims against the Company or any of its Subsidiaries with respect to such
Export Approvals;
(c)    no Export Approvals with respect to the Merger are required, or such
Export Approvals can be obtained in a reasonably timely manner without material
cost;
(d)    none of the Company or any of its Subsidiaries is party to any contract
or is engaged in any transaction or other business with (i) any country that, at
the time of the relevant transaction, was subject to sanctions enforced by OFAC,
including, the government or any sub-division thereof, agents, representatives,
or residents thereof, or any entity formed, based or resident therein (or any
agent thereof) or (ii) any Person that is included, at the time of the relevant
transaction, in the list of Specially Designated Nationals and Blocked Persons
published by the United States Department of the Treasury or any other
restricted entity or person, as may be promulgated by the United States
government from time to time, in each case to the extent the Laws implemented by
OFAC apply to the Company or such Subsidiary of the Company;
(e)    since September 29, 2011, neither the Company nor any of its Subsidiaries
has received written notice to the effect that a Governmental Authority claimed
or alleged that the Company or any of its Subsidiaries was not in compliance in
a material respect with any applicable Laws relating to the export of goods and
services to any foreign jurisdiction against which the United States or the
United Nations maintains

63



--------------------------------------------------------------------------------



sanctions or export controls, including applicable regulations of the United
States Department of Commerce and the United States Department of State and
OFAC;
(f)    none of the Company, its Subsidiaries or any of their respective
Affiliates has made any voluntary disclosures to, or has been subject to any
fines, penalties or sanctions from, any Governmental Authority regarding any
past import or export control violations; and
(g)    Section 3.27(g) of the Schedule of Exceptions sets forth the countries in
which the Company or any of its Subsidiaries directly derived revenue during the
twelve months ended March 31, 2014.
Section 3.28    State Takeover Statutes. No “fair price,” “moratorium,” “control
share acquisition” or other similar anti-takeover statute, regulation or Law or
any anti-takeover provision in the Company’s Organizational Documents is, or at
Closing will be, applicable to the Company, the Company Capital Stock or the
Merger.
Section 3.29    Exclusivity of Representations. Except for the representations
and warranties expressly set forth in this Article 3 or in any certificate
delivered pursuant to this Agreement, (a) neither the Company nor any of its
Subsidiaries (or any other Person) makes, or has made, any representation or
warranty relating to the Company, its Subsidiaries or any of their businesses or
operations or otherwise in connection with this Agreement or the transactions
contemplated hereby, (b) no Person has been authorized by the Company or any of
its Subsidiaries to make any representation or warranty relating to the Company,
its Subsidiaries or any of their businesses or operations or otherwise in
connection with this Agreement or the transactions contemplated hereby, and if
made, such representation or warranty must not be relied upon by Buyer or any of
its Affiliates or the Representatives of any of the foregoing as having been
authorized by the Company or any of its Subsidiaries (or any other Person), and
(c) any estimate, projection, prediction, data, financial information,
memorandum, presentation or any other materials or information provided or
addressed to Buyer or any of its Affiliates or the Representatives of any of the
foregoing, including any materials or information made available in the
electronic data room hosted by or on behalf of the Company in connection with
the transactions contemplated hereby or in connection with presentations by the
Company’s management, are not and shall not be deemed to be or include
representations or warranties unless and to the extent any such materials or
information is the subject of any express representation or warranty set forth
in this Article 3 or in any certificate delivered pursuant to this Agreement.
ARTICLE 4    

REPRESENTATIONS AND WARRANTIES OF THE BUYER PARTIES

64



--------------------------------------------------------------------------------



Each Buyer Party jointly and severally represents and warrants to the Company
the following matters:
Section 4.1    Organization.
(a)    Buyer is a Delaware limited liability company duly organized, validly
existing and in good standing under the Laws of the State of Delaware and has
the limited liability company power and authority to enter into and perform this
Agreement. MergerCo is a Delaware corporation duly incorporated, validly
existing and in good standing under the Laws of the State of Delaware and has
the corporate power and authority to enter into and perform this Agreement.
(b)    MergerCo was formed solely for the purpose of engaging in the
transactions contemplated by this Agreement. All of the issued and outstanding
capital stock of MergerCo is validly issued, fully paid and non-assessable and
is owned, beneficially and of record, by Buyer free and clear of all Liens.
(c)    Except for (i) obligations or liabilities incurred in connection with its
incorporation or organization and (ii) this Agreement and the other Transaction
Documents or in furtherance of the transactions contemplated hereby, MergerCo
has not incurred, directly or indirectly, through any of its Subsidiaries or
Affiliates, any obligations or liabilities or engaged in any business activities
of any type or kind whatsoever or entered into any agreements or arrangements
with any Person.
Section 4.2    Authorization. Each Buyer Party has the corporate power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which it is or will be a party, to perform its obligations
hereunder and thereunder, and to consummate the transactions contemplated hereby
and thereby in accordance with the terms hereof and thereof. The execution,
delivery and performance by each Buyer Party of this Agreement and the other
Transaction Documents to which it is or will be a party, and such Buyer Party’s
consummation of the transactions contemplated hereby, have been duly authorized
by all requisite action of such Buyer Party.
Section 4.3    Binding Agreement. This Agreement and each Transaction Document
to which as Buyer Party is or will be a party will constitute a valid and
binding agreement of such Buyer Party, enforceable against such Buyer Party in
accordance with its terms, except as enforceability may be limited by applicable
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar Laws from time to time in

65



--------------------------------------------------------------------------------



effect affecting the enforcement of creditors’ rights generally (regardless of
whether enforcement is sought in a proceeding at Law or in equity).
Section 4.4    No Breach. The execution, delivery and performance by each Buyer
Party of this Agreement, each Transaction Document to which it is or will be a
party and the consummation of the transactions contemplated hereby and thereby
do not and will not (i) violate the Organizational Documents of such Buyer
Party, (ii) violate any applicable Law or Order, (iii) require any action by or
in respect of, or filing with any Governmental Authority (except for any such
actions required by any Competition Law and the filing and recordation of the
Certificate of Merger as required by the DGCL), or (iv) require any consent or
other action by any Person under, constitute a default under, or give rise to
any right of termination, cancellation or acceleration of any right or
obligation of such Buyer Party under any provisions of any material agreement or
other material instrument binding upon such Buyer Party, except for any such
default, right of termination, cancellation or acceleration that would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on or a material adverse change in or to the ability of the
Company to consummate the transactions contemplated by this Agreement or to
perform its obligations under this Agreement.
Section 4.5    Litigation. There are no (a) outstanding Orders of any
Governmental Authority against any Buyer Party or any of their respective
Affiliates, which have or could have a material adverse effect on the ability of
such Buyer Party to consummate the transactions contemplated hereby, or
(b) actions, suits, claims or legal, administrative or arbitration proceedings
or investigations pending or, to the Knowledge of Buyer, threatened against any
Buyer Party, which have or could have a material adverse effect on the ability
of any Buyer Party to consummate the transactions contemplated hereby.
Section 4.6    Brokers. There are no claims for brokerage commissions, finder’s
fees or similar compensation in connection with the transactions contemplated by
this Agreement based on any arrangement or agreement made or alleged to have
been made by or on behalf of Buyer, MergerCo or any of their respective
Affiliates.
Section 4.7    Sufficient Funds. Buyer currently has, and will have at the
Closing, sufficient available funds to pay the Net Merger Consideration minus
the Aggregate Option Exercise Amount and any other fees, expenses and amounts to
be paid by any Buyer Party or the Surviving Corporation in connection with the
transactions contemplated by this Agreement, taking into account, in each case
any amounts available to be drawn under debt facilities of the Buyer Parties now
existing or entered into prior to the Closing Date, it being understood and
agreed that the Closing (including the timing

66



--------------------------------------------------------------------------------



thereof) shall not be conditioned on or otherwise subject to the availability of
such amounts under such debt facilities.
Section 4.8    Independent Investigation. Buyer acknowledges (for itself and on
behalf of its Affiliates and the Representatives of any of the foregoing) that
it has conducted and completed its own investigation, analysis and evaluation of
the Company and its Subsidiaries, that it has made all such reviews and
inspections of the financial condition, business, results of operations,
properties, assets and prospects of the Company and its Subsidiaries as it has
deemed necessary or appropriate, that it has had the opportunity to request all
information it has deemed relevant to the foregoing from the Company and has
received responses it deems adequate and sufficient to all such requests for
information, and that in making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby it has relied solely on its own
investigation, analysis and evaluation of the Company and its Subsidiaries and
the representations and warranties contained in Article 3 (which may be relied
upon notwithstanding such investigation and the results of same). Buyer
acknowledges and agrees (for itself and on behalf of its Affiliates and the
Representatives of any of the foregoing) that, except for the representations
and warranties expressly set forth in Article 3 or in any certificate delivered
pursuant to this Agreement, (a) neither the Company nor any of its Subsidiaries
(or any other Person) makes, or has made, any representation or warranty
relating to the Company, its Subsidiaries or any of their businesses or
operations or otherwise in connection with this Agreement or the transactions
contemplated hereby, and neither Buyer nor any of its Affiliates or the
Representatives of any of the foregoing is relying on any representation or
warranty except for those expressly set forth in Article 3 or in any certificate
delivered pursuant to this Agreement, (b) no Person has been authorized by the
Company or any of its Subsidiaries to make any representation or warranty
relating to the Company, its Subsidiaries or any of their businesses or
operations or otherwise in connection with this Agreement or the transactions
contemplated hereby, and if made, such representation or warranty must not be
relied upon by Buyer or any of its Affiliates or the Representatives of any of
the foregoing as having been authorized by the Company or any of its
Subsidiaries (or any other Person), and (c) any estimate, projection,
prediction, data, financial information, memorandum, presentation or any other
materials or information provided or addressed to Buyer or any of its Affiliates
or the Representatives of any of the foregoing, including any materials or
information made available in the electronic data room hosted by or on behalf of
the Company in connection with the transactions contemplated hereby or in
connection with presentations by the Company’s management, are not and shall not
be deemed to be or include representations or warranties unless and to the
extent any such materials or information is the subject of any express
representation or warranty set forth in Article 3 or in any certificate
delivered pursuant to this Agreement.

67



--------------------------------------------------------------------------------



ARTICLE 5    

COVENANTS
Section 5.1    Affirmative Covenants of the Company. The Company hereby
covenants and agrees that, from the date hereof through and including the
Closing Date, unless otherwise provided in Section 5.1 of the Schedule of
Exceptions, expressly contemplated by this Agreement or consented to in writing
by Buyer (which consent shall not be unreasonably withheld, conditioned or
delayed), each of the Company and each of its Subsidiaries shall, and the
Company shall take all actions within their control to cause each of the Company
and each of its Subsidiaries to:
(e)    operate their respective businesses in all material respects in the usual
and ordinary course consistent with past practice;
(f)    use its commercially reasonable efforts to preserve intact the business
organizations and good will of the Company and its Subsidiaries, keep available
the services of their respective officers and employees consistent with past
practice and maintain their respective relationships with those Persons having
business relationships with them on the date of this Agreement; and
(g)    cooperate with Buyer in its investigation of the Company’s and its
Subsidiaries’ respective businesses and its properties, to permit Buyer and its
authorized representatives, at the sole cost of Buyer, to (i) have reasonable
access to the Company’s premises, books and records, during normal business
hours and with reasonable prior written notice, (ii) visit and visually inspect
any of the Company’s properties during normal business hours and with reasonable
prior written notice, and (iii) subject to obtaining the prior approval of any
of the employees of the Company listed in the definition of “Knowledge”
applicable to the Company, discuss its affairs, finances and accounts with the
Company’s employees; provided, that no such investigation shall unreasonably
interfere with the business or operations of the Company or any of its
Subsidiaries.
Section 5.2    Negative Covenants of the Company. Except as expressly
contemplated by this Agreement and except as set forth in Section 5.2 of the
Schedule of Exceptions or otherwise consented to in writing by Buyer (which
consent shall not be unreasonably withheld, conditioned or delayed), from the
date hereof until the Closing Date, neither the Company nor any of its
Subsidiaries shall do, and the Company shall take all actions within their
control to cause the Company and each its Subsidiaries not to do any of the
following:

68



--------------------------------------------------------------------------------



(a)    (i) grant or increase the amount of any severance or termination payable
to (or amend any existing arrangement with) any director, officer or employee of
the Company or any Subsidiary of the Company, other than payments to employees
upon termination in accordance with the written employment and severance
agreements listed on Section 3.9(a) of the Schedule of Exceptions and Delivered,
pursuant to the terms in effect on the date of this Agreement, (ii) increase
benefits payable under any existing severance or termination pay policies or
employment agreements, except such changes as may be required in order to comply
with applicable Law or the terms of such policies or agreements in effect on the
date of this Agreement that are listed on Section 3.13(a) of the Schedule of
Exceptions and Delivered, (iii) enter into any employment, deferred compensation
or other similar agreement (or amend any such existing agreement) with any
director or officer of the Company or any of its Subsidiaries or with any
employee or employee candidate of the Company or any of its Subsidiaries whose
total annual compensation would exceed $150,000 (or the equivalent value in
non-US currency), (iv)  establish, adopt or amend (except as required by
applicable Law) any collective bargaining, bonus, profit-sharing, thrift,
pension, retirement, deferred compensation, compensation, stock option,
restricted stock or other benefit plan or arrangement covering any director,
officer, employee or individual service provider of the Company or any
Subsidiary of the Company or (v) increase compensation, bonus or other benefits
payable to any director, officer, employee or individual service provider of the
Company or any Subsidiary of the Company, except such increases as may be
conducted in the ordinary course of business and consistent with past practices
and not in excess of 6% of the corresponding amount in place as of December 31,
2013 or such increases as may be required in order to comply with applicable Law
or required pursuant to the terms of such policies or agreements in effect on
the date of this Agreement (a copy of which policies or agreements have been
Delivered);
(b)    (i) declare, set aside or pay any dividends or make any distributions on
or with respect to the Company’s equity interests or other equity securities
(other than any dividends or distributions in cash paid prior to the opening of
business on the Closing Date); (ii) redeem, repurchase or otherwise reacquire
any shares of its capital stock or any securities or obligations convertible
into or exchangeable for any shares of its capital stock, or any options,
warrants or conversion or other rights to acquire any shares of its capital
stock or any such securities or obligations, other than any such redemption,
repurchase or reacquisition at cost pursuant to the terms and conditions of any
Company Employee Program in effect on the date of this Agreement or in
connection with the exercise of any Option; (iii) effect any reorganization,
recapitalization, dividend payable in stock or other equity securities, equity
split or like change in its capitalization; or (iv) split, combine or reclassify
any of its capital stock or issue or authorize or propose the issuance of any
other securities in respect of, in lieu of, or in substitution for, shares of
its capital stock;

69



--------------------------------------------------------------------------------



(c)    issue, pledge, deliver, award, grant or sell, or agree to or authorize or
propose the issuance, pledge, delivery, award, grant or sale (including the
grant of any encumbrances) of, any shares of any class of its capital stock
(including shares held in treasury), any securities convertible into or
exercisable or exchangeable for any such shares, or any rights, warrants or
options to acquire, any such shares, other than in connection with the exercise
of any Option issued prior to the date hereof or the conversion of any Preferred
Stock outstanding as of the date hereof;
(d)    (i) acquire, merge or consolidate with or agree to acquire, merge or
consolidate with, by purchasing an equity interest in or a material portion of
the assets of, or by any other manner, any business or any corporation,
partnership, association or other business organization or division thereof, or
(ii) make or commit to make any investments, other than investments that do not
exceed $100,000 in the aggregate for all such other investments that occur from
the date hereof;
(e)    sell, lease, exchange, mortgage, pledge, transfer or otherwise dispose
of, or agree to sell, lease, exchange, mortgage, pledge, transfer or otherwise
encumber or dispose of, any of its material tangible assets;
(f)    sell, lease, exchange, mortgage, pledge, transfer, abandon, allow to
lapse or otherwise dispose of, or agree to sell, lease, exchange, mortgage,
pledge, transfer, abandon, allow to lapse or otherwise encumber or dispose of,
any properties or rights in Intellectual Property Assets or in Systems used or
held for use in the business of the Company or any of its Subsidiaries, except
in the ordinary course of business consistent with past practice;
(g)    propose or adopt any amendments to its Organizational Documents or take
any steps towards dissolution;
(h)    make any change in any of its methods of accounting or make any
reclassification of assets or liabilities, except as may be required by Law or
GAAP;
(i)    create or incur any Liens on any assets of the Company or any of its
Subsidiaries, except for Permitted Liens;
(j)    enter into or amend any agreements pursuant to which any other party is
granted exclusive rights of any type or scope or which contains any
“non-compete,” “non-solicit,” or similar provision which would restrict the
business of the Company or any of its Subsidiaries or any of the Buyer Parties
or any of their respective Affiliates following the Closing Date;
(k)    enter into any operating lease with an aggregate value in excess of
$250,000;

70



--------------------------------------------------------------------------------



(l)    make any capital expenditures, capital additions or capital improvements
other than expenditures in the ordinary course of business consistent with past
practice in amounts not exceeding $500,000 in the aggregate;
(m)    enter into, assume, amend, terminate, or waive, release, settle or assign
to a third party any material rights under any Material Contract or Lease or any
agreement that would be a Material Contract or Lease or required to be disclosed
pursuant to Section 3.19 if in effect on the date hereof, in any such case,
other than any such Material Contract or agreement with any customer of the
Company or any of its Subsidiaries to the extent in the ordinary course of
business consistent with past practice;
(n)    make or change any Tax election, change any annual accounting period,
adopt or change any accounting method, file any amended Tax Return, enter into
any closing agreement, settle any Tax claim or assessment, surrender any right
to any claim or Tax refund, or consent to any extension or waiver of the
limitations period applicable to any Tax claim or assessment;
(o)    pay, discharge or satisfy any material claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), except the
payment, discharge or satisfaction of liabilities or obligations in the ordinary
course of business consistent with past practice or in accordance with the terms
thereof as in effect as of the date hereof, or waive, release, grant or transfer
any rights of material value, in each case, other than in the ordinary course of
business consistent with past practice;
(p)    settle or compromise any litigation;
(q)    make any payment to, or into any new, or amend or otherwise modify any
agreement with, an Affiliate, except (i) in accordance with the terms of any
disclosed Material Contract as in effect on the date of this Agreement or
(ii) compensation or benefits to employees in the ordinary course of business;
(r)    incur, assume or guarantee any Indebtedness or issue, sell or amend any
Indebtedness or make any loans, advances (other than routine advances for travel
or business expenses to employees of the Company and its Subsidiaries in the
ordinary course of business and consistent with past practices);
(s)    pay or otherwise discharge Indebtedness; provided, however, that the
Company and its Subsidiaries may pay any Taxes of the Company or its
Subsidiaries that are required to be paid prior to the Effective Time;

71



--------------------------------------------------------------------------------



(t)    permit or cause any acceleration of vesting of any Option, except to the
extent that such Option accelerates in accordance with its terms, as in effect
on the date hereof; or
(u)    intentionally take, or offer or propose to take, or agree to take in
writing or otherwise, any of the actions described in this Section 5.2 that
require the consent of Buyer.
Section 5.3    Competing Transactions.
(d)    On the date hereof, the Company shall and shall cause each of its
Subsidiaries and its and their respective Representatives to (i) cease
immediately and cause to be terminated any and all activities, discussions or
negotiations with any Person conducted heretofore with respect to, or that may
reasonably be expected to lead to, an Acquisition Proposal and (ii) instruct
each Person which has heretofore executed a confidentiality agreement relating
to an Acquisition Proposal with or for the benefit of the Company or any of its
Subsidiaries to promptly return or destroy all information, documents, and
materials relating to the Acquisition Proposal or to the Company, its
Subsidiaries or their respective businesses, operations or affairs heretofore
furnished by the Company, its Subsidiaries or any of its or their
Representatives to such Person or any of its Representatives in accordance with
the terms of any confidentiality agreement with such Person.
(e)    Except to the extent required by the fiduciary duties of the board of
directors of the Company prior to the receipt of the Stockholder Approvals, from
and after the date hereof, the Company agrees that the Company and its
Subsidiaries shall not, and that it shall cause its and their respective
Representatives not to, directly or indirectly, (i) solicit, initiate, knowingly
encourage or facilitate the submission of any inquiry, indication of interest,
proposal or offer that constitutes (or multiple inquiries, indications of
interest, proposals or offers that cumulatively would constitute), or may
reasonably be expected to lead to, an Acquisition Proposal, (ii) participate in
or facilitate any discussions or negotiations regarding, or furnish any
non-public information to any Person (other than the Buyer Parties) in
connection with, an Acquisition Proposal, (iii) enter into any letter of intent
or agreement in principle or other agreement related to an Acquisition Proposal
or enter into any agreement or agreement in principle requiring the Company to
abandon, terminate or fail to consummate the transactions contemplated hereby or
breach its obligations hereunder or resolve, propose or agree to do any of the
foregoing, or (iv) terminate, amend, waive or fail to enforce any rights under
any “standstill” or other similar agreement between the Company or any of its
Subsidiaries, on one hand, and any Person, on the other hand. Any violation of
this Section 5.3 by any

72



--------------------------------------------------------------------------------



Subsidiary of the Company, or by any Representative of the Company or any
Subsidiary of the Company, shall constitute a breach hereof by the Company.
(f)    From and after the date of this Agreement, the Company shall keep Buyer
promptly and currently informed of the status, details, terms and conditions
(including all amendments or proposed amendments) of any such inquiry, request,
proposal, expression of interest or Acquisition Proposal, and shall in any event
notify Buyer within twenty-four (24) hours of any material development
(including any amendment or proposed amendment).
Section 5.4    Press Releases and Announcements; Confidentiality. Unless
required by Law (in which case each of Buyer and the Company shall consult with
the other party prior to any such disclosure as to the form and content of such
disclosure) or Section 5.10, from and after the date hereof, through and
including the Closing Date, no press releases, announcements to the employees,
customers or suppliers of the Company or any of its Subsidiaries or other
releases of information related to this Agreement or the transactions
contemplated hereby will be issued or released without the consent of both Buyer
and the Company (which consent shall not be unreasonably withheld, conditioned
or delayed). The Company and Buyer agree to keep the terms of this Agreement
confidential, except to the extent required by applicable Law or for financial
reporting purposes and except that the parties may disclose such terms to their
respective stockholders, employees, accountants, advisors and other
representatives as necessary in connection with the ordinary conduct of their
respective businesses (so long as such Persons agree to or are bound by contract
to keep the terms of this Agreement confidential). Each of the parties
acknowledges that, following the execution of this Agreement or the termination
of this Agreement pursuant to Article 9, that certain Nondisclosure Agreement,
dated as of March 24, 2014, by and between Buyer and Aicent, Inc.
(the ”Confidentiality Agreement”) shall remain in full force and effect pursuant
to its terms; provided, however, that if the Closing occurs, the Confidentiality
Agreement shall terminate and be of no further force or effect as of the
Closing.
Section 5.5    Employees and Benefit Plans.
(c)    As of and subsequent to the Effective Time, Buyer shall, or shall cause
the Surviving Corporation and/or the appropriate Subsidiaries of Buyer to
(i) provide the employees of the Company and its Subsidiaries as of immediately
prior to the Effective Time who continue to be employed by Buyer, the Surviving
Corporation and/or its Subsidiaries after the Effective Time (the “Covered
Employees”) with service credit for purposes of eligibility, participation,
vesting and levels of severance and vacation benefits (but not for benefit
accruals under any defined benefit pension, retiree

73



--------------------------------------------------------------------------------



medical benefit or other similar plan or to the extent such service credit would
result in a duplication of benefits), under any employee benefit or compensation
plan, program or arrangement adopted, maintained or contributed to by Buyer or
the Surviving Corporation and/or their Subsidiaries in which Covered Employees
are eligible to participate (the “Buyer Plans”) for all periods of employment
with the Company or its Subsidiaries (or any predecessor entities) prior to the
Effective Time, and with Buyer, the Surviving Corporation and any of their
Subsidiaries or Affiliates on and after the Effective Time; and (ii) to the
extent permitted by the Buyer Plans, cause any pre-existing conditions or
limitations, eligibility waiting periods or required physical examinations under
any Buyer Plan to be waived with respect to the Covered Employees and their
eligible dependents, to the extent waived under the corresponding plan in which
the applicable Covered Employee participated immediately prior to the Effective
Time.
(d)    If requested by Buyer reasonably in advance of the Effective Time, the
Company shall or shall cause its applicable Subsidiary to adopt all necessary
resolutions and amendments to terminate any and all 401(k) Plans sponsored or
maintained by the Company or any of its Subsidiaries, effective as of no later
than immediately prior to the Effective Time (but such termination may be
contingent upon the Closing). The form and substance of such resolutions and any
necessary amendments shall be subject to review and approval by Buyer, which
approval shall not be unreasonably withheld, and the Company shall deliver to
Buyer final copies of any such resolutions and any necessary amendments as soon
as practicable following their adoption by the board of directors of the Company
or its applicable Subsidiary and shall fully comply with such resolutions and
any necessary amendments. Immediately prior to any such termination, the Company
shall or shall cause its Subsidiaries to make all necessary payments to fund the
contributions: (i) necessary or required to maintain the tax-qualified status of
the 401(k) Plan; (ii) for elective deferrals made pursuant to the 401(k) Plan
for the period prior to termination; and (iii) for employer matching
contributions (if any) for the period prior to termination. For this purpose,
the term “401(k) Plan” means any plan intended to be qualified under Code
Section 401(a) which includes a cash or deferred arrangement intended to qualify
under Code Section 401(k).
(e)    Effective as of the Effective Time, Covered Employees who participated in
a 401(k) Plan of the Company or one of its Subsidiaries that was terminated in
accordance with Section 5.5(a) shall be immediately eligible to participate in a
401(k) Plan of the Buyer or one of its Subsidiaries and Buyer shall use
commercially reasonable efforts to cause such 401(k) Plan to accept from the
Covered Employees “eligible rollover distributions” (as such term is defined
under Section 402 of the Code), including to the extent permitted by the terms
of the plan any associated loans; provided that such rollover is elected in
accordance with applicable Law and permitted by the terms and conditions of such
401(k) Plan; and provided, further that amounts, and

74



--------------------------------------------------------------------------------



associated loans, attributable to a “designated Roth account,” within the
meaning of Code Section 402A, may not be eligible for such rollover.
(f)    Notwithstanding the foregoing, (i) nothing in this Agreement shall be
interpreted or construed to confer upon any Covered Employee any right with
respect to continuance of employment by or other service with Buyer or the
Surviving Corporation, nor shall this Agreement interfere in any way with the
right of Buyer or the Surviving Corporation to terminate any Covered Employee’s
employment or other association at any time, or require Buyer, the Surviving
Corporation or any of their respective Affiliates to continue the employment of
any Covered Employee following the Effective Time and (ii) nothing in this
Agreement shall constitute an amendment of or interfere in any way with the
right of Buyer or the Surviving Corporation, to amend, terminate or otherwise
discontinue any or all Buyer Plans in effect from time to time. This Section 5.5
shall be binding upon and inure solely to the benefit of each of the parties to
this Agreement, and nothing in this Section 5.5, express or implied, is intended
to confer upon any Covered Employee or their spouses, dependents or
beneficiaries or other Person any rights or remedies of any nature whatsoever
under or by reason of this Section 5.5.
Section 5.6    280G Stockholder Approval.
(z)    To the extent necessary to avoid the loss of any deduction under Section
280G of the Code or the imposition of Taxes under Section 4999 of the Code,
following the execution of this Agreement, the Company shall obtain and deliver
to Buyer a waiver agreement, in a form reasonably satisfactory to Buyer (a “280G
Waiver”), from each person who the Company reasonably believes is, with respect
to the Company, a “disqualified individual” (within the meaning of Section 280G
of the Code and the regulations promulgated thereunder), as determined
immediately prior to the initiation of the solicitation of the requisite Company
Stockholder approval described in Section 5.6(b), and who might otherwise have
the right or entitlement to receive a parachute payment under Section 280G of
the Code, unless the requisite Company Stockholder approval of such parachute
payments is obtained pursuant to Section 5.6(b).
(aa)    Following the delivery by the Company to Buyer of each 280G Waiver
described in Section 5.6(a), the Company shall submit to the Company
Stockholders for approval (in a manner reasonably satisfactory to Buyer) by such
number of Company Stockholders as is required by the terms of
Section 280G(b)(5)(B) of the Code any payments and/or benefits that may
separately or in the aggregate, constitute “parachute payments” (within the
meaning of Section 280G of the Code and the regulations promulgated thereunder),
such that such payments and benefits shall not be

75



--------------------------------------------------------------------------------



deemed to be “parachute payments” under Section 280G of the Code, and prior to
the Effective Time the Company shall deliver to Buyer evidence reasonably
satisfactory to Buyer that a Company Stockholder vote was solicited in
conformance with Section 280G and the regulations promulgated thereunder, and
that (i) the requisite Company Stockholder approval was obtained with respect to
any payments and/or benefits that were subject to the Company Stockholder vote
(the “280G Approval”) or (ii) the 280G Approval was not obtained and as a
consequence, that such “parachute payments” shall not be made or provided,
pursuant to the waivers of those payments and/or benefits which were executed by
the affected individuals on the date of this Agreement.
Section 5.7    Regulatory Filing; Consents.
(d)    As promptly as practicable, and in any event within forty-five (45)
Business Days, following the execution and delivery of this Agreement, Buyer and
the Company, as applicable, shall prepare and file any necessary or advisable
notification, application or other document under applicable Competition Laws in
connection with the transactions contemplated hereby. Any filing fee or other
fee under applicable Competition Laws and incurred with respect to such filings
pursuant to this Section 5.7 shall be paid by Buyer, subject to the provisions
of Section 10.1. Buyer and the Company shall request and seek, and shall not
take any action that will have the effect of delaying, impairing or impeding the
receipt of, the early termination of any applicable waiting or suspension
periods, or if applicable the early approval of or clearance by, any Competition
Authority, under applicable Competition Laws.
(e)    In connection with the transactions contemplated hereby and any filings
pursuant to this Section 5.7, Buyer shall have prime responsibility for and make
the necessary filings (unless a joint filing is required by any of the
applicable Competition Laws or practices by any of the relevant Competition
Authorities). The Company and Buyer shall each: (i) promptly notify the other
party of any written or oral communication from, and permit the other to review
in advance any proposed written communication to, any Competition Authority,
except that the parties shall be permitted to exchange proprietary and
confidential information only between each other’s outside counsel; (ii) not
agree to participate in any substantive meeting or discussion with any
Competition Authority unless it consults with the other party in advance and, to
the extent permitted by such Competition Authority, gives the other party or its
counsel the opportunity to attend and participate in such meeting; and
(iii) furnish the other party with copies of all correspondence, filings, and
communications with any Competition Authority, except to the extent prohibited
by applicable Law or the instructions of such Competition Authority.

76



--------------------------------------------------------------------------------



(f)    The Company shall cooperate with Buyer and shall use commercially
reasonable efforts to obtain the consents, approvals or waivers, and provide the
notices, listed on Section 3.4 of the Schedule of Exceptions, Section 3.5 of the
Schedule of Exceptions and Section 3.26 of the Schedule of Exceptions on or
prior to the Closing; provided, however, the Company shall not be required to
pay any consent fees, additional consideration or any other amounts to any of
the parties listed on Section 3.4 of the Schedule of Exceptions, Section 3.5 of
the Schedule of Exceptions and Section 3.26 of the Schedule of Exceptions in
order to obtain such consents, approvals or waivers (other than de minimis
amounts). To the extent not prohibited by applicable Law, the Company shall keep
Buyer reasonably apprised of the status of matters relating to such third-party
consents (including material correspondence and conversations).
(g)    From time to time prior to the Closing, at the request of Buyer upon
reasonable notice, the Company shall make available its management for
discussions with Buyer and its representatives regarding post-Closing
transitional matters regarding Anticorruption Laws and OFAC compliance, which
may include the adoption of Buyer’s preferred policies and procedures regarding
same, it being agreed Buyer shall not have the right to require that any such
policies and procedures be implemented prior to the Closing.
Section 5.8    Conditions. Upon the terms and subject to the conditions set
forth in this Agreement, each of the Buyer Parties, on the one hand, and the
Company, on the other hand, shall use reasonable best efforts to take (or cause
to be taken) all actions, and do (or cause to be done), and assist and cooperate
with the other party or parties hereto in doing, all things necessary, proper or
advisable under applicable Law or otherwise to consummate and make effective the
Merger in accordance with the terms of this Agreement. Notwithstanding anything
to the contrary set forth in this Agreement, Buyer shall have the sole
responsibility of taking such action (including to propose, negotiate, or commit
to and effect, by consent decree, hold separate order, or otherwise, the sale,
divestiture or disposition of any assets or businesses of the Company (or any of
its Affiliates or Subsidiaries), or otherwise to take or commit to taking any
action that limits the freedom of action of Buyer (or any of its Affiliates or
Subsidiaries) with respect to, or their ability to retain, any of the Company’s
or any of its Affiliates’ or Subsidiaries’ businesses, product lines or assets,
as the case may be) as may be required (i) by the applicable Governmental
Authority in order to resolve such objections as such Governmental Authority may
have to such transactions under applicable Law, or (ii) by any court or similar
tribunal, in any litigation, proceeding, claim, action, suit, hearing, inquiry
or investigation brought by a private party or Governmental Authority
challenging the transactions contemplated by this Agreement as violative of any
applicable Law, in order to avoid the entry of, or to effect the dissolution of,
any injunction, temporary restraining order or other order that has the effect
of preventing the consummation of any of the transactions contemplated by this
Agreement by the Outside

77



--------------------------------------------------------------------------------



Date. Buyer, in its sole discretion, may accept or reject any settlement
proposed by any applicable Governmental Authority or any court or similar
tribunal, provided that Buyer acts to permit the Merger to be consummated in
accordance with the terms of this Agreement. Buyer agrees that if any applicable
Governmental Authority or any court or similar tribunal suggests or offers a
settlement to permit the Merger to be consummated in accordance with the terms
of this Agreement, Buyer shall promptly communicate such offer to the Company.
Notwithstanding the foregoing, nothing in this Agreement shall require Buyer (or
any of its respective Affiliates or Subsidiaries) to propose, negotiate, or
commit to and effect, by consent decree, hold separate order, or otherwise, any
divestiture, sale or disposal of, or to accept any restriction or take any other
action that would reasonably be expected to limit the right of Buyer (or any of
its respective Affiliates or Subsidiaries) to own or operate, all or any portion
of its (or any of its respective Affiliates’ or Subsidiaries’) existing
businesses or assets as of the date hereof.
Section 5.9    Director and Officer Liability, Indemnification and Insurance.
(m)    Each of Buyer and MergerCo agree that all rights to indemnification,
advancement of expenses or exculpation existing in favor of, and all limitations
on the personal liability of, each present and former director, officer,
employee, fiduciary and agent of the Company and its Subsidiaries (each, a
“Company Indemnitee”) provided for in the Company’s Organizational Documents
shall continue in full force and effect for a period of six (6) years from the
date hereof; provided, however, that all rights to indemnification in respect of
any claims asserted or made within such period shall continue until the
disposition of such claim. In addition, the Surviving Corporation and its
Subsidiaries shall (and the Buyer Parties shall cause the Surviving Corporation
and its Subsidiaries to) honor and fulfill in all respects the obligations of
the Company and its Subsidiaries under any and all indemnification agreements
between the Company or any of its Subsidiaries and any Company Indemnitee set
forth on Section 5.9 of the Schedule of Exceptions.
(n)    Prior to the Effective Time, the Company shall purchase an extended
reporting period endorsement under the Company’s existing directors’ and
officers’ liability insurance coverage for the Company’s directors and officers
in a form reasonably acceptable to the Company that shall provide such directors
and officers with coverage for six (6) years following the Closing Date of not
less than the existing coverage and have other terms not materially less
favorable to, the insured persons than the directors’ and officers’ liability
insurance coverage presently maintained by the Company (the “D&O Tail Policy”).
Buyer shall, and shall cause the Surviving

78



--------------------------------------------------------------------------------



Corporation to, maintain such policy in full force and effect, and continue to
honor the obligations thereunder.
(o)    The obligations under this Section 5.9 shall not be terminated or
modified in such a manner as to adversely affect any Company Indemnitee to whom
this Section 5.9 applies without the consent of such affected Company Indemnitee
(it being expressly agreed that the Company Indemnitees to whom this Section 5.9
applies shall be third party beneficiaries of this Section 5.9 and shall be
entitled to enforce the covenants contained herein).
Section 5.10    Stockholder Consent. Immediately after the execution of this
Agreement, the Company shall submit the form of irrevocable consents necessary
to secure the Stockholder Approvals in lieu of calling a meeting of the
Company’s stockholders to Buyer, in the form previously agreed upon by Buyer and
the Company and attached hereto as Exhibit B (the “Stockholder Written
Consents”), to each of the stockholders of the Company listed on the signature
pages thereto. As soon as practicable after the duly executed Stockholder
Written Consents are received by the Company, the Company will provide Parent
with a facsimile copy of the Stockholders Written Consents, certified as true
and complete by an executive officer of the Company. If such Stockholders
Written Consents are not executed and such facsimile copy is not delivered to
Buyer within one (1) day after the execution of this Agreement, Buyer shall have
the right to terminate this Agreement as set forth in Section 8.1(d). In
connection with the Stockholder Written Consents, the Company shall take all
actions necessary to comply, and shall comply in all respects, with the DGCL,
including Section 228 and Section 262, and the Company’s Organizational
Documents, and shall promptly, but in any event, within thirty (30) days
following the delivery of the Stockholder Written Consents to Buyer pursuant to
this Section 5.10, deliver notice to each stockholder of the Company that did
not execute the Stockholder Written Consents.
Section 5.11    Tax Matters.
(m)    Company Responsibility for Filing Tax Returns. Subject to Section 5.2(n),
the Company shall prepare and file or cause to be prepared and filed all Tax
Returns related to the Company and its Subsidiaries that are required to be
filed prior to or on the Closing Date. The Company shall prepare such Tax
Returns in a manner consistent with its past practices, unless otherwise
required by applicable Law. The Company shall (i) deliver a copy of any income
or other material Tax Return to Buyer for its review and comment not less than
twenty (20) Business Days prior to the date on which such Tax Return is due to
be filed (taking into account any applicable extensions) and (ii) consider in
good faith any changes reasonably requested by Buyer.

79



--------------------------------------------------------------------------------



(n)    Buyer Responsibility for Filing Tax Returns. Buyer shall prepare and file
or cause to be prepared and filed all Tax Returns required to be filed by or
with respect to the Company or its Subsidiaries that are due after the Closing
Date. With respect to any Tax Returns prepared by Buyer, which include any
taxable period prior to the Closing Date (a “Pre-Closing Taxable Period”), Buyer
shall prepare such Tax Returns in a manner consistent with past practice of the
Company, unless otherwise required by applicable Law. In the event that such Tax
Return may be reasonably expected to give rise to an indemnity claim pursuant to
Section 9.2, Buyer shall (i) deliver a copy of such Tax Return to the Seller
Representative for its review and comment not less than twenty (20) Business
Days prior to the date on which such Tax Return is due to be filed (taking into
account any applicable extensions) and (ii) consider in good faith any changes
reasonably requested by the Seller Representative.
(o)    Refunds. In addition to the foregoing, Buyer shall use commercially
reasonable efforts to, and shall cooperate with the Seller Representative to,
file or cause to be filed any Tax Returns (including any amended Tax Returns)
for the Pre-Closing Taxable Period to the extent necessary to obtain any
Eligible Refund. Any Eligible Refunds received by Buyer or the Surviving
Corporation after the Closing Date shall be for the account of the Indemnifying
Parties, except as provided in the following sentence. Buyer shall pay over to
the Seller Representative the amount of any Eligible Refund (net of any expenses
incurred by Buyer to obtain such refund pursuant to this Section 5.11(c)) within
ten (10) days after receipt thereto; provided, that Buyer shall not be required
to pay over to the Seller Representative any Eligible Refund after the fifth
anniversary of the Closing Date.
(p)    Cooperation on Tax Matters. Buyer, the Company, and the Seller
Representative shall cooperate fully, as and to the extent reasonably requested
by the other party, in connection with the filing of Tax Returns pursuant to
this Section 5.11 and any audit, litigation or other proceeding with respect to
Taxes. Such cooperation shall include the retention and (upon the other party’s
request) the provision of records and information that are reasonably relevant
to any such audit, litigation or other proceeding and the making available of
employees on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. Buyer, the Company and the
Seller Representative agree (i) to retain all financial books and records with
respect to Tax matters pertinent to the Company relating to any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by Buyer or the Seller Representative,
any extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority, and (ii) to
give the other party reasonable written notice prior to transferring, destroying
or discarding any such financial books and records and, if the other party so
requests, the Company or the Seller Representative, as the case may be,

80



--------------------------------------------------------------------------------



shall allow the other party to take possession of such financial books and
records. For the avoidance of doubt, the Company and the Seller Representative
shall take or cause to be taken any commercially reasonable actions requested by
Buyer to lawfully reduce Taxes imposed by the People’s Republic of China
(including pursuant to Circular 698) that could arise as a result of the
transactions contemplated by this Agreement.
Section 5.12    Closing Deliverables. The Company shall deliver to Buyer, at or
prior to the Closing, each of the following:
(a)    a duly executed Payoff Letter from each Person to whom Unpaid Transaction
Expenses or Funded Indebtedness are payable;
(b)    a certificate executed on behalf of the Company by the Secretary of the
Company attaching and certifying as to the true and correct copies of (i) the
Organizational Documents of the Company and each of its Subsidiaries, (ii) the
resolutions of the Company Board approving and adopting this Agreement and the
transactions relating hereto, (iii) the written consent of stockholders
approving this Agreement and (iv) the names of the officers of the Company
authorized to sign this Agreement and any other documents, instruments or
certificates to be delivered pursuant hereto or thereto by the Company, together
with the true signatures of such officers;
(c)    a certification from the Company, in a form reasonably acceptable to
Buyer in accordance with Treasury Regulation Section 1.1445-2(c)(3), certifying
that no interest in the Company is a U.S. real property interest and that the
Company is not a “United States real property holding corporation” within the
meaning of Section 897(c)(2) of the Code;
(d)    a duly executed resignation from each director of the Company and each
Subsidiary of the Company; and
(e)    evidence of the termination of each of the financing agreements set forth
on Section 5.12(e) effective as of the Effective Time and the release of the
Company of any liability arising in respect thereof.
Section 5.13    Delivery of Financial Statements.
(a)    As soon as available, but in any event no later than June 30, 2014, the
Company shall deliver or cause to be delivered to Buyer a draft consolidated
balance sheet of the Company as of December 31, 2013 (the “FY13 Draft Audited
Balance Sheet”), and the related draft consolidated statements of income,
retained earnings and

81



--------------------------------------------------------------------------------



cash flows for the annual period then ended, and accompanied by a draft report
and draft opinion of the auditors, which draft report and draft opinion shall be
provided upon completion of the auditor’s substantive audit procedures except
with respect to the matters listed on Section 5.13 of the Schedule of Exceptions
and shall not be subject to any “going concern” or like qualification, exception
or explanatory paragraph (together with the FY13 Draft Audited Balance Sheet,
the “FY13 Draft Audited Financial Statements”). In connection with the delivery
of FY13 Draft Audited Financial Statements, Buyer’s accountants shall receive
prompt access, prior to the Closing, to the substantive audit work papers that
support the FY13 Draft Audited Financial Statements, except with respect to the
matters listed on Section 5.13 of the Schedule of Exceptions. The foregoing
provisions of this Section 5.13(a) shall be deemed null and void if the Closing
has not occurred before June 30, 2014.
(b)    If the Closing has not occurred before June 30, 2014, then as soon as
available thereafter, the Company shall deliver or cause to be delivered to
Buyer the audited consolidated balance sheet of the Company as of December 31,
2013 (the “FY13 Audited Balance Sheet”), and the related audited consolidated
statements of income, retained earnings and cash flows for the annual period
then ended, and accompanied by a report and opinion of the auditors, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification, exception or explanatory paragraph (together with the FY13
Audited Balance Sheet, the “FY13 Audited Financial Statements”). The foregoing
provisions of this Section 5.13(a) shall be deemed null and void if the Closing
has occurred before June 30, 2014.
(c)    The Company shall deliver to Buyer within thirty (30) days after the end
of each month ending on or after the date hereof but prior to the Closing Date,
the unaudited consolidated balance sheet of the Company and its Subsidiaries and
the related unaudited consolidated statements of operations and changes in cash
flows as of and for each such month.
Section 5.14    Financing Cooperation. In the event Buyer seeks to incur new
debt financing prior to the Closing in connection with the transactions
contemplated hereby, then, at the reasonable request of Buyer, the Company
shall, and shall cause its Subsidiaries, personnel and representatives to,
provide to Buyer all cooperation reasonably requested by Buyer and customary in
light of the type and amount of such debt financing being sought, to obtain and
market such debt financing; provided that (a) the Company shall not have any
such obligation to the extent it would unreasonably disrupt the business or
operations of the Company or any of its Subsidiaries; (b) no such action,
including the receipt of such new debt financing, shall delay or become an
additional condition to the Closing; and (c) in connection with the foregoing,
(i) the board

82



--------------------------------------------------------------------------------



of directors of the Company or any of its Subsidiaries shall not be required to
take any action, (ii) no personnel or representatives shall be required to
deliver any certificates or opinions, and (iii) no obligation of the Company or
any of its Subsidiaries under any document shall become effective until the
Effective Time other than, if applicable, delivery of a customary letter
authorizing the distribution to prospective lenders of information relating to
the Company and its Subsidiaries in a confidential information memorandum and
including customary representations regarding the information contained in the
confidential information memorandum relating to the Company and its
Subsidiaries; provided, that without limiting the rights or remedies available
to Buyer or any of the other Buyer Indemnified Parties hereunder with respect to
any breach of or inaccuracy in any representation or warranty of the Company
contained herein, (x) none of the Company or any of its Subsidiaries shall have
any responsibility for, or incur any liability to any Person with respect to,
any such letter, confidential information memorandum or such representations if
this Agreement is terminated and (y) none of the Stockholders, Optionholders or
Representatives of any of the foregoing shall have any responsibility for, or
incur any liability to any Person with respect to, any such letter, confidential
information memorandum or such representations whether or not this Agreement is
terminated.
ARTICLE 6    

CONDITIONS TO BUYER PARTIES’ OBLIGATIONS
The obligations of the Buyer Parties to consummate this Agreement and Closing of
the transactions contemplated hereunder are subject to the satisfaction (or
Buyer’s written waiver) of each of the following conditions on or prior to the
Closing Date:
Section 6.1    Representations and Warranties.
(v)    The representations and warranties of the Company in Article 3 of this
Agreement (other than the representations and warranties set forth in Section
3.1 (except for the last sentence thereof), Section 3.2 and Section 3.3) shall
be true and correct in all respects at and as of the date hereof and the Closing
Date as if made at and as of such time (except that such representations or
warranties that were made as of a specific date need be true and correct in all
material respects as of such date), except to the extent that the failure of any
such representations and warranties to be so true and correct has not had and
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect; provided, however, that for purposes of
determining the accuracy of such representations and warranties, all
qualifications and exceptions with respect to materiality and “Company Material
Adverse Effect” set forth in such representations and warranties shall be
disregarded; and

83



--------------------------------------------------------------------------------



(w)    The representations and warranties of the Company set forth in Section
3.1 (except for the last sentence thereof), Section 3.2 and Section 3.3 shall be
true and correct in all respects at and as of the date hereof and as of the
Closing Date as if made at and as of such time (except that in case such
representations or warranties that were made as of a specific date need be true
and correct in all material respects as of such date), except for de minimis
errors. For purposes of this Section 6.1(b), any breach of or inaccuracy in the
representations and warranties of the Company set forth in Section 3.3 shall be
deemed to be a “de minimis error” if the extent of such breach or inaccuracy (if
applicable) is, in respect of such breach or inaccuracy, not greater than 0.5%
of the number of Fully Diluted Shares Outstanding before taking into account
such breach or inaccuracy.
Section 6.2    Compliance with Covenants. The Company shall have performed in
all material respects all of the covenants and agreements required to be
performed by it under this Agreement at or prior to the Closing.
Section 6.3    No Material Adverse Effect. Since the date of this Agreement,
there shall not have been any Company Material Adverse Effect.
Section 6.4    Officer Certificate. The Company shall have delivered to Buyer a
certificate signed by an officer of the Company, dated the Closing Date,
certifying that the conditions specified in Section 6.1, Section 6.2 and Section
6.3 have been fulfilled.
Section 6.5    Stockholder Approval. The Stockholder Approval shall have been
obtained.
Section 6.6    Governmental Authorizations. All applicable waiting periods (and
any extensions thereof) under the Competition Laws of the jurisdictions set
forth in Section 6.6 of the Schedule of Exceptions (the “Required
Jurisdictions”) shall have expired or been terminated, and all clearances,
consents, approvals, orders and authorizations of Competition Authorities
required by the Competition Laws of the Required Jurisdictions shall have been
obtained.
Section 6.7    Absence of Legal Prohibition. As of the Closing, no Law shall
have been adopted, promulgated, entered, enforced or issued by any Governmental
Authority of any Required Jurisdiction, and no Order shall have been issued or
granted by a Governmental Authority of any Required Jurisdiction or any other
Governmental Authority that asserts and has jurisdiction over the Merger or the
business of the

84



--------------------------------------------------------------------------------



Company and its Subsidiaries, in each case, having the effect of making illegal
or otherwise prohibiting the transactions contemplated hereby.
Section 6.8    Affiliate Agreements. Evidence of the termination of each of the
agreements set forth on Section 6.8 of the Schedule of Exceptions effective as
of the Effective Time and without any payment required to be made by or on
behalf of the Company or any of its Subsidiaries after the Closing shall have
been provided to Buyer.
Section 6.9    Deviations from Financial Statements. The Company shall have
delivered to Buyer the FY13 Draft Audited Financial Statements or the FY13
Audited Financial Statements, as the case may be, in accordance with Section
5.13 (as applicable, the “FY13 Delivered Financial Statements”), and the FY13
EBITDA as calculated using the applicable amounts set forth in the FY13
Delivered Financial Statements shall be at least the amount set forth on Section
1.1(d) of the Schedule of Exceptions, it being understood and agreed that in
calculating FY13 EBITDA using the applicable amounts set forth in the FY13
Delivered Financial Statements, the effects of any of the matters set forth on
Section 1.1(e) of the Schedule of Exceptions shall be disregarded to the extent
such matters would otherwise result in a difference in the FY13 EBITDA as
calculated using the applicable amounts set forth in the FY13 Delivered
Financial Statements and as calculated using the applicable amounts set forth in
the FY13 Statements.
Section 6.10    Third Party Consents. The Company shall have delivered to Buyer
evidence that it has received consents from the counterparties and/or
Governmental Authorities under the agreements and licenses listed on Section
6.10 of the Schedule of Exceptions to the transactions contemplated by this
Agreement.
ARTICLE 7    

CONDITIONS TO COMPANY’S OBLIGATIONS
The obligations of the Company to consummate this Agreement and Closing of the
transaction contemplated hereunder are subject to the satisfaction (or written
waiver by the Company) of each of the following conditions on or prior to the
Closing Date:
Section 7.1    Representations and Warranties.
(g)    The representations and warranties of the Buyer Parties in Article 4 of
this Agreement (other than the representations and warranties set forth in
Section 4.1(a) and (b), Section 4.2, Section 4.3 and Section 4.7) shall be true
and correct in all

85



--------------------------------------------------------------------------------



respects at and as of the date hereof and the Closing Date as if made at and as
of such time (except that such representations or warranties that were made as
of a specific date need be true and correct in all respects as of such date),
except to the extent that the failure of any such representations and warranties
to be so true and correct has not had and would not reasonably be expected to
have, individually or in the aggregate, a material adverse effect on or a
material adverse change in or to the ability of the Buyer Parties to consummate
the transactions contemplated by this Agreement or to perform its obligations
under this Agreement; provided, however, that for purposes of determining the
accuracy of such representations and warranties, all qualifications and
exceptions with respect to materiality set forth in such representations and
warranties shall be disregarded.
(h)    The representations and warranties of the Buyer Parties set forth in
Section 4.1(a) and (b), Section 4.2, Section 4.3 and Section 4.7, shall be true
and correct in all respects at and as of the date hereof and as of the Closing
Date as if made at and as of such time (except that in case such representations
or warranties that were made as of a specific date need be true and correct in
all respects as of such date), except for de minimis errors.
Section 7.2    Compliance with Covenants. Each Buyer Party shall have performed
in all material respects all of the covenants and agreements required to be
performed by them under this Agreement at or prior to the Closing.
Section 7.3    Officer Certificate. Buyer shall have delivered to the Company a
certificate signed by an officer of Buyer, dated the Closing Date, certifying
that the conditions specified in Section 7.1 and Section 7.2 have been
fulfilled.
Section 7.4    Stockholder Approval. The Stockholder Approval shall have been
obtained.
Section 7.5    Governmental Authorizations. All applicable waiting periods (and
any extensions thereof) under the Competition Laws of the Required Jurisdictions
shall have expired or been terminated, and all clearances, consents, approvals,
orders and authorizations of Competition Authorities required by the Competition
Laws of the Required Jurisdictions shall have been obtained.
Section 7.6    Absence of Legal Prohibition. As of the Closing, no Law shall
have been adopted, promulgated, entered, enforced or issued by any Governmental
Authority of any Required Jurisdiction, and no Order shall have been issued or
granted by a Governmental Authority of any Required Jurisdiction or any other
Governmental

86



--------------------------------------------------------------------------------



Authority that asserts and has jurisdiction over the Merger or the business of
the Company and its Subsidiaries, in each case, having the effect of making
illegal or otherwise prohibiting the transactions contemplated hereby.
ARTICLE 8    

TERMINATION
Section 8.1    Termination. This Agreement may be terminated at any time prior
to the Closing:
(d)    by mutual written agreement of the Company and Buyer;
(e)    by the Company, if the Closing shall not have occurred by the Outside
Date, except if such failure is due to an intentional failure of the Company to
fulfill any obligation hereunder and such intentional failure has been the
principal cause of the failure of the Effective Time to occur on or before such
date;
(f)    by Buyer, if the Closing shall not have occurred by the Outside Date,
except if such failure is due to an intentional failure of any Buyer Party to
fulfill any obligation hereunder and such intentional failure has been the
principal cause of the failure of the Effective Time to occur on or before such
date;
(g)    by Buyer, if the Stockholder Written Consents representing the
Stockholder Approvals or the Seller Letters have not been executed and delivered
to Buyer and the Company within one (1) day after the execution of this
Agreement or if the obligations under the Drag Letter shall not have been
satisfied;
(h)    by Buyer, (i) if the Company has materially breached any provision of
this Agreement (other than a representation or warranty set forth in Article 3)
or (ii) if the Company has breached any representation or warranty set forth in
Article 3 such that the conditions set forth in Section 6.1 would not be
satisfied, in each case, to the extent that such breach has not been cured
within twenty (20) days of notice of such breach;
(i)    by the Company, (i) if any Buyer Party has materially breached any
provision of this Agreement (other than a representation or warranty set forth
in Article 4) or (ii) if any Buyer Party has breached any representation or
warranty set forth in Article 4 such that the conditions set forth in Section
7.1 would not be satisfied, in each case, to the extent that such breach has not
been cured within twenty (20) calendar days of notice of such breach; or

87



--------------------------------------------------------------------------------



(j)    by either Buyer or the Company, if any Law shall have been adopted,
promulgated, entered, enforced or issued by any Governmental Authority of any
Required Jurisdiction, or any Order shall have been issued or granted by a
Governmental Authority of any Required Jurisdiction or any other Governmental
Authority that asserts and has jurisdiction over the Merger or the business of
the Company and its Subsidiaries (and shall have become final and
non-appealable), in each case, having the effect of making illegal or otherwise
prohibiting the transactions contemplated hereby.
Section 8.2    Effect of Termination. If this Agreement is terminated as
provided in Section 8.1, then all further obligations under this Agreement shall
terminate and no party hereto shall have any liability in respect of the
termination of this Agreement; provided, however, that the obligations of the
Buyer Parties and the Company described in this Section 8.2, Section 5.4 and
Article 10 will survive any such termination; provided, further, that no such
termination will relieve any Buyer Party or the Company for its willful and
material breach of any representation, warranty, covenant or agreement set forth
in this Agreement prior to such termination.
ARTICLE 9    

HOLD HARMLESS; INDEMNIFICATION
Section 9.1    Survival. The representations, warranties, covenants, agreements
and obligations of the Company contained in this Agreement shall survive the
Closing; provided, however, subject to the other provisions of this Section 9.1,
the representations and warranties of the Company, and the right of any Buyer
Indemnified Party to assert claims for recovery under Section 9.2(a) against any
Indemnifying Party (including with respect to the breach of any covenant,
agreement or obligation of the Company), shall expire on the first anniversary
of the Closing Date (the “Survival Period”); provided, further, that such
Survival Period and the foregoing limitations shall not apply with respect to
the representations and warranties contained in Section 3.1 (except for the last
sentence thereof), 3.2 and 3.3, which representations and warranties shall
survive, and for which any Buyer Indemnified Party may assert claims for
recovery under Section 9.2(a), until the applicable statute of limitations,
including any extensions thereof (the “Excluded Claims”). If written notice of a
claim has been given in accordance with Section 9.3(a) prior to the expiration
of the Survival Period or, if such claim is an Excluded Claim, prior to the
expiration of the applicable time periods specified above, then in each case the
relevant representations, warranties, covenants, agreements and obligations
shall survive as to such claim until such claim has been finally resolved and,
as to any such claim, such applicable expiration will not affect the rights to
indemnification of the party making such claim. Notwithstanding anything to the

88



--------------------------------------------------------------------------------



contrary in this Agreement, it is the intention of the parties that the Survival
Period supersede any applicable statute of limitations with respect to the
applicable representations, warranties, covenants, agreements and obligations.
Section 9.2    Indemnification.
(bb)    Subject to the limitations set forth in this Section 9.2, from and after
the Effective Time, each Buyer Party and its respective Affiliates (including,
at Buyer’s option after the Closing, the Company) and Representatives and their
successors and assigns (other than existing equity holders of the Company prior
to the Effective Time) (collectively, the “Buyer Indemnified Parties”) shall be
indemnified and held harmless by the Stockholders and Cash-Out Optionholders
that receive a portion of the Aggregate Stockholder Cash Proceeds and the
Aggregate Option Proceeds (collectively, the “Indemnifying Parties”), from the
Escrow Account and otherwise, severally and not jointly and pro rata in
proportion to the number of Fully Diluted Shares Outstanding held by them, from
and against any and all obligations, damages, Liabilities, losses, assessments,
amounts due in judgments, Taxes, fines, penalties, costs and expenses (including
reasonable fees of counsel), of any kind or nature whatsoever (whether or not
arising out of third party claims and including all amounts paid in
investigation, defense or settlement of the foregoing) (collectively, “Losses”)
which may be sustained or suffered by any such Buyer Indemnified Party based
upon, arising out of, or by reason of:
(i)    any inaccuracy or breach of any representation or warranty made by the
Company in this Agreement or any certificate delivered pursuant to the express
terms of this Agreement;
(ii)    any breach of any covenant or agreement of the Company in this
Agreement;
(iii)    any Share Claims; or
(iv)    any claims from Stockholders related to acts or omissions of the Seller
Representative.
(cc)    Certain Limitations.
(i)    Notwithstanding anything to the contrary contained in this Agreement: (A)
no Buyer Indemnified Party shall be entitled to recover any Losses (other than
Losses that relate to Taxes) pursuant to Section 9.2(a) unless and until the
aggregate amount of all Losses actually incurred or suffered by the

89



--------------------------------------------------------------------------------



Buyer Indemnified Parties pursuant to Section 9.2(a) is in excess of $2,000,000
in the aggregate (the “Deductible”), and then only to the extent that such
Losses exceed the Deductible; and (B) no Buyer Indemnified Party shall be
entitled to recover any Losses (other than Losses that relate to Taxes) pursuant
to Section 9.2(a) in respect of any single claim if the amount of such Losses is
less than $50,000 (the “Minimum Loss Amount”), and no such Losses that are less
than the Minimum Loss Amount shall be included in calculating the aggregate
Losses for purposes of determining if the Deductible has been met in this
Section 9.2(b); provided, that in each case all related single claims and losses
will be aggregated in determining whether the Minimum Loss Amount is met. The
limitations in this Section 9.2(b)(i) shall not apply to Losses attributable to
claims for breaches of Section 3.12 or Excluded Claims.
(ii)    Notwithstanding anything to the contrary contained in this Agreement:
(A) except with respect to Losses attributable to Excluded Claims, the Buyer
Indemnified Parties shall have no right to receive any indemnification payments
from the Indemnifying Parties for any claims for Losses pursuant to Section
9.2(a) in excess of the amount then remaining in the Escrow Account; (B) the
Buyer Indemnified Parties shall have no right to receive any indemnification
from the Indemnifying Parties for any claims for Losses pursuant to Section
9.2(a) (including Excluded Claims) in excess of the amount of Aggregate
Stockholder Cash Proceeds and Aggregate Option Cash Proceeds received by the
Indemnifying Parties; and (C) no Indemnifying Party shall be liable for an
amount in excess of such Indemnifying Party’s pro rata portion (calculated in
the manner set forth in Section 9.2(a)) of any Losses that are indemnifiable
hereunder.
(iii)    For the purpose of quantifying Buyer Indemnified Party’s Losses under
this Article 9 only (but not for determining whether any representation,
warranty, covenant or agreement has been breached or is inaccurate), any
representation, warranty, covenant or agreement given or made by the Company
that is qualified in scope as to materiality (including a Company Material
Adverse Effect) shall be deemed to be made or given without such qualifications.
(iv)    For the purpose of this Article 9 only, the amount of any Loss shall be
reduced by (A) any insurance proceeds actually received by a Buyer Indemnified
Party with respect to such Loss and (B) any amounts actually recovered by a
Buyer Indemnified Party from another Person in respect of such Losses. In
addition, for purposes of determining the amount of any Loss attributable to
Taxes of the Company or any of its Subsidiaries in any Pre-Closing Taxable
Period, the amount of any such Loss shall be reduced by any correlative

90



--------------------------------------------------------------------------------



tax savings or benefit actually recognized by a Buyer Indemnified Party as a
result of incurring such Loss on or before the end of the taxable year after the
tax year in which such Loss is incurred or in which the amount of such Loss is
finally determined in accordance with this Agreement.
(v)    Anything herein to the contrary notwithstanding, no Indemnifying Party
shall have any liability under any provision of this Agreement for, and Losses
shall not include, any punitive, exemplary or other similar damages, unless the
applicable Buyer Indemnified Party is required to pay such damages to a third
party as part of a third party claim against such Buyer Indemnified Party that
is otherwise indemnifiable hereunder.
(vi)    Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnifying Party shall have any Liability for Taxes incurred by the Company or
any Subsidiary of the Company resulting from the transactions contemplated by
this Agreement (including any Employment Transaction Taxes or Transfer Taxes,
which shall be the responsibility of Buyer), other than Taxes that would not
have been incurred but for a breach of any of the representations, warranties
and covenants contained in Section 3.12, Section 3.13, Section 3.20, Section
5.5, Section 5.6 and Section 5.11.
(vii)    In no event shall an Indemnified Party be indemnified for any
indemnifiable Losses pursuant to this Article 9 related to or arising from the
amount, value or condition of any Tax asset or attribute (e.g., net operating
loss carry-forward (including, but not limited to, any such carry-forward
attributable to payment of the aggregate Option Consideration with respect to
all Vested Options and amounts required to be paid at the Closing under the
management transaction incentive plan or other arrangements described on Section
1.1(a) of the Schedule of Exceptions) or Tax credit carry-forward) of the
Company or the ability of Buyer or the Surviving Corporation to utilize any such
Tax asset or attribute for any taxable period commencing after the Effective
Time, other than Losses that arise in connection with a breach or inaccuracy of
any of the representations, warranties and covenants contained in Section
3.13(d), Section 3.13(i), Section 3.13(j), Section 3.13(k) or Section 5.6.
(dd)    No Contribution. Each Indemnifying Party hereby agrees that if,
following the Closing, any claim is made against any Indemnifying Party by a
Buyer Indemnified Party pursuant to this Article 9 in respect of any Loss (a
“Loss Payment”), no Indemnifying Party (nor any of its Affiliates, successors
and assigns) shall have any rights against the Company, by reason of
indemnification, contribution or subrogation in respect of any such Loss
Payment.

91



--------------------------------------------------------------------------------



(ee)    Exclusive Remedy. Subject to the remainder of this Section 9.2(d), from
and after the Closing, the right of the Buyer Indemnified Parties to
indemnification under this Article 9 shall be the sole and exclusive remedy of
such parties against any Indemnifying Party with respect to the breach or
inaccuracy of any representation, warranty, covenant or agreement of the Company
set forth in this Agreement or any of the transactions contemplated by this
Agreement. Notwithstanding the foregoing, the Buyer Indemnified Parties shall
have, in addition to the remedies set forth in this Article 9, such equitable
remedies to which such parties may be otherwise entitled, including the ability
to apply to any court of competent jurisdiction for specific performance or
injunctive relief. Notwithstanding anything to the contrary herein, but subject
to Section 9.2(b)(ii), (i) in the event of any acts of fraud committed by a
party hereto, the parties shall have all remedies available at Law or in equity
(including for tort) against the party committing such fraud, or (ii) claims of
a party alleging fraud committed by a party hereto may be brought against such
party at any time prior to the expiration of the applicable statute of
limitation and shall not be subject to any limitations in this Section 9.2.
(ff)    Escrow Limitation. Notwithstanding anything to the contrary contained in
this Agreement, the Escrow Agreement shall be the sole and exclusive means, and
the Escrow Account shall be the sole and exclusive source, for the Buyer
Indemnified Parties to collect any Losses for which they are entitled to
indemnification under this Article 9, except with respect to Losses actually
suffered or incurred to the extent directly arising out of any Excluded Claims.
Any payments required to be made to a Buyer Indemnified Party pursuant to claims
for indemnification hereunder shall be made first by resort to the Escrow
Account, and second, if the balance of the Escrow Account is insufficient to
satisfy the entire amount of payments to be made to a Buyer Indemnified Party in
respect of Excluded Claims, by seeking recourse to each Indemnifying Party,
severally and not jointly, pro rata in proportion to the number of Fully Diluted
Shares Outstanding held by them.
Section 9.3    Indemnification Procedures.
(h)    Promptly following the incurrence of any Losses or discovery of any
potential Losses by a Buyer Indemnified Party who believes that such party is or
will be entitled to indemnification pursuant to this Article 9, such Buyer
Indemnified Party shall notify the Seller Representative of the Loss for which
such Buyer Indemnified Party is entitled to indemnification pursuant to
Article 9; provided that the failure of any Buyer Indemnified Party to give
timely notice hereunder shall not affect rights to indemnification hereunder,
except to the extent (and only to the extent) that the Seller Representative is
actually and materially prejudiced by such failure.. No such notice shall be
valid, and no Buyer Indemnified Party shall be entitled to indemnification

92



--------------------------------------------------------------------------------



pursuant to this Article 9 in respect of any Loss described therein, unless such
notice is duly delivered by such Buyer Indemnified Party to Seller
Representative prior to the expiration of the Survival Period or, if such claim
is an Excluded Claim, prior to the expiration of the applicable statute of
limitation. Such notice shall (i) state that such Buyer Indemnified Party has
paid or incurred Losses or, as a result of a Third Party claim, may incur Losses
for which such Buyer Indemnified Party is entitled to indemnification pursuant
to this Article 9, and (ii) specify in reasonable detail each individual item of
Loss included in the amount so stated, and the nature of the misrepresentation,
breach of warranty, breach of covenant or claim to which each such item is
related and, to the extent practicable, computation of the amount to which such
Buyer Indemnified Party claims to be entitled hereunder. In the case of a Third
Party claim, such Buyer Indemnified Party shall reasonably cooperate and assist
the Seller Representative in determining the validity of any claim for indemnity
by such Indemnified Party and in otherwise resolving such matters, such
assistance and cooperation to include providing reasonable access to and copies
of information, records and documents relating to such matters.
(i)    The obligations and liabilities of Indemnifying Parties under this
Article 9 with respect to Losses arising from actual or threatened claims or
demands by any third party which are subject to the indemnification provided for
in this Article 9 (“Third Party Claims”) shall be governed by and contingent
upon the following additional terms and conditions: if a Buyer Indemnified Party
shall receive notice of any Third Party Claim, such Buyer Indemnified Party
shall give the Seller Representative notice of such Third Party Claim promptly
following the receipt by such Buyer Indemnified Party of such notice. The
failure of any Buyer Indemnified Party to give timely notice hereunder shall not
affect rights to indemnification hereunder, except to the extent (and only to
the extent) that the Seller Representative is actually and materially prejudiced
by such failure.
(j)    The Seller Representative shall be entitled to assume and control the
defense of any Third Party Claim through counsel of its choice if it gives
notice of its intention to do so to the Buyer Indemnified Party; provided,
however, that the Seller Representative shall not have the right to assume such
defense if the claim which the Seller Representative seeks to assume control (i)
seeks solely non-monetary relief, (ii) involves criminal allegations, or (iii)
involves a claim the amount in controversy of which is reasonably expected to
result in liability to the Buyer Indemnified Party in excess of the applicable
limitations set forth in Section 9.2(b)(ii) or if the Indemnified Party
reasonably determines such Third Party Claim could adversely affect the Taxes,
or Tax positions, of such Indemnified Party or any of its Affiliates following
the Closing Date. The Buyer Indemnified Party shall cooperate with the Seller
Representative in such defense and make available to the Indemnifying Party, at
the Seller Representative’s

93



--------------------------------------------------------------------------------



expense, all witnesses, pertinent records, materials and information in the
Buyer Indemnified Party’s possession or under the Buyer Indemnified Party’s
control relating thereto as is reasonably requested by the Indemnifying Party.
If the Seller Representative does not assume control of such defense, the Buyer
Indemnified Party shall control such defense. The party not controlling such
defense may participate therein at its own expense; provided that if the Seller
Representative assumes control of such defense and the Buyer Indemnified Party
reasonably concludes based upon the written opinion of outside legal counsel
that the Indemnifying Parties and the Buyer Indemnified Party have actual
conflicting interests with respect to such action, suit, proceeding or claim,
the reasonable fees and expenses of counsel to the Buyer Indemnified Party
solely in connection therewith shall be borne by the Indemnifying Parties to the
extent constituting indemnifiable Losses under this Article 9; provided,
however, that in no event shall the Indemnifying Parties be responsible for the
fees and expenses of more than one counsel for all Buyer Indemnified Parties.
The party controlling such defense shall keep the other party advised of the
status of such action, suit, proceeding or claim and the defense thereof and
shall consider recommendations made by the other party with respect thereto.
Except with the written consent of the Seller Representative (not to be
unreasonably withheld, conditioned or delayed), no Buyer Indemnified Party will
consent to the entry of any judgment or enter into any settlement in the defense
of a Third Party Claim for which the Indemnifying Parties would be required to
provide indemnification under Section 9.2(a), unless Buyer agrees in writing to
irrevocably forego indemnification on behalf of the Buyer Indemnified Parties
for such payment and any related Losses. Except with the written consent of the
Buyer Indemnified Party (not to be unreasonably withheld, conditioned or
delayed), the Seller Representative will not, in the defense of a Third Party
Claim, consent to the entry of any judgment or enter into any settlement
(i) which does not include as an unconditional term thereof the giving to the
Buyer Indemnified Party by the third party of a release from all liability with
respect to such suit, claim, action, or proceeding; (ii) that imposes any
material obligation on the Buyer Indemnified Party and (iii) unless there is no
finding or admission of any violation of Law by the Buyer Indemnified Party (or
any affiliate thereof).
(k)    If an indemnification claim is brought by a Buyer Indemnified Party under
this Article 9, such claim shall be further governed by the terms of the Escrow
Agreement, to the extent applicable. In the event an indemnification claim
notice from a Buyer Indemnified Party seeks recovery from the Escrow Account,
the Seller Representative, in responding to the claim, shall agree to or dispute
(with reasonable detail) the release from the Escrow Account. If the Seller’s
Representative does not dispute such claim, it shall sign a joint notice to the
Escrow Agent with the Buyer authorizing the release of the relevant amount from
the Escrow Account.
Section 9.4    Seller Representative.

94



--------------------------------------------------------------------------------



(c)    Each of the Indemnifying Parties, by virtue of the adoption of this
Agreement, hereby irrevocably appoints, as of the date of this Agreement, the
Seller Representative as his, her or its true and lawful agent and
attorney-in-fact to act on behalf of each Indemnifying Party, and authorizes the
Seller Representative to take any and all actions specified in or contemplated
by this Agreement or the Escrow Agreement and take all actions necessary or
appropriate in the reasonable judgment of the Seller Representative for the
accomplishment of the foregoing. The Seller Representative shall take any and
all actions that it reasonably believes are necessary or appropriate under this
Agreement or the Escrow Agreement for and on behalf of the Indemnifying Parties,
as fully as such Indemnifying Parties were acting on their own behalf, including
in connection with the investigation, defense and/or settlement of any claims
for which the Indemnifying Parties may be required to indemnify any Buyer
Indemnified Party pursuant to this Article 9.
(d)    All decisions made and actions taken by the Seller Representative under
this Agreement or the Escrow Agreement, including any agreement between the
Seller Representative and any Buyer Party relating to the defense or settlement
of any claims for which the Indemnifying Parties may be required to indemnify
any Buyer Indemnified Party pursuant to this Article 9, shall be binding upon
all of the Indemnifying Parties and their successors as if expressly confirmed
and ratified in writing by each of them, and no Indemnifying Party shall have
the right to object, dissent, protest or otherwise contest the same.
Notwithstanding the foregoing, the Seller Representative will not consent to the
entry of any judgment or enter into any settlement that imposes any material
non-monetary obligation on (i) all or substantially all of the Indemnifying
Parties except with the written consent of a majority in interest of the
Indemnifying Parties (based on the number of Fully Diluted Shares Outstanding
held by them), or (ii) any specific Indemnifying Party or group of related
Indemnifying Parties except with the written consent of such Indemnifying Party
or Indemnifying Parties; provided, however, that in the case of either clauses
(i) or (ii) above, the Seller Representative shall not be responsible for any
loss of rights under this Agreement or other losses that result from the failure
by the Seller Representative to consent to the entry of any such judgment or
enter into any such settlement.
(e)    The Seller Representative shall not have any liability to any of the
parties hereto or to the Indemnifying Parties for any act done or omitted
hereunder or otherwise in connection with the performance of its duties
hereunder as the Seller Representative while acting in good faith and in the
exercise of reasonable judgment. The Seller Representative shall be entitled to
rely on the advice of counsel, public accountants or other independent experts
that it reasonably determines to be experienced in the matter at issue, and will
not be liable to any of the parties hereto or to the Indemnifying Parties for
any action taken or omitted to be taken in good faith based on such advice. The
Indemnifying Parties shall severally and not jointly, and pro rata in

95



--------------------------------------------------------------------------------



proportion to the number of Fully Diluted Shares Outstanding held by them,
indemnify the Seller Representative and hold him, her or it harmless against any
loss, liability or expense incurred without gross negligence or bad faith on the
part of the Seller Representative and arising out of or in connection with the
acceptance or administration of its duties hereunder, including any out of
pocket costs and expenses and legal fees and other legal costs incurred by the
Seller Representative; provided, that any finding of gross negligence or bad
faith shall only be effective if determined in a final and non-appealable
judgment of a court of competent jurisdiction. The Seller Representative may
receive reimbursement directly from the Indemnifying Parties for such losses,
liabilities or expenses; provided, that the Seller Representative Fund Amount
deposited by Buyer pursuant to Section 9.5 shall be used in full by the Seller
Representative before the Seller Representative requests any such reimbursement.
(f)    The Seller Representative shall have full power and authority on behalf
of the Indemnifying Parties to execute and deliver the Escrow Agreement and to
take any and all actions on behalf of, receive and give all notices on behalf
of, execute and deliver any and all instruments on behalf of, and execute and
deliver or waive any and all rights of, the Indemnifying Parties under this
Agreement or the Escrow Agreement. Without limiting the generality or effect of
this Section 9.4, any claims or disputes between or among any Buyer Indemnified
Party, the Seller Representative and/or any one or more Indemnifying Parties
relating to this Agreement or the transactions contemplated hereby or thereby
shall in the case of any claim or dispute asserted by or against or involving
any such Indemnifying Party (other than any claim against or disputed with the
Seller Representative), be asserted or otherwise addressed solely by the Seller
Representative on behalf of such Indemnifying Party (and not by such
Indemnifying Party acting on its own behalf).
(g)    By his, her or its adoption or approval of the Merger and this Agreement,
and the Escrow Agreement, as the case may be, each Indemnifying Party agrees, in
addition to the foregoing, that:
(i)    any Buyer Indemnified Party shall be entitled to rely conclusively on the
instructions and decisions of the Seller Representative as to (A) the settlement
of any claims for indemnification by such Buyer Indemnified Party pursuant to
this Article 9, or (B) any other actions required or permitted to be taken by
the Seller Representative hereunder, and no party hereunder or under the Escrow
Agreement shall have any cause of action against such Buyer Indemnified Party
for any action taken by such Buyer Indemnified Party in reliance upon the
instructions or decisions of the Seller Representative;
(ii)    all actions, decisions and instructions of the Seller Representative
shall be conclusive and binding upon all of the Indemnifying

96



--------------------------------------------------------------------------------



Parties and no Indemnifying Party shall have any cause of action against the
Seller Representative for any action taken, decision made or instruction given
by the Seller Representative under this Agreement or the Escrow Agreement,
except for fraud or willful misconduct by the Seller Representative in
connection with the matters described in this Section 9.4; and
(iii)    the provisions of this Section 9.4 are independent and severable, are
irrevocable and coupled with an interest and shall be enforceable
notwithstanding any rights or remedies that any Indemnifying Party may have in
connection with the transactions contemplated by this Agreement.
(h)    The entity serving as the Seller Representative may resign upon not less
than ten (10) days prior notice to Buyer, the Escrow Agent, and each
Indemnifying Party. If the then acting Seller Representative shall give notice
of intent to resign, the holders of a majority in interest of the Indemnifying
Parties (based on the number of Seller Adjusted Fully Diluted Shares Outstanding
held by them) shall, by written notice to Buyer and the Escrow Agent, appoint a
successor Seller Representative as soon as practicable, and in no event later
than thirty (30) days following such notice of intent to resign. In addition,
the Person then serving as the Seller Representative may be replaced from time
to time by the holders of a majority in interest of the Indemnifying Parties
(based on the number of Seller Adjusted Fully Diluted Shares Outstanding held by
them) upon not less than ten (10) days prior written notice to Buyer, the Escrow
Agent, and each Indemnifying Party. Each successor Seller Representative shall
have all of the power, authority, rights and privileges conferred by this
Agreement upon the original Seller Representative, and the term “Seller
Representative” as used herein shall be deemed to include any such successor
Seller Representatives.
Section 9.5    Seller Representative Fund Amount. Concurrent with the Effective
Time, Buyer shall deposit with the Seller Representative, in a non-interest
bearing account which is separate and segregated from all other assets of the
Seller Representative, an amount equal to $500,000 of the Net Merger
Consideration or such greater amount as may be agreed among the Indemnifying
Stockholders (such amount, the “Seller Representative Fund Amount”) and such
amount shall be used by the Seller Representative solely to pay any fees, costs
or other expenses it may incur in performing its duties or exercising its rights
hereunder. The remainder of the Seller Representative Fund Amount (if any) to
the Indemnifying Parties shall be distributed in conjunction with the
distribution of the remaining balance of the Escrow Account, less any amount
then payable by the Seller Representative for any fees, costs or other expenses
it has incurred on or prior to such date in performing its duties or exercising
its rights hereunder.

97



--------------------------------------------------------------------------------



Section 9.6    Escrow Release. On the final day of the Survival Period, the
Seller Representative and Buyer shall deliver to the Escrow Agent joint written
instructions directing the release of the entire then remaining balance of the
Escrow Account, less if written notice of a claim has been given in accordance
with Section 9.3(a) prior to the expiration of the Survival Period, the
aggregate amount of each such pending claim that has not been paid to the
Indemnified Parties out of the Escrow Account or otherwise resolved pursuant to
(x) joint written instructions of the Seller Representative and Buyer relating
to such claim or (y) a final nonappealable award, judgment or order issued by a
court of competent jurisdiction relating to such claim, to the Paying Agent (or,
to the extent applicable, the payroll agent of Buyer or the Surviving
Corporation) for the pro rata benefit of the Stockholders and Cash-Out
Optionholders, and shall cause the Paying Agent (or, to the extent applicable,
the payroll agent of Buyer or the Surviving Corporation) to disburse such amount
to such holders.
Section 9.7    Adjustments to Purchase Price. The parties agree to treat all
indemnification or other payments made under Article 9 and under any other
indemnity provisions contained in this Agreement as adjustments to the Final Net
Merger Consideration for Tax purposes, unless otherwise required by applicable
Law.
ARTICLE 10    

MISCELLANEOUS
Section 10.1    Expenses. Except as otherwise provided in this Agreement, the
Parties shall pay their own legal and other fees and expenses incurred in
connection with negotiating, executing and performing this Agreement, including
any related broker’s or finder’s fees. Notwithstanding the foregoing, if the
Merger is consummated, (a) the Company shall reimburse the Buyer Parties for all
reasonable out-of-pocket costs and expenses incurred by the Buyer Parties in
connection with negotiating, executing and performing this Agreement provided
such amount shall not reduce the Net Merger Consideration or the Final Net
Merger Consideration and (b) the Company shall pay at the Closing the Unpaid
Transaction Expenses reflected on the Estimated Closing Date Schedule delivered
pursuant to Section 2.8(b).
Section 10.2    Amendment; Benefit; Assignability. This Agreement may be amended
only by the execution and delivery of a written instrument by or on behalf of
(a) (i) prior to the Effective Time, the Company and (ii) from and after the
Effective Time, the Seller Representative, and (b) Buyer; provided, however,
that in the event that this Agreement has been adopted by the Company’s
stockholders in accordance with the DGCL and the Organizational Documents of the
Company, no amendment shall be made to this Agreement that requires the approval
of such stockholders under the DGCL and/or

98



--------------------------------------------------------------------------------



the Organizational Documents of the Company without such approval. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns and no other Person
shall have any right (whether third party beneficiary or otherwise) hereunder,
except as otherwise provided in Section 5.9. This Agreement may not be assigned
by any party without the prior written consent of the Company and Buyer;
provided, however, that from and after the Effective Time any Buyer Party may
assign, without the prior written consent of the Company, all or any portion of
this Agreement and/or its rights hereunder to any Affiliate of a Buyer Party or
to any of the Buyer Parties’ financing sources, in each case, so long as such
Buyer Party remains the primary obligor for its obligations hereunder.
Section 10.3    Notices. All notices demands and other communications pertaining
to this Agreement (“Notices”) shall be in writing addressed as follows:
If to the Company:
Aicent Holdings Corporation
181 Metro Drive, Suite 450
San Jose, CA 95110
Attention: Marc Zionts, President and Chief Executive Officer
Facsimile: (408) 324 1826
with a copy to (which shall not constitute notice):
Wilson Sonsini Goodrich & Rosati P.C.
650 Page Mill Road
Palo Alto, CA 94304
Attention: Barry Taylor and Denny Kwon
Facsimile: (650) 493-6811
If to the Seller Representative:
TA Associates Management, L.P.
John Hancock Tower, 56th Floor
200 Clarendon Street
Boston, MA 02116
Attention: Jeff Hadden, Chief Operating Officer and General Counsel
Facsimile: (617) 574-6789
If to Buyer, MergerCo or after the Closing, to the Surviving Corporation:

99



--------------------------------------------------------------------------------



Syniverse Holdings, Inc.
8125 Highwoods Palm Way
Tampa, FL 33647
Attention: Laura E. Binion, Senior Vice President and General Counsel
Facsimile: (813) 637-5882
with a copy to (which shall not constitute notice):
Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention: Kevin M. Schmidt
Facsimile: (212) 521-7178
Notices shall be deemed given (a) two (2) Business Days after being mailed by
certified United States mail, postage prepaid, return receipt requested, (b) on
the first (1st) Business Day after being sent, prepaid, by nationally recognized
overnight courier that issues a receipt or other confirmation of delivery or
(c) upon machine generated acknowledgement of receipt after transmittal by
facsimile if so acknowledged to have been received before 5:00 p.m. on a
Business Day at the location of receipt and otherwise on the next following
Business Day. Any party may change the address to which Notices under this
Agreement are to be sent to it by giving written notice of a change of address
in the manner provided in this Agreement for giving Notice.
Section 10.4    Waiver. Unless otherwise specifically agreed in writing to the
contrary: (a) the failure of any party at any time to require performance by the
other of any provision of this Agreement shall not affect such party’s right
thereafter to enforce the same; (b) no waiver by any party of any rights under
this Agreement, or breach of any provision of this Agreement by any other party,
shall be valid unless made in writing by such waiving party, and no such waiver
shall be taken or held to be a waiver by such party of any other preceding or
subsequent right or breach; and (c) no extension of time granted by any party
for the performance of any obligation or act by any other party shall be deemed
to be an extension of time for the performance of any other obligation or act
hereunder.
Section 10.5    Entire Agreement. This Agreement and the Transaction Documents
(including the Exhibits and the Schedule of Exceptions hereto and thereto, which
are incorporated by reference herein) constitute the entire agreement between
the parties with respect to the subject matter hereof and referenced herein, and
supersede and terminate any prior agreements between the parties (written or
oral) with respect to the subject matter hereof.

100



--------------------------------------------------------------------------------



Section 10.6    Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signature on each such counterpart
were on the same instrument. Facsimiles or other electronic forms of signatures
(including “.pdf”) shall be deemed to be originals.
Section 10.7    Headings. The headings of the Sections of this Agreement are for
convenience only and in no way modify, interpret or construe the meaning of
specific provisions of the Agreement.
Section 10.8    Exhibits and Schedule of Exceptions. The Exhibits and Schedule
of Exceptions to this Agreement are a material part of this Agreement.
Section 10.9    Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable Law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.
Section 10.10    Governing Law; Jurisdiction. This Agreement shall be governed
by and construed in accordance with the domestic Laws of the State of Delaware,
without giving effect to any choice of Law or conflict of Law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the Laws of any jurisdiction other than the State of
Delaware. To the extent permitted by Law, each of the parties hereto hereby
irrevocably submits to the exclusive jurisdiction of the Court of Chancery of
the State of Delaware (or, only if the Court of Chancery of the State of
Delaware declines to accept jurisdiction over a particular matter, any federal
court within the State of Delaware), or for recognition and enforcement of any
judgment in respect thereof over any suit, action or other proceeding brought by
any party arising out of or relating to this Agreement or any of the Transaction
Documents, and each of the parties hereto hereby irrevocably agrees that all
claims with respect to any such suit, action or other proceeding shall be heard
and determined in such courts. In the event of any litigation regarding or
arising from this Agreement, the prevailing party shall be entitled to recover
its reasonable expenses, attorneys’ fees and costs incurred therein or in
enforcement or collection of any judgment or award rendered therein.
Section 10.11    Counsel. Each party has been represented by its own counsel in
connection with the negotiation and preparation of this Agreement and,
consequently, each party hereby waives the application of any rule of Law that
would otherwise be applicable in connection with the interpretation of this
Agreement, including any rule of Law to the effect that any provision of this
Agreement shall be interpreted or construed against the party whose counsel
drafted that provision.

101



--------------------------------------------------------------------------------



Section 10.12    Waiver of Trial by Jury. THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT ANY MAY HAVE TO A TRIAL BY JURY IN
RESPECT TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY IN CONNECTION WITH SUCH
AGREEMENTS.
Section 10.13    Specific Enforcement; Consent to Jurisdiction. The parties
hereto agree that irreparable damage would occur in the event that any of the
provisions of this Agreement or any of the Transaction Documents were not
performed in accordance with their specific terms or were otherwise breached,
and that money damages or other legal remedies would not be an adequate remedy
for any such damages. It is accordingly agreed that the parties shall be
entitled to seek (in a court of competent jurisdiction as set forth in Section
10.10) and to obtain an injunction or injunctions to prevent breaches of this
Agreement or any of the Transaction Documents and to enforce specifically the
terms and provisions of this Agreement and the Transaction Documents, without
bond or other security being required.
Section 10.14    Waiver of Conflicts Regarding Representation. Wilson Sonsini
Goodrich & Rosati, P.C. (“WSGR”) has acted as counsel for certain of the
Stockholders, the Company and the Seller Representative (collectively, the
“Company Parties”) in connection with this Agreement, the other Transaction
Documents and the transactions contemplated hereby and thereby (the “Acquisition
Engagement”) and, in that connection, not as counsel for any other Person,
including, without limitation, Buyer or any of its Affiliates (including the
Surviving Corporation). Only the Company Parties shall be considered clients of
WSGR in the Acquisition Engagement. If the Seller Representative so desires,
WSGR shall be permitted, without the need for any future waiver or consent, to
represent any of the Seller Representative, the Stockholders, the Optionholders
or the Indemnifying Parties after the Closing in connection with any matter
related to the matters contemplated by this Agreement or the other Transaction
Documents, any other agreements referenced herein or therein or any disagreement
or dispute relating thereto and may in connection therewith represent the agents
or Affiliates of the Seller Representative, the Stockholders, the Optionholders
or the Indemnifying Parties, in any of the foregoing cases including, without
limitation, in any dispute, litigation or other adversary proceeding against,
with or involving Buyer, the Surviving Corporation or any of their agents or
Affiliates. To the extent that communications between a Company Party, on the
one hand, and WSGR, on the other hand, relate to the Acquisition Engagement,
such communication shall be deemed to be attorney-client confidences that belong
solely to the Seller Representative, for and on behalf of the

102



--------------------------------------------------------------------------------



Securityholders, and not the Company or Surviving Corporation. Neither Buyer nor
any of its Affiliates, including the Surviving Corporation, shall have access to
(and Buyer hereby waives, on behalf of each, any right of access it may
otherwise have with respect to) any such communications or the files or work
product of WSGR, to the extent that they relate to the Acquisition Engagement,
whether or not the Closing occurs. Without limiting the generality of the
foregoing, Buyer acknowledges and agrees, for itself and on behalf of its
Affiliates, including the Surviving Corporation, upon and after the Closing: (i)
the Seller Representative, for and on behalf of the Stockholders, the
Optionholders or the Indemnifying Parties, and WSGR shall be the sole holders of
the attorney-client privilege with respect to the Acquisition Engagement, and
neither Buyer nor any of its Affiliates, including the Surviving Corporation,
shall be a holder thereof; (ii) to the extent that files or work product of WSGR
in respect of the Acquisition Engagement constitute property of the client, only
the Seller Representative, for and on behalf of the Stockholders, the
Optionholders or the Indemnifying Parties, shall hold such property rights and
have the right to waive or modify such property rights; and (iii) WSGR shall
have no duty whatsoever to reveal or disclose any such attorney-client
communications, files or work product to Buyer or any of its Affiliates,
including the Surviving Corporation, by reason of any attorney-client
relationship between WSGR and the Company or otherwise; provided, that, to the
extent any communication is both related and unrelated to the Acquisition
Engagement, WSGR shall provide (and the Seller Representative, for and on behalf
of the Securityholders or Indemnifying Parties, shall instruct WSGR to provide)
appropriately redacted versions of such communications, files or work product to
Buyer or its Affiliates, including the Surviving Corporation. Notwithstanding
and without limiting the foregoing, in the event that a dispute arises between
any of Buyer or the Surviving Corporation or their Affiliates, on one hand, and
any of the Indemnifying Parties, Securityholders or Seller Representative (on
behalf of the Indemnifying Parties), on the other hand, concerning the matters
contemplated in this Agreement, Buyer, for itself and on behalf of its
Affiliates and the Surviving Corporation and its Affiliates, agrees that Buyer,
the Surviving Corporation and their Affiliates shall not offer into evidence or
otherwise attempt to use or assert the foregoing attorney-client communications,
files or work product against the Seller Representative, the Stockholders, the
Optionholders or the Indemnifying Parties.
[SIGNATURE PAGE FOLLOWS]



103



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement and Plan of Merger
as of the date first written above.
BUYER PARTIES:
SYNIVERSE TECHNOLOGIES, LLC
By:
/s/ David W. Hitchcock    
Name: David W. Hitchcock
Title: Chief Financial & Administrative Officer

PUTTER MERGERCO, INC.
By:
/s/ Laura E. Binion    
Name: Laura E. Binion
Title: Vice President & Secretary

COMPANY:
AICENT HOLDINGS CORPORATION
By:
/s/ Marc Zionts    
Name: Marc Zionts
Title: President and Chief Executive Officer

SELLER REPRESENTATIVE:
TA ASSOCIATES MANAGEMENT, L.P.
By:
TA ASSOCIATES, L.P., its General Partner

By:
/s/ Jason Werlin    
Name: Jason Werlin
Title: Director




Signature Page to Agreement and Plan of Merger



